Exhibit 10.1

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of August 15, 2018 (this
“Amendment”), among BRIGHTVIEW HOLDINGS, INC. (f/k/a GARDEN ACQUISITION
HOLDINGS, INC.) (“Holdings”), BRIGHTVIEW LANDSCAPES, LLC (f/k/a THE BRICKMAN
GROUP LTD. LLC), a Delaware limited liability company (the “Borrower”), each of
the lenders that is a signatory hereto and JPMORGAN CHASE BANK, N.A. (in its
individual capacity, “JPMorgan”), as Administrative Agent (as successor
administrative agent to Morgan Stanley Senior Funding, Inc. in such capacity,
together with its successors, the “Administrative Agent”), Collateral Agent,
Swingline Lender and a Letter of Credit Issuer.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as the
administrative agent and collateral agent, and each lender from time to time
party thereto (the “Lenders”) have entered into a First Lien Credit Agreement,
dated as of December 18, 2013, (as amended prior to the date hereof, the “Credit
Agreement”) (capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement);

WHEREAS, on the date hereof, the Borrower, Holdings, the Administrative Agent,
each existing Revolving Credit Lender party hereto and/or each lender who will
become a Revolving Credit Lender on the Amendment Effective Date (as defined
below) (the “New Revolving Credit Lenders”) and JPMorgan, as the initial term
loan lender (the “Initial Term Loan Lender”) desire to amend the Credit
Agreement as set forth herein to, among other things, (i) extend credit in the
form of new term loans in an aggregate principal amount of $1,037,000,000 on the
date hereof (the “Closing Date”), to replace the Term Loans thereunder, and
(ii) to replace the Revolving Credit Loans thereunder with new revolving credit
loans in an aggregate principal amount of $260 million;

WHEREAS, on the date hereof, each New Revolving Credit Lender has delivered a
signature page hereto;

WHEREAS, upon the effectiveness of this Amendment, each term loan lender under
the Credit Agreement (the “Term Loan Lenders”) shall be repaid in full, and the
Borrower shall pay to each such Term Loan Lender all accrued and unpaid interest
on their term loans thereunder (the “Term Loans”) to, but not including, the
date of effectiveness of this Amendment;

WHEREAS, the Administrative Agent, the Borrower, Holdings and the Lenders
signatory hereto are willing to so agree pursuant to Section 13.1 of the Credit
Agreement, subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the Amendment Effective Date, and subject
to the terms and conditions set forth herein, (x) the Credit Agreement is hereby
amended to be in the form of Annex A hereto and (y) the portions of Schedule
1.1(b) to the Credit Agreement with respect to the Revolving Credit Commitment
and the Letter of Credit Commitment is hereby amended to be in the form of Annex
B hereto (the Credit Agreement, as so amended, being referred to as the “Amended
Credit Agreement”).



--------------------------------------------------------------------------------

SECTION 2. Term Loan Lenders. The Initial Term Loan Lender hereby agrees, on the
Amendment Effective Date and on the terms and conditions set forth herein and in
the Amended Credit Agreement, to make its Initial Term Loan in accordance with
Section 2.1(a) of the Amended Credit Agreement.

SECTION 3. Revolving Credit Lenders. Each New Revolving Credit Lender hereby
agrees, on the terms and conditions set forth herein and in the Amended Credit
Agreement, to make Revolving Credit Loans in accordance with Section 2.1(b) of
the Amended Credit Agreement. In addition, by its signature hereto, each New
Revolving Credit Lender hereby agrees to the Revolving Credit Commitments set
forth on Annex B hereto, which shall replace the portions of Schedule 1.1(b) to
the Credit Agreement with respect to the Revolving Credit Commitments and the
Letter of Credit Commitment. The Administrative Agent may take any and all
action not prohibited by the Credit Agreement as may be reasonably necessary to
ensure that all Revolving Credit Loans outstanding as of the date hereof are
included in each Borrowing of outstanding Revolving Credit Loans on a pro rata
basis. Each letter of credit previously issued for the account of the Borrower
that is (a) outstanding on the Closing Date and (b) is listed on Annex C hereto,
in each case shall be deemed, for all purposes of this Amendment and the Amended
Credit Agreement, to be a Letter of Credit issued under the Amended Credit
Agreement for the account of the Borrower.

SECTION 4. Conditions of Effectiveness.

This Amendment and the amendment of the Credit Agreement as set forth in
Section 1 hereof shall become effective as of the first date (such date being
referred to as the “Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

(a) The conditions in Sections 6 and 7 of the Amended Credit Agreement shall
have been satisfied.

(b) The Administrative Agent shall have received for the account of each Lender
under the Amended Credit Agreement, an upfront fee in an amount equal to 0.25%
of the aggregate principal amount of the Initial Term Loans borrowed on the
Closing Date; provided that such upfront fees may be structured as original
issue discount as agreed between the Borrower and the Administrative Agent.

SECTION 5. Representations and Warranties. The Borrower and Holdings represent
and warrant as follows as of the date hereof:

(a) Neither the execution, delivery or performance by either the Borrower or
Holdings of this Amendment nor compliance with the terms and provisions thereof
nor the consummation of the Transactions and the other transactions contemplated
hereby or thereby will (a) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower, Holdings or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any Contractual Requirement other
than any such breach, default or Lien that would not reasonably be expected to
result in a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws, articles or other organizational
documents of the Borrower, Holdings or any of the Restricted Subsidiaries.

 

2



--------------------------------------------------------------------------------

(b) Each of the Borrower and Holdings has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of this Amendment and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment.
Each of the Borrower and Holdings has duly executed and delivered this Amendment
and this Amendment constitutes the legal, valid, and binding obligation of each
of the Borrower and Holdings enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

(c) Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment and the making of the Initial Term Loans
as contemplated herein, no Default exists.

(d) The representations and warranties made by the Loan Parties in Section 8 of
the Credit Agreement and in the other Credit Documents shall be true in all
material respects (and in all respects if qualified by materiality) on and as of
the Amendment Effective Date both before and after giving effect to the Initial
Term Loans made on the Amendment Effective Date with the same force and effect
as if made on and as of such date and following such new borrowing, except to
the extent such representations and warranties are expressly limited to an
earlier date.

SECTION 6. Reference to and Effect on the Credit Agreement and the Credit
Documents.

(a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment No. 5 (i.e., the Amended Credit
Agreement).

(b) The Credit Agreement and each of the other Credit Documents, as specifically
amended by this Amendment are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure, and the Guarantees do and
shall continue to support, the payment of all Obligations of the Loan Parties
under the Credit Documents, in each case, as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Credit Document.

(d) It is the intent of the parties hereto, and the parties hereto agree, that
this Amendment shall not constitute a novation of the Credit Agreement, any
other Credit Document or any of the rights, obligations or liabilities
thereunder.

SECTION 7. Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 8. Governing Law.

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE SITTING IN
NEW YORK CITY IN THE BOROUGH OF MANHATTAN, AND APPELLATE COURTS FROM ANY
THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT, THE BORROWER,
HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE GENERAL JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13.2 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.

(d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER CREDIT DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING
WITHOUT LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE CREDIT
DOCUMENTS IN ALL APPLICABLE JURISDICTIONS.

(e) THE BORROWER, HOLDINGS AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND
(IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 8.

 

4



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BRIGHTVIEW HOLDINGS, INC., as Holdings By:   /s/ John Feenan Name:   John Feenan
Title:   Executive Vice President and Chief Financial Officer BRIGHTVIEW
LANDSCAPES, LLC, as the Borrower By:   /s/ John Feenan Name:   John Feenan
Title:   Executive Vice President and Chief Financial Officer

 

[Signature Page to BrightView Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, a Letter of Credit Issuer and Initial Term Loan Lender By:   /s/ Devin
Roccisano Name:   Devin Roccisano Title:   Executive Director

 

[Signature Page to BrightView Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving

Credit Lender and a Letter of Credit Issuer

By:  

/s/ Thomas M. Manning

Name:   Thomas M. Manning Title:   Authorized Signatory MIHI LLC, as a Revolving
Credit Lender and a Letter of Credit Issuer By:  

/s/ Michael Barrish

Name:   Michael Barrish Title:   Authorized Signatory By:  

/s/ Ayesha Farooqi

Name:   Ayesha Farooqi Title:   Authorized Signatory Mizuho Bank, Ltd., as a
Revolving Credit Lender and a Letter of Credit Issuer By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Managing Director SUMITOMO MITSUI BANKING
CORPORATION, as a Revolving Credit Lender By:  

/s/ Hitoshi Ryoji

Name:   Hitoshi Ryoji Title:   Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Revolving Credit Lender

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

ING Capital LLC, as a Revolving Credit Lender and a

Letter of Credit Issuer

By:  

/s/ Keith Alexander

Name:   Keith Alexander Title:   Managing Director By:  

/s/ Ian Nyi

Name:   Ian Nyi Title:   Vice President JEFFERIES FINANCE LLC, as a Revolving
Credit Lender and a Letter of Credit Issuer By:  

/s/ John Koehler

Name:   John Koehler Title:   Senior Vice President Morgan Stanley Senior
Funding, Inc., as a Revolving Credit Lender and a Letter of Credit Issuer By:  

/s/ Emanuel Ma

Name:   Emanuel Ma Title:   Vice President PNC Bank, National Association, as a
Revolving Credit Lender and a Letter of Credit Issuer By:  

/s/ David Notaro

Name:   David Notaro Title:   Senior Vice President Royal Bank of Canada, as a
Revolving Credit Lender and a Letter of Credit Issuer By:  

/s/ James F. Disher

Name:   James F. Disher Title:   Authorized Signatory UBS AG, Stamford Branch,
as a Revolving Credit Lender and a Letter of Credit Issuer By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director If a second signature is necessary: UBS
AG, Stamford Branch, as a Revolving Credit Lender and a Letter of Credit Issuer
By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director Citizens Bank N.A., as a Revolving Credit
Lender and a Letter of Credit Issuer By:  

/s/ Jason Crowley

Name:   Jason Crowley Title:   Vice President

KKR CORPORATE LENDING LLC, as a Revolving

Credit Lender

By:  

/s/ John Knox

Name:   John Knox Title:   Chief Financial Officer

 

[Signature Page to BrightView Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

AMENDED CREDIT AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

ANNEX A

AMENDED CREDIT AGREEMENT

CREDIT AGREEMENT

dated as of December 18, 2013

among

BRIGHTVIEW HOLDINGS, INC.,

as Holdings,

BRIGHTVIEW LANDSCAPES, LLC,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.

as the Administrative Agent, the Collateral Agent, the Swingline Lender, a
Letter of Credit Issuer and a Lender,

and

KKR CAPITAL MARKETS LLC

GOLDMAN SACHS BANK USA

MACQUARIE CAPITAL (USA) INC.

MIZUHO BANK, LTD.

SUMITOMO MITSUI BANKING CORPORATION

CREDIT SUISSE SECURITIES (USA) LLC

CITIZENS BANK, N.A.

PNC BANK, NATIONAL ASSOCIATION

MORGAN STANLEY SENIOR FUNDING, INC.

JEFFERIES FINANCE LLC

ROYAL BANK OF CANADA

UBS SECURITIES LLC

ING CAPITAL LLC,

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     1  

1.1  

 

Defined Terms

     1  

1.2  

 

Other Interpretive Provisions

     74  

1.3  

 

Accounting Terms

     75  

1.4  

 

Rounding

     75  

1.5  

 

References to Agreements Laws, Etc.

     75  

1.6  

 

Exchange Rates

     76  

1.7  

 

Rates

     76  

1.8  

 

Times of Day

     76  

1.9  

 

Timing of Payment or Performance

     76  

1.10

 

Certifications

     76  

1.11

 

Compliance with Certain Sections

     76  

1.12

 

Pro Forma and Other Calculations

     77  

Section 2.

 

Amount and Terms of Credit

     79  

2.1  

 

Commitments

     79  

2.2  

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     81  

2.3  

 

Notice of Borrowing

     81  

2.4  

 

Disbursement of Funds

     82  

2.5  

 

Repayment of Loans; Evidence of Debt

     83  

2.6  

 

Conversions and Continuations

     85  

2.7  

 

Pro Rata Borrowings

     86  

2.8  

 

Interest

     86  

2.9  

 

Interest Periods

     87  

2.10

 

Increased Costs, Illegality, Etc.

     87  

2.11

 

Compensation

     90  

2.12

 

Change of Lending Office

     91  

2.13

 

Notice of Certain Costs

     91  

2.14

 

Incremental Facilities

     91  

2.15

 

Permitted Debt Exchanges

     98  

2.16

 

Defaulting Lenders

     99  

Section 3.

 

Letters of Credit

     102  

3.1  

 

Letters of Credit

     102  

3.2  

 

Letter of Credit Requests

     104  

3.3  

 

Letter of Credit Participations

     105  

3.4  

 

Agreement to Repay Letter of Credit Drawings

     106  

3.5  

 

Increased Costs

     108  

3.6  

 

New or Successor Letter of Credit Issuer

     109  

3.7  

 

Role of Letter of Credit Issuer

     110  

3.8  

 

Cash Collateral

     111  

3.9  

 

Applicability of ISP and UCP

     111  

3.10

 

Conflict with Issuer Documents

     112  

3.11

 

Letters of Credit Issued for Restricted Subsidiaries

     112  

3.12

 

Provisions Related to Extended Revolving Credit Commitments

     112  

 

-v-



--------------------------------------------------------------------------------

         Page  

Section 4.

 

Fees

     112  

4.1  

 

Fees

     112  

4.2  

 

Voluntary Reduction of Revolving Credit Commitments

     113  

4.3  

 

Mandatory Termination of Commitments

     114  

Section 5.

 

Payments

     114  

5.1  

 

Voluntary Prepayments

     114  

5.2  

 

Mandatory Prepayments

     115  

5.3  

 

Method and Place of Payment

     119  

5.4  

 

Net Payments

     119  

5.5  

 

Computations of Interest and Fees

     123  

5.6  

 

Limit on Rate of Interest

     123  

Section 6.

 

Conditions Precedent to Initial Borrowing

     124  

6.1  

 

Credit Documents

     124  

6.2  

 

Collateral

     124  

6.3  

 

Legal Opinions

     124  

6.4  

 

Closing Certificates

     125  

6.5  

 

Authorization of Proceedings of Holdings and the Borrower; Corporate Documents

     125  

6.6  

 

Fees

     125  

6.7  

 

Representations and Warranties

     125  

6.8  

 

Solvency Certificate

     125  

6.9  

 

Patriot Act

     125  

6.10

 

Financial Statements

     125  

6.11

 

No Material Adverse Effect

     125  

Section 7.

 

Conditions Precedent to All Credit Events

     126  

7.1  

 

No Default; Representations and Warranties

     126  

7.2  

 

Notice of Borrowing; Letter of Credit Request

     126  

Section 8.

 

Representations and Warranties

     127  

8.1  

 

Corporate Status

     127  

8.2  

 

Corporate Power and Authority

     127  

8.3  

 

No Violation

     127  

8.4  

 

Litigation

     127  

8.5  

 

Margin Regulations

     128  

8.6  

 

Governmental Approvals

     128  

8.7  

 

Investment Company Act

     128  

8.8  

 

True and Complete Disclosure

     128  

8.9  

 

Financial Condition; Financial Statements

     128  

8.10

 

Compliance with Laws; No Default

     129  

8.11

 

Tax Matters

     129  

8.12

 

Compliance with ERISA

     130  

8.13

 

Subsidiaries

     130  

 

-vi-



--------------------------------------------------------------------------------

         Page  

8.14

 

Intellectual Property

     130  

8.15

 

Environmental Laws

     130  

8.16

 

Properties

     130  

8.17

 

Solvency

     131  

8.18

 

Patriot Act

     131  

Section 9.

 

Affirmative Covenants

     131  

9.1  

 

Information Covenants

     131  

9.2  

 

Books, Records, and Inspections

     134  

9.3  

 

Maintenance of Insurance

     134  

9.4  

 

Payment of Taxes

     135  

9.5  

 

Preservation of Existence; Consolidated Corporate Franchises

     135  

9.6  

 

Compliance with Statutes, Regulations, Etc.

     135  

9.7  

 

ERISA

     135  

9.8  

 

Maintenance of Properties

     136  

9.9  

 

Transactions with Affiliates

     136  

9.10

 

End of Fiscal Years

     137  

9.11

 

Additional Guarantors and Grantors

     137  

9.12

 

Pledge of Additional Stock and Evidence of Indebtedness

     137  

9.13

 

Use of Proceeds

     138  

9.14

 

Further Assurances

     138  

9.15

 

Maintenance of Ratings

     139  

9.16

 

Lines of Business

     139  

Section 10.

 

Negative Covenants

     140  

10.1  

 

Limitation on Indebtedness

     140  

10.2  

 

Limitation on Liens

     145  

10.3  

 

Limitation on Fundamental Changes

     146  

10.4  

 

Limitation on Sale of Assets

     148  

10.5  

 

Limitation on Restricted Payments

     149  

10.6  

 

Limitation on Subsidiary Distributions

     157  

10.7  

 

Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio

     159  

Section 11.

 

Events of Default

     159  

11.1  

 

Payments

     159  

11.2  

 

Representations, Etc.

     159  

11.3  

 

Covenants

     159  

11.4  

 

Default Under Other Agreements

     160  

11.5  

 

Bankruptcy, Etc.

     160  

11.6  

 

ERISA

     161  

11.7  

 

Guarantee

     161  

11.8  

 

Pledge Agreement

     161  

11.9  

 

Security Agreement

     161  

11.10

 

Judgments

     162  

11.11

 

Change of Control

     162  

11.12

 

Remedies Upon Event of Default

     162  

11.13

 

Application of Proceeds

     163  

11.14

 

Equity Cure

     163  

 

-vii-



--------------------------------------------------------------------------------

         Page  

Section 12.

 

The Agents

     164  

12.1  

 

Appointment

     164  

12.2  

 

Delegation of Duties

     165  

12.3  

 

Exculpatory Provisions

     165  

12.4  

 

Reliance by Agents

     166  

12.5  

 

Notice of Default

     166  

12.6  

 

Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders

     167  

12.7  

 

Indemnification

     167  

12.8  

 

Agents in Their Individual Capacities

     168  

12.9  

 

Successor Agents

     168  

12.10

 

Withholding Tax

     170  

12.11

 

Agents Under Security Documents and Guarantee

     170  

12.12

 

Right to Realize on Collateral and Enforce Guarantee

     171  

12.13

 

Intercreditor Agreements Govern

     171  

Section 13.

 

Miscellaneous

     172  

13.1  

 

Amendments, Waivers, and Releases

     172  

13.2  

 

Notices

     176  

13.3  

 

No Waiver; Cumulative Remedies

     176  

13.4  

 

Survival of Representations and Warranties

     176  

13.5  

 

Payment of Expenses; Indemnification

     176  

13.6  

 

Successors and Assigns; Participations and Assignments

     178  

13.7  

 

Replacements of Lenders Under Certain Circumstances

     184  

13.8  

 

Adjustments; Set-off

     185  

13.9  

 

Counterparts

     185  

13.10

 

Severability

     186  

13.11

 

Integration

     186  

13.12

 

GOVERNING LAW

     186  

13.13

 

Submission to Jurisdiction; Waivers

     186  

13.14

 

Acknowledgments

     187  

13.15

 

WAIVERS OF JURY TRIAL

     187  

13.16

 

Confidentiality

     188  

13.17

 

Direct Website Communications

     189  

13.18

 

USA PATRIOT Act

     190  

13.19

 

[Reserved]

     191  

13.20

 

Payments Set Aside

     191  

13.21

 

No Fiduciary Duty

     191  

13.23

 

Certain ERISA Matters

     192  

 

-viii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

  

Mortgaged Properties

Schedule 1.1(b)

  

Commitments of Lenders

Schedule 1.1(c)

  

Hedge Banks

Schedule 1.1(d)

  

Existing Letters of Credit

Schedule 8.13

  

Subsidiaries

Schedule 8.15

  

Environmental

Schedule 9.14

  

Post-Closing Actions

Schedule 10.1

  

Closing Date Indebtedness

Schedule 10.2

  

Closing Date Liens

Schedule 10.5

  

Closing Date Investments

Schedule 13.2

  

Notice Addresses

EXHIBITS

 

Exhibit A

  

Form of Joinder Agreement

Exhibit B

  

Form of Guarantee

Exhibit C

  

Form of Pledge Agreement

Exhibit D

  

Form of Security Agreement

Exhibit E

  

Form of Credit Party Closing Certificate

Exhibit F

  

Form of Assignment and Acceptance

Exhibit G-1

  

Form of Promissory Note (Initial Term Loans)

Exhibit G-2

  

Form of Promissory Note (Revolving Credit Loans)

Exhibit H

  

Form of First Lien Intercreditor Agreement

Exhibit I

  

Form of Second Lien Intercreditor Agreement

Exhibit J-1

  

Form of Non-Bank Tax Certificate

  

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-2

  

Form of Non-Bank Tax Certificate

  

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-3

  

Form of Non-Bank Tax Certificate

  

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-4

  

Form of Non-Bank Tax Certificate

  

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit K

  

Form of Notice of Borrowing or Continuation or Conversion

Exhibit L

  

Form of Letter of Credit Request

Exhibit M

  

Form of Hedge Bank Designation

 

-ix-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of December 18, 2013, among BRIGHTVIEW HOLDINGS, INC.
(f/k/a GARDEN ACQUISITION HOLDINGS, INC.) (“Holdings”), BRIGHTVIEW LANDSCAPES,
LLC (f/k/a The Brickman Group Ltd. LLC), a Delaware limited liability company
(the “Borrower”), the lending institutions from time to time parties hereto
(each a “Lender” and, collectively, together with the Swingline Lender, the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as the Letter of Credit Issuer, the
Swingline Lender, the Administrative Agent and the Collateral Agent (such terms
and each other capitalized term used but not defined in this preamble having the
meaning provided in Section 1).

WHEREAS, the Borrower has requested that the Lenders extend or continue to
extend credit in the form of (a) Initial Term Loans to the Borrower on the Fifth
Amendment Effective Date, in an aggregate principal amount of $1,037,000,000 and
(b) Revolving Credit Loans made available to the Borrower at any time and from
time to time prior to the Revolving Credit Maturity Date in an aggregate
principal amount at any time outstanding not in excess of $260,000,000 less the
sum of (1) the aggregate Letters of Credit Outstanding at such time and (2) the
aggregate principal amount of all Swingline Loans outstanding at such time,
(ii) the Borrower has requested (a) the Letter of Credit Issuer to issue Letters
of Credit at any time and from time to time prior to the L/C Facility Maturity
Date, in an aggregate Stated Amount at any time outstanding not in excess of
$150,000,000, and (b) to deem the letters of credit identified on Schedule
1.1(d) hereto to be Letters of Credit for all purposes under this Agreement, and
(iii) the Borrower has requested the Swingline Lender to extend credit to the
Borrower in the form of Swingline Loans at any time and from time to time prior
to the Swingline Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $30,000,000;

WHEREAS, the proceeds of the Initial Term Loans will be used, together with cash
on hand, to effect the Transactions, to provide for liquidity in the form of
cash on the balance sheet of Holdings and to pay Transaction Expenses; and

WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrower such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

Section 1. Definitions

1.1 Defined Terms. As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBOR Rate for any day shall be based on the LIBOR
Rate (or if the LIBOR Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate,
respectively. If the ABR is being used as an alternate rate of interest pursuant
to Section 2.14 hereof, then the ABR shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the ABR as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term Consolidated EBITDA.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).

“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Adjusted LIBOR Rate” shall mean with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A. (as successor
administrative agent to the Resigning Agent pursuant to Section 12.9), as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. For purposes of
this Agreement and the other Credit Documents, Jefferies LLC and its Affiliates
shall be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.

“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and KKR
Capital Markets LLC.

“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Borrower, any other Subsidiary of Holdings, or
any Affiliated Institutional Lender).

“Agent Parties” shall have the meaning provided in Section 13.17(b).

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger and Bookrunner.

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean this Credit Agreement.

“Agreement Currency” shall have the meaning provided in Section 13.19.

“AHYDO” shall have the meaning provided in the definition of Permitted Other
Indebtedness.

“Anti-Corruption Laws” shall have the meaning provided in Section 8.10.

“Anti-Money Laundering Laws” shall mean the Bank Secrecy Act, as amended by the
Patriot Act, and any other similar laws or regulations concerning or relating to
terrorism financing or money laundering.

“Applicable Margin” shall mean a percentage per annum equal to:

(i) for LIBOR Loans that are Initial Term Loans, 2.50% and (2) for ABR Loans
that are Initial Term Loans, 1.50% (each of clauses (1) or (2), as applicable
the “Base Term Loan Margin”), and

(ii) (a) until delivery of financial statements and a related Compliance
Certificate for the first fiscal quarter ending on or after the Fifth Amendment
Effective Date pursuant to Section 9.1, (1) for LIBOR Loans that are Revolving
Credit Loans, 2.50%, (2) for ABR Loans that are Revolving Credit Loans, 1.50%,
and (3) for Letter of Credit Fees, 2.50% per annum and

 

3



--------------------------------------------------------------------------------

(b) thereafter, in connection with Revolving Credit Loans, the percentages per
annum set forth in the table below, based upon the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 9.1:

 

Pricing

Level

  

Consolidated First

Lien Secured Debt to
Consolidated

EBITDA Ratio

  

Letter of
Credit Fees

  

ABR Rate Revolving
Credit Loans

  

LIBOR Rate Revolving
Credit Loans

I    > 3.25x    2.50%    1.50%    2.50% II    < 3.25x but > 3.00x    2.25%   
1.25%    2.25% III    < 3.00x    2.00%    1.00%    2.00%

Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 9.1(d).

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any
Class of Extended Revolving Credit Commitments, any Extended Revolving Credit
Loans or any Extended Term Loans shall be the applicable percentages per annum
set forth in the relevant Extension Amendment, (b) the Applicable Margin in
respect of any Class of Additional Revolving Credit Commitments, any Additional
Revolving Credit Loans or any Incremental Loans shall be the applicable
percentages per annum set forth in the relevant Joinder Agreement, (c) the
Applicable Margin in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement, (d) the
Applicable Margin in respect of any Class of Refinancing Indebtedness that would
constitute Revolving Credit Commitments shall be the applicable percentages per
annum set forth in the relevant agreement, and (e) in the case of the Term Loans
and any Class of Incremental Term Loans, the Applicable Margin shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.14.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio set forth in
any Compliance Certificate delivered to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Margin that is less than that which
would have been applicable had the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio been accurately determined, then, for all purposes of
this Agreement, the Applicable Margin for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period as a result of the miscalculation of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio shall be deemed to be (and shall be)
due and payable, at the time the interest or fees for such period were required
to be paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.5 has not occurred with respect to the Borrower,
such shortfall shall be due and payable within five Business Days following the
written demand thereof by the Administrative Agent and no Default shall be
deemed to have occurred as a result of such non-payment until the expiration of
such five Business Day period. In addition, at the option of the Required
Revolving Credit Lenders or Required Term Lenders, as applicable, at any time
during which the Borrower shall have failed to deliver any of the Section 9.1
Financials by the applicable date required under Section 9.1, then the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be
deemed to be Level I Status for the purposes of determining the Applicable
Margin (but only for so long as such failure continues, after which such ratio
and Status and shall be determined based on the then existing Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio).

 

4



--------------------------------------------------------------------------------

“Approved Foreign Bank” shall have the meaning provided in the definition of the
term Cash Equivalents.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” shall mean:

(i) the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of Holdings or any
Restricted Subsidiary, or

(ii) the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions, in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of Holdings or the
Borrower in a manner permitted pursuant to Section 10.3;

(c) the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;

(d) any disposition of assets (whether tangible or intangible) or issuance or
sale of Equity Interests of any Restricted Subsidiary in any transaction or
series of related transactions with an aggregate Fair Market Value of less than
the greater of (a) $30 million and (b) 10% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition;

(e) any disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to Holdings or (2) by Holdings or a Restricted Subsidiary
to another Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;

 

5



--------------------------------------------------------------------------------

(h) foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);

(i) sales of accounts receivable, or participations therein, and related assets
in connection with any Receivables Facility;

(j) any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement;

(k) (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with Holdings or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of Holdings (or any direct or indirect parent company of Holdings) or
any Subsidiary or any of their successors or assigns;

(l) the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

(m) the licensing, cross-licensing or sub-licensing of Intellectual Property or
other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;

(n) the unwinding of any Hedging Obligations or obligations in respect of Cash
Management Services;

(o) sales, transfers, and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(p) the expiration, lapse or abandonment of Intellectual Property rights in the
ordinary course of business, which in the reasonable business judgment of the
Borrower are not material to the conduct of the business of Holdings and the
Restricted Subsidiaries taken as a whole;

(q) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(r) dispositions of property to the extent that (1) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (2) the proceeds of such disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(s) leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings and the Restricted Subsidiaries, taken as a whole; and

 

6



--------------------------------------------------------------------------------

(t) dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder (including to obtain the approval
of any applicable antitrust authority),

(u) Restricted Payments permitted pursuant to Section 10.5, and

(v) any other disposition in any transaction or series of transactions with an
aggregate Fair Market Value of less than the greater of (a) $67.5 million and
(b) 22.5% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such disposition.

“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, further, that with
respect to any Asset Sale Prepayment Event, the Borrower shall not be obligated
to make any prepayment otherwise required by Section 5.2 unless and until the
aggregate amount of Net Cash Proceeds from all such Asset Sale Prepayment
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$25,000,000 (the “Prepayment Trigger”) in any fiscal year of Holdings, but then
from all such Net Cash Proceeds (excluding amounts below the Prepayment
Trigger); provided that for the fiscal year of Holdings ending September 30,
2018, Net Cash Proceeds during the fiscal quarter ended December 31, 2017, shall
be excluded from such calculation.

“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower, or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.15 or Dutch auction pursuant to Section 13.6(h); provided that
Holdings shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither Holdings nor any of its
Subsidiaries may act as the Auction Agent.

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Director, a Manager, or any other
senior officer or agent with express authority to act on behalf of such Person
designated as such by the board of directors or other managing authority of such
Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

“Available Amount” shall have the meaning provided in Section 10.5(a)(iii).

“Available Commitment” shall mean an amount equal to the excess, if any, of
(i) the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans (but not Swingline
Loans) then outstanding and (b) the aggregate Letters of Credit Outstanding at
such time.

 

7



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (ii) a Swingline Loan.

“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by Holdings
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of
Holdings and the Restricted Subsidiaries (including Capitalized Software
Expenditures, website development costs, website content development costs,
customer acquisition costs and incentive payments, conversion costs, and
contract acquisition costs).

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP immediately
prior to the Fifth Amendment Effective Date (whether or not such operating
leases were in effect on such date) shall continue to be accounted for as
operating leases (and not as Capital Leases) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such leases to be recharacterized as Capital Leases.

 

8



--------------------------------------------------------------------------------

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Fifth Amendment Effective Date (whether or not such operating lease
obligations were in effect on such date) shall continue to be accounted for as
operating lease obligations (and not as Capitalized Lease Obligations) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such obligations to be recharacterized as
Capitalized Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings,
the Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

“Cash Collateral” shall have a meaning correlative to the definition of Cash
Collateralize and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Credit Lenders, as collateral for L/C Obligations or
obligations of the Revolving Credit Lenders to fund participations in respect of
L/C Obligations, cash or deposit account balances or, if the Administrative
Agent and the Letter of Credit Issuer shall agree in their sole discretion,
other credit support.

“Cash Equivalents” shall mean:

(i) Dollars,

(ii) (a) Euro, Pounds Sterling, Canadian Dollars, or any national currency of
any Participating Member State in the European Union or (b) local currencies
held from time to time in the ordinary course of business,

(iii) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any country that is a member state of
the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with average maturities of 24 months or less from the date of
acquisition,

(iv) certificates of deposit, time deposits, and eurodollar time deposits with
average maturities of one year or less from the date of acquisition, bankers’
acceptances with average maturities not exceeding one year, and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $100,000,000 (or the Dollar Equivalent as of the date of
determination in the case of foreign banks),

 

9



--------------------------------------------------------------------------------

(v) repurchase obligations for underlying securities of the types described in
clauses (iii), (iv), and (x) entered into with any financial institution meeting
the qualifications specified in clause (iv) above,

(vi) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P after
the date of creation thereof and variable and fixed rate notes issued by a
financial institution meeting the qualifications specified in clause (iv) above,
in each case with average maturities of 36 months after the date of creation
thereof,

(vii) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized ratings agency),

(viii) readily marketable direct obligations issued by any state, commonwealth,
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another rating agency) with
average maturities of 36 months or less from the date of acquisition,

(ix) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) with average maturities of 36 months or less from the
date of acquisition,

(x) solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein,
(b) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition, and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,

(xi) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and

 

10



--------------------------------------------------------------------------------

(xii) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (xi) above, and

(xiii) Investments, classified in accordance with GAAP as current assets, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions meeting
the qualifications specified in clause (iv) above, and, in either case, the
portfolios of which are limited such that substantially all of such Investments
are of the character, quality and maturity described in clauses (i) through
(xii) of this definition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement with the Borrower or any Restricted Subsidiary,
is an Agent or a Lender or an Affiliate of an Agent or a Lender or (ii) with
respect to any Cash Management Agreement entered into prior to the Closing Date,
any Person that is a Lender or an Affiliate of a Lender on the Closing Date or
designated by the Borrower as a “Cash Management Bank” by written notice to the
Administrative Agent.

“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services), (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements and (iv) and other services
related, ancillary or complementary to the foregoing.

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events, after giving effect to the reinvestment rights set forth
herein, exceeds $25,000,000 (the “Casualty Prepayment Trigger”) in any fiscal
year of Holdings, but then from all such Net Cash Proceeds (excluding amounts
below the Casualty Prepayment Trigger); provided that for the fiscal year of
Holdings ending September 30, 2018, Net Cash Proceeds during the fiscal quarter
ended December 31, 2017, shall be excluded from such calculation.

 

11



--------------------------------------------------------------------------------

“Casualty Prepayment Trigger” shall have the meaning provided in the definition
of the term Casualty Event.

“CFC” shall mean a direct or indirect Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” shall mean a direct or indirect Domestic Subsidiary of the
Borrower substantially all of the assets of which consist of Capital Stock,
Stock Equivalents and/or Indebtedness of one or more CFCs.

“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Closing Date, (ii) any change in any law, treaty,
order, policy, rule, or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (iii) compliance
by any Lender with any guideline, request, directive, or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities pursuant to Basel III.

“Change of Control” shall mean and be deemed to have occurred if any Person,
entity, or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of Holdings that exceeds 35%
thereof, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract, or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings. For the
purpose of this definition, at any time when a majority of the outstanding
Voting Stock of the Borrower is directly or indirectly owned by a Parent Entity
or, if applicable, a Parent Entity acts as the manager, managing member or
general partner of the Borrower, references in this definition to “Borrower”
shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock or acts as (or, if applicable, is a Parent
Entity that directly or indirectly owns a majority of the outstanding Voting
Stock of) such manager, managing member or general partner. For purposes of this
definition, (i) “beneficial ownership” shall be as defined in Rules 13(d)-3 and
13(d)-5 under the Securities Exchange Act, (ii) the phrase Person or “group” is
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, (iii) if any Person or “group”
includes one or more Permitted Holders, the issued and outstanding Equity
Interests of the Borrower, directly or indirectly owned by the Permitted Holders
that are part of such Person or “group” shall not be treated as being owned by
such Person or “group” for purposes of determining whether clause (ii) of this
definition is triggered and (iv) a Person or group shall not be deemed to
beneficially own Voting Stock subject to a stock or asset purchase agreement,
merger agreement, option agreement, warrant agreement or similar agreement (or
voting or option or similar agreement related thereto) until the consummation of
the acquisition of the Voting Stock in connection with the transactions
contemplated by such agreement.

 

12



--------------------------------------------------------------------------------

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Replacement Term Loans (of the same series), Extended
Revolving Credit Loans (of the same Extension Series), or Swingline Loans and
(ii) when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, an Additional Revolving Credit Commitment, a
New Revolving Credit Commitment, an Extended Revolving Credit Commitment (of the
same Extension Series), or a New Term Loan Commitment.

“Closing Date” shall mean December 18, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A. (as successor collateral
agent to the Resigning Agent pursuant to Section 12.9), as collateral agent
under the Security Documents, or any successor collateral agent pursuant to
Section 12.9, and any Affiliate or designee of JPMorgan Chase Bank, N.A. may act
as the Collateral Agent under any Credit Document.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean (a) until delivery of financial statements and
a related Compliance Certificate for the first fiscal quarter commencing on or
after the Fifth Amendment Effective Date pursuant to Section 9.1, a rate per
annum equal to Level I Status, and (b) thereafter, a rate per annum set forth
below opposite the Status in effect on such day:

 

Status

   Commitment Fee Rate  

Level I Status

     0.375 % 

Level II Status

     0.25 % 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 9.1(d).

Notwithstanding the foregoing, (a) the Commitment Fee Rate in respect of any
Class of Extended Revolving Credit Commitments or any Extended Revolving Credit
Loans shall be the applicable percentages per annum set forth in the relevant
Extension Amendment, (b) the Commitment Fee Rate in respect of any Class of
Additional Revolving Credit Commitments, any Additional Revolving Credit Loans
or any Incremental Loans shall be the applicable percentages per annum set forth
in the relevant Joinder Agreement and (c) the Commitment Fee Rate in respect of
any Class of Refinancing Indebtedness that would constitute Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant agreement.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio set forth in
any Compliance Certificate delivered to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Commitment Fee Rate that is less than that which
would have been applicable had

 

13



--------------------------------------------------------------------------------

the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio been
accurately determined, then, for all purposes of this Agreement, the Commitment
Fee Rate for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio for such period and any shortfall in the interest or
fees theretofore paid by any Borrower for the relevant period as a result of the
miscalculation of the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio shall be deemed to be (and shall be) due and payable at the time
the interest or fees for such period were required to be paid; provided that
notwithstanding the foregoing, so long as an Event of Default described in
Section 11.5 has not occurred with respect to the Borrowers, such shortfall
shall be due and payable within five Business Days following the written demand
thereof by the Administrative Agent and no Default shall be deemed to have
occurred as a result of such non-payment until the expiration of such five
Business Day period. In addition, at the option of the Required Revolving Credit
Lenders, at any time during which the Borrowers shall have failed to deliver any
of the Section 9.1 Financials by the applicable date required under Section 9.1,
then the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall
be deemed to be in Level I Status for the purposes of determining the Commitment
Fee Rate (but only for so long as such failure continues, after which such ratio
and Status and shall be determined based on the then existing Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio). “Commitments” shall mean, with
respect to each Lender (to the extent applicable), such Lender’s Initial Term
Loan Commitment, New Term Loan Commitment, Revolving Credit Commitment, New
Revolving Credit Commitment, Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment or Incremental Revolving Credit Commitment.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Extended Revolving Credit Commitment, Additional Revolving Credit
Commitment, or New Term Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.17(a).

“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of Holdings or the Borrower delivered pursuant to
Section 9.1(d) for the applicable Test Period.

“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans, (ii) Swingline Loans
then outstanding, and (iii) the aggregate face amount of Letters of Credit then
outstanding (other than (a) Cash Collateralized Letters of Credit and
(b) non-Cash Collateralized Letters of Credit in an aggregate face amount not to
exceed $50,000,000) at such time exceeds 35.0% of the amount of the Total
Revolving Credit Commitment.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated December 3, 2013.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(i) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period, including any penalties and interest related to such
taxes or arising from any tax examinations, in each case to the extent deducted
(and not added back) in computing Consolidated Net Income, plus

(b) Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense, in each case to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income,
plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income, plus

(d) any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (1) all
Transaction Expenses, (2) such fees, expenses, or charges related to the
offering of the Credit Documents and any other credit facilities or debt
issuances, and (3) any amendment or other modification of the Loans hereunder or
other Indebtedness, and, in each case, deducted (and not added back) in
computing Consolidated Net Income, plus

(e) any other non-cash charges, including any write offs, write downs, expenses,
losses, any effects of adjustments resulting from the application of purchase
accounting, purchase price accounting (including any step-up in inventory and
loss of profit on the acquired inventory) or other items to the extent the same
were deducted (and not added back) in computing Consolidated Net Income
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be deducted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period), plus

(f) the amount of any net income (loss) attributable to non controlling
interests in any non-Wholly-Owned Subsidiary deducted (and not added back) in
such period in calculating Consolidated Net Income, plus

 

15



--------------------------------------------------------------------------------

(g) the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus

(h) costs of surety bonds incurred in such period in connection with financing
activities, plus

(i) the amount of reasonably identifiable and factually supportable “run-rate”
cost savings, operating expense reductions, operating enhancements and other
synergies that are projected by the Borrower in good faith to result from
actions either taken or expected to be taken within 24 months of the
determination to take such action, net of the amount of actual benefits realized
prior to or during such period from such actions (which cost savings, operating
expense reductions, operating enhancements and synergies shall be calculated on
a Pro Forma Basis as though such cost savings, operating expense reductions,
operating enhancements or synergies had been realized on the first day of such
period), plus

(j) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility, plus

(k) any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interests of Holdings (other than Disqualified
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in Section 10.5(a)(iii) and have not been relied on for
purposes of any incurrence of Indebtedness pursuant to Section 10.1(l)(i), plus

(l) the amount of expenses relating to payments made to option, phantom equity
or profits interest holders of any direct or indirect parent company of Holdings
or any of its direct or indirect parent companies in connection with, or as a
result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option, phantom equity or profits interest holders as though they were
equity holders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted under this Agreement and expenses relating to
distributions made to equity holders of such Person or its direct or indirect
parent companies resulting from the application of Financial Accounting
Standards Codification Topic 718— Compensation – Stock Compensation (formerly
Financial Accounting Standards Board Statement No. 123 (Revised 2004)), plus

(m) with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and (c)
above relating to such joint venture corresponding to Holdings’ and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

(n) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs, plus

 

16



--------------------------------------------------------------------------------

(o) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (ii) below for any
previous period and not added back, plus

(p) to the extent not already included in the Consolidated Net Income, (1) any
expenses and charges that are reimbursed by indemnification or other similar
provisions in connection with any investment or any sale, conveyance, transfer,
or other Asset Sale of assets permitted hereunder and (2) to the extent covered
by insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of the determination by the Borrower
that there exists such evidence (with a deduction for any amount so added back
to the extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, plus

(q) for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income projected by the Borrower in good faith to be attributable to New
Contracts entered into during such Test Period (or following such Test Period
but prior to the date for the delivery of the financial statements for such Test
Period pursuant to Section 9.1(a) or (b)) (which amount shall be calculated on a
Pro Forma Basis as though the full annual amount of such Consolidated Net Income
attributable to such New Contracts had been realized during such Test Period
(without duplication of any amounts attributable to such New Contracts already
received in such Test Period)), plus

(r) charges, expenses, and other items described in the Confidential Information
Memorandum or the Sponsor Model, plus

(s) any net pension or other post employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(ii) decreased by (without duplication):

(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced Consolidated
EBITDA in any prior period other than non-cash gains relating to the application
of Financial Accounting Standards Codification Topic 840— Leases (formerly
Financial Accounting Standards Board Statement No. 13); provided that, to the
extent non cash gains are deducted pursuant to this clause (ii)(a) for any
previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein, plus

(b) for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income attributable to Terminated Contracts that have terminated or expired
during such Test Period (or following such Test Period but prior to the date for
delivery of the financial statements for such Test Period pursuant to
Section 9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis so
as to eliminate the full annual amount of such Consolidated Net Income
attributable to such Terminated Contracts during such Test Period), plus

 

17



--------------------------------------------------------------------------------

(iii) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from currency gains or losses
related to Indebtedness, intercompany balances, and other balance sheet items,
plus or minus, as the case may be, and

(b) any net gain or loss resulting in such period from Hedging Obligations, and
the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.

For the avoidance of doubt:

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of ASC 815 and its related pronouncements and interpretations,
or the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP,

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by Holdings or such Restricted
Subsidiary (each such Person, business, property, or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); and

(iii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business, or asset sold, transferred, abandoned, or otherwise
disposed of, closed or classified as discontinued operations by Holdings or any
Restricted Subsidiary during such period (each such Person, property, business,
or asset so sold or disposed of, a “Sold Entity or Business”), and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”)
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, or disposition or conversion); provided that for
the avoidance of doubt, notwithstanding any classification under GAAP of any
Person or business in respect of which a definitive agreement for the
disposition thereof has been entered into as discontinued operations, the
Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph until such disposition shall have been consummated.

 

18



--------------------------------------------------------------------------------

Unless expressly specified otherwise or required by context, references in this
Agreement to Consolidated EBITDA shall refer to the Consolidated EBITDA of
Holdings.

“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date secured by a Lien on all of the Collateral that ranks on an equal
priority basis (or super priority basis by operation of law) (but without regard
to the control of remedies) with Liens on the Collateral securing the
Obligations and excluding, for the avoidance of doubt, Hedging Obligations);
provided that Consolidated First Lien Secured Debt shall not include Letters of
Credit, except to the extent of Unpaid Drawings thereunder.

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of
Holdings and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio) to
(ii) Consolidated EBITDA of Holdings for the Test Period most recently ended on
or prior to such date of determination, in each case with such pro forma
adjustments to Consolidated First Lien Secured Debt and Consolidated EBITDA as
are appropriate and consistent with Section 1.12.

“Consolidated Interest Expense” shall mean the sum of cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, but excluding, for the avoidance of doubt,
(a) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non cash interest expense attributable to the movement of the mark to market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make whole premium and other fees and charges (including any
interest expense) incurred in connection with any Receivables Facility, (e) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (f) any payments with respect to make whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (g) penalties and
interest relating to taxes, (h) accretion or accrual of discounted liabilities
not constituting Indebtedness, (i) interest expense attributable to a direct or
indirect Parent Entity resulting from push down accounting, (j) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, and (k) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and on an after tax basis to the
extent appropriate, and otherwise determined in accordance with GAAP; provided
that, without duplication,

(i) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ or bases’ opening or closing costs and other business optimization
expenses (including related to new product introductions and other strategic or
cost savings initiatives), restructuring charges, accruals or reserves
(including restructuring and integration costs related to acquisitions and
adjustments to existing reserves), whether or not classified as restructuring
expense on the consolidated financial statements, signing costs, retention or
completion bonuses, and one-time compensation charges other executive recruiting
and retention costs, transition costs, costs related to closure/consolidation of
facilities or bases and curtailments or modifications to pension and post
retirement employee benefit plans (including any settlement of pension
liabilities and charges resulting from changes in estimates, valuations and
judgments) and (b) any other unusual or non-recurring items shall be excluded,

(ii) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period shall be excluded,

(iii) any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed, or discontinued operations, and any gain (loss) (less all
fees and expenses relating thereto) on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business) or discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) shall be excluded,

(iv) any effect of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the board of directors of
Holdings, shall be excluded,

(v) the Net Income for such period of any Person that is not the Borrower or
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,

(vi) solely for the purpose of determining the amount available for Restricted
Payments under clause (a)(iii)(A) of Section 10.5 the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equity holders,
unless such restriction with respect to the payment of dividends or similar
distributions (a) has been legally waived, or otherwise released, (b) is imposed
pursuant to this Agreement and other Credit Documents, Permitted Debt

 

20



--------------------------------------------------------------------------------

Exchange Notes, Incremental Loans, or Permitted Other Indebtedness, or
(c) arises pursuant to an agreement or instrument if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Secured Parties than the encumbrances and
restrictions contained in the Credit Documents (as determined by the Borrower in
good faith); provided that Consolidated Net Income of the referent Person will
be increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) or Cash Equivalents
to such Person or a Restricted Subsidiary in respect of such period, to the
extent not already included therein, shall be excluded

(vii) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and the Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by Financial
Accounting Standards Codification Topic 805 – Business Combinations and Topic
350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly Financial
Accounting Standards Board Statement Nos. 141 and 142, respectively) resulting
from the application of purchase accounting, including in relation to the
Transactions and any acquisition that is consummated after the Closing Date or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) (a) any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid), (b) any
non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and
(c) any non-cash expense, income, or loss attributable to the movement in mark
to market valuation of foreign currencies, Indebtedness, or derivative
instruments pursuant to GAAP, shall be excluded,

(ix) any impairment charge, asset write-off, or write-down pursuant to ASC 350
and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement No. 144) and the amortization of intangibles arising pursuant to
ASC 805 shall be excluded,

(x) (a) any non-cash compensation expense recorded from grants of, or in
connection with any share based compensation arrangements including, stock
appreciation or similar rights, phantom equity, stock options or units,
restricted stock, capital or profits interests or other rights to officers,
directors, managers, or employees and (b) non-cash income (loss) attributable to
deferred compensation plans or trusts, shall be excluded,

(xi) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,

(xii) accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,

 

21



--------------------------------------------------------------------------------

(xiii) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by the Borrower that there exists such evidence (with a deduction for any amount
so added back to the extent not so reimbursed within 365 days), losses and
expenses with respect to liability or casualty events or business interruption
shall be excluded,

(xiv) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items, shall be excluded,

(xv) any costs or expenses incurred during such period relating to environmental
remediation, litigation, or other disputes in respect of events and exposures
that occurred prior to the Closing Date shall be excluded, and

(xvi) Consolidated Net Income for any Test Period shall be (a) increased by the
aggregate amount of “run-rate” Consolidated Net Income projected by the Borrower
in good faith to be attributable to New Contracts entered into during such Test
Period (or following such Test Period but prior to the date for the delivery of
the financial statements for such Test Period pursuant to Section 9.1(a) or (b))
(which amount shall be calculated on a Pro Forma Basis as though the full annual
amount of such Consolidated Net Income attributable to such New Contracts had
been realized during such Test Period (without duplication of any amounts
attributable to such New Contracts already received in such Test Period)) and
(b) decreased by the aggregate amount of “run-rate” Consolidated Net Income
attributable to Terminated Contracts that have terminated or expired during such
Test Period (or following such Test Period but prior to the date for delivery of
the financial statements for such Test Period pursuant to Section 9.1(a) or (b))
(which amount shall be calculated on a Pro Forma Basis so as to eliminate the
full annual amount of such Consolidated Net Income attributable to such
Terminated Contracts during such Test Period).

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
third party Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder; provided further that the effects of
pushdown accounting shall be excluded.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of Holdings and the Restricted
Subsidiaries (other than the proceeds of any Indebtedness being incurred and
giving rise to the need to calculate the Consolidated Total Debt to Consolidated
EBITDA Ratio) to (ii) Consolidated EBITDA of Holdings for the Test Period most
recently ended on or prior to such date of determination, in each case with such
pro forma adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with Section 1.12.

 

22



--------------------------------------------------------------------------------

“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, including deferred revenue but
excluding (for purposes of both clauses (i) and (ii) above), without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Loans and Letter of Credit Exposure and Capital Leases to the
extent otherwise included therein, (c) the current portion of interest, (d) the
current portion of current and deferred income taxes, (e) any liabilities that
are not Indebtedness and will not be settled in cash or Cash Equivalents during
the next succeeding twelve month period after such date, (f) the effects from
applying purchase accounting, (g) any accrued professional liability risks,
(h) restricted marketable securities and (i) deferred revenue reflected within
current liabilities; provided that, for purposes of calculating Excess Cash
Flow, increases or decreases in working capital (A) arising from acquisitions or
dispositions by the Borrower and the Restricted Subsidiaries shall be measured
from the date on which such acquisition or disposition occurred and (B) shall
exclude (I) the impact of non cash adjustments contemplated in the Excess Cash
Flow calculation, (II) the impact of adjusting items in the definition of
“Consolidated Net Income” and (III) any changes in current assets or current
liabilities as a result of (x) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under hedging
agreements or other derivative obligations, (y) any reclassification, other than
as a result of the passage of time, in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (z) the effects of
acquisition method accounting.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation against loss in respect thereof.

“Contract Consideration” shall have the meaning provided in clause (k) of the
definition of Excess Cash Flow.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

 

23



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, each Joinder Agreement, each
Extension Amendment, each Permitted Repricing Amendment, the Guarantees, the
Security Documents, any documents or certificates executed by the Borrower in
favor of the Letter of Credit Issuer relating to any Letter of Credit and any
promissory notes issued by the Borrower pursuant hereto.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean Holdings, the Borrower, and the other Guarantors.

“Cure Amount” shall have the meaning provided in Section 11.14.

“Cure Right” shall have the meaning provided in Section 11.14.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(w)(i)).

“Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of Net Cash Proceeds.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of Net Cash Proceeds.

“Derivative Counterparty” shall have the meaning provided in Section 13.16.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanctions.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on or
other disposition of such Designated Non-Cash Consideration. A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.4.

 

24



--------------------------------------------------------------------------------

“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officer’s certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in Section 10.5(a)(iii).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Lead Arrangers prior to the
commencement of “primary syndication” as being Disqualified Lenders, (ii) who
are competitors of Holdings and its Subsidiaries that are separately identified
in writing by the Borrower or the Sponsor to the Administrative Agent from time
to time, and (iii) in the case of each of clauses (i) and (ii), any of their
Affiliates (other than any such Affiliate that is affiliated with a financial
investor in such Person and that is not itself an operating company or otherwise
an Affiliate of an operating company so long as such Affiliate is a bona fide
Fund) that are either (a) identified in writing by the Borrower or the Sponsor
to the Administrative Agent from time to time or (b) clearly identifiable on the
basis of such Affiliate’s name. Notwithstanding the foregoing, (x) each Credit
Party and the Lenders acknowledge and agree that the Administrative Agent shall
not have any responsibility or obligation to determine whether any Lender or
potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment or participation made to a
Disqualified Lender and (y) any such designation of a Disqualified Lender may
not apply retroactively to disqualify any Person that has previously acquired an
assignment or participation in any Credit Facility.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Holdings or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death, or disability.

 

25



--------------------------------------------------------------------------------

“Distressed Person” shall have the meaning provided in the definition of the
term Lender-Related Distress Event.

“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean a Subsidiary that is organized under the laws
of the United States, any state thereof, or the District of Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in connection with
the initial primary syndication thereof, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “ABR floor,” (a) to
the extent that the LIBOR Rate (with an Interest Period of three months) or ABR
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the LIBOR Rate (with an Interest Period of three months) or ABR
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.

 

26



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the environment including, without
limitation, ambient air, indoor air, surface water, groundwater, soil, land
surface and subsurface strata, and natural resources such as wetlands.

“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.

“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (i) public offerings with respect to
the Borrower or any of its direct or indirect parent company’s (including
Holdings’) common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings, (iii) any such public or private sale that constitutes an Excluded
Contribution, and (iv) any Cure Amount.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan under Section 4042 of
ERISA or the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA), including but not limited to the imposition of any Lien
in favor of the PBGC or

 

27



--------------------------------------------------------------------------------

any Pension Plan; (viii) the receipt by any Credit Party or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice to terminate any
Pension Plan under Section 4041 of ERISA or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (ix) the failure by any Credit
Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (x) the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (within the meaning of Section 4001(a)(2) of ERISA), or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

(i) the sum, without duplication (in each case, for Holdings and the Restricted
Subsidiaries on a consolidated basis), of:

(a) Consolidated Net Income for such period,

(b) an amount equal to the amount of all non-cash charges to the extent deducted
in arriving at such Consolidated Net Income and cash receipts to the extent
excluded in arriving at such Consolidated Net Income,

(c) decreases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such decreases arising from acquisitions or Asset Sales by Holdings and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(d) an amount equal to the aggregate net non-cash loss on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(e) cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in Consolidated Net Income,

(f) increases in current and non current deferred revenue to the extent deducted
or not included in arriving at such Consolidated Net Income, and

(g) extraordinary gains;

 

28



--------------------------------------------------------------------------------

over (ii) the sum, without duplication, of:

(a) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income, cash charges to the extent excluded in arriving
at such Consolidated Net Income, and Transaction Expenses to the extent not
deducted in arriving at such Consolidated Net Income and paid in cash during
such period,

(b) without duplication of amounts deducted pursuant to clause (k) below in
prior periods, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of long-term Indebtedness of Holdings or the Restricted Subsidiaries
(unless such Indebtedness has been repaid other than with the proceeds of long
term indebtedness) other than intercompany loans,

(c) the aggregate amount of all principal payments of Indebtedness of Holdings
and the Restricted Subsidiaries (including (1) the principal component of
payments in respect of Capitalized Lease Obligations, (2) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.5, and (3) the amount of
a mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to an Asset Sale that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (A) all
other prepayments of Term Loans (in each case, including purchases of Term Loans
by Holdings and its Subsidiaries at or below par offered on a pro rata basis to
all Term Loan Lenders of a Class and Dutch auctions offered on a pro rata basis
to all Term Loan Lenders of a Class in which case the amount of voluntary
prepayments of Term Loans shall be deemed not to exceed the actual purchase
price of such Term Loans at or below par) and all voluntary prepayments of
Permitted Other Indebtedness (with a Lien on the Collateral ranking pari passu
with the Liens on the Collateral securing the Obligations) and (B) all
prepayments of Revolving Loans (and any other revolving loans (unless there is
an equivalent permanent reduction in commitments thereunder)) made during such
period, except to the extent financed with the proceeds of other long-term
Indebtedness of Holdings or the Restricted Subsidiaries,

(d) an amount equal to the aggregate net non-cash gain on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,

(e) increases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such increases arising from acquisitions or Asset Sales by Holdings and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(f) payments in cash by Holdings and the Restricted Subsidiaries during such
period in respect of any purchase price holdbacks, earn out obligations, and
long-term liabilities of Holdings and the Restricted Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,

(g) without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal periods, the aggregate amount of cash consideration paid by
Holdings and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions (but excluding Permitted Investments of
the type described in clauses (i) and (ii) thereof) made during such period
constituting Permitted Investments or made pursuant to Section 10.5 to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock,

 

29



--------------------------------------------------------------------------------

(h) the amount of dividends paid in cash during such period (on a consolidated
basis) by Holdings and the Restricted Subsidiaries, to the extent such dividends
were not financed with the proceeds received from (1) the issuance or incurrence
of long-term Indebtedness or (2) the issuance of Capital Stock,

(i) the aggregate amount of expenditures actually made by Holdings and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees and cash restructuring charges) to the extent that
such expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

(j) the aggregate amount of any premium, make-whole, or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,

(k) without duplication of amounts deducted from Excess Cash Flow in other
periods, (1) the aggregate consideration required to be paid in cash by Holdings
or any of its Restricted Subsidiaries pursuant to binding contracts,
commitments, letters of intent or purchase orders (the “Contract Consideration”)
entered into prior to or during such period and (2) any planned cash
expenditures by the Borrower or any of the Restricted Subsidiaries (the “Planned
Expenditures”), in the case of each of clauses (1) and (2), relating to
Permitted Acquisitions (or other Investments), Capital Expenditures, or
acquisitions of Intellectual Property or other assets to be consummated or made
during the period of four consecutive fiscal quarters of Holdings following the
end of such period (except to the extent financed with any of the proceeds
received from (A) the issuance or incurrence of long-term Indebtedness or
(B) the issuance of Equity Interests); provided that to the extent that the
aggregate amount of cash actually utilized to finance such Permitted
Acquisitions (or other Investments), Capital Expenditures, or acquisitions of
Intellectual Property or other assets during such following period of four
consecutive fiscal quarters is less than the Contract Consideration and Planned
Expenditures, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow, at the end of such period of four consecutive fiscal quarters,

(l) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, and

(m) cash expenditures in respect of Hedge Agreements during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income

(n) decreases in current and non current deferred revenue to the extent included
or not deducted in arriving at such Consolidated Net Income, and

(o) extraordinary losses.

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by Holdings from (i) contributions to its common equity capital, and (ii) the
sale (other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officer’s certificate executed by either a

 

30



--------------------------------------------------------------------------------

senior vice president or the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
Section 10.5(a)(iii); provided that (i) any non-cash assets shall qualify only
if acquired by a parent of Holdings in an arm’s-length transaction within the
six months prior to such contribution and(ii) no Cure Amount shall constitute an
Excluded Contribution.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Capital Stock and Stock Equivalents of any (a) CFC or (b) CFC
Holding Company, any Voting Stock or Stock Equivalents of any class of such CFC
or CFC Holding Company in excess of 65% of the outstanding Voting Stock of such
class, (iii) any Capital Stock or Stock Equivalents of any direct or indirect
Subsidiary of a CFC or CFC Holding Company, (iv) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirements of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of any applicable jurisdiction, (v) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (vii) of
the definition of Permitted Lien or (B) any Capital Stock or Stock Equivalents
of any Subsidiary that is not a Wholly-Owned Subsidiary of the Borrower and its
Subsidiaries at the time such Subsidiary becomes a Subsidiary, any Capital Stock
or Stock Equivalents of each such Subsidiary described in clause (A) or (B) to
the extent (I) that a pledge thereof to secure the Obligations is prohibited by
any applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (II) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (II) shall not apply if (x) such other party is
Holdings or a Credit Party or Wholly-Owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (III) a pledge thereof to secure the
Obligations would give any other party (other than Holdings or a Credit Party or
Wholly-Owned Subsidiary) to any contract, agreement, instrument, or indenture
governing such Capital Stock or Stock Equivalents the right to terminate its
obligations thereunder (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law and other
than proceeds thereof the assignment of which is expressly deemed effective
under the Uniform Commercial Code or other applicable law notwithstanding such
prohibition or restriction), (vi) any Capital Stock or Stock Equivalents of any
Subsidiary to the extent that the pledge of such Capital Stock or Stock
Equivalents would result in materially adverse tax consequences to the Borrower
or any Subsidiary as reasonably determined by the Borrower in consultation with
the Administrative Agent, (vii) any Capital Stock or Stock Equivalents that are
margin stock, and (viii) any Capital Stock and Stock Equivalents of any
Subsidiary that is not a Material Subsidiary or is an Unrestricted Subsidiary, a
captive insurance Subsidiary, an SPV or any special purpose entity.

 

31



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Closing Date by reference to the Historical
Financial Statements or (y) a consolidated basis with its Restricted
Subsidiaries, if determined after the Closing Date by reference to the financial
statements delivered to the Administrative Agent pursuant to Section 9.1(a) and
(b)) constitute a Material Subsidiary, (ii) each Subsidiary that is not a
Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements of Section 9.11 (for so long
as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary), (iii) any
CFC Holding Company, (iv) any direct or indirect Subsidiary of a CFC or a CFC
Holding Company, (v) any CFC, (vi) each Subsidiary that is prohibited by any
applicable Contractual Requirement or Requirements of Law (to the extent
existing on the Closing Date or, if later, the date it becomes a Restricted
Subsidiary and in each case, not entered into in contemplation hereof) from
guaranteeing or granting Liens to secure the Obligations or would require
third-party or governmental (including regulatory) consent, approval, license or
authorization to guarantee or grant such Liens to secure the Obligations (unless
such consent, approval, license or authorization has been received), (vii) each
Subsidiary with respect to which, as reasonably determined by the Borrower, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of the Borrower and its respective Subsidiaries to satisfy
applicable Requirements of Law, (viii) each Subsidiary with respect to which, as
reasonably determined by the Borrower in consultation with the Administrative
Agent, providing such a Guarantee would result in material adverse tax
consequences, (ix) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, as agreed in writing, the
cost or other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(x) each Unrestricted Subsidiary, (xi) any Receivables Subsidiary, (xii) each
other Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder and financed with assumed secured Indebtedness
permitted hereunder, and each Restricted Subsidiary acquired in such Permitted
Acquisition or other Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition or other
Investment permitted hereunder, (xiii) each Subsidiary that is a registered
broker dealer and (xiv) each SPV, not-for-profit Subsidiary and captive
insurance company.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits, or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such

 

32



--------------------------------------------------------------------------------

jurisdiction (other than any such connection arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (ii) any U.S.
federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any Credit Document that is
required to be imposed on amounts payable to or for the account of a Lender
pursuant to laws in force at the time such Lender acquires an interest in any
Credit Document (or designates a new lending office), other than in the case of
a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7 (or that designates a new lending office pursuant to a request by
the Borrower), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding Tax pursuant to Section 5.4, (iii) any Taxes attributable to
a recipient’s failure to comply with Section 5.4(e), or (iv) any withholding Tax
imposed under FATCA.

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(d).

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).

“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(e).

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

 

33



--------------------------------------------------------------------------------

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Request” shall mean a Term Loan Extension Request.

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing, and any laws, fiscal or regulatory
legislation, rules, guidance notes and practices adopted by a non-U.S.
jurisdiction to effect the foregoing.

“FCPA” shall have the meaning provided in Section 8.10.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Fifth Amendment” shall mean that certain Amendment No. 5 to Credit Agreement,
dated as of the Fifth Amendment Effective Date, to this Agreement.

“Fifth Amendment Effective Date” shall mean August 15, 2018.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by Liens on the Collateral that rank
on an equal priority basis (but without regard to the control of remedies) with
Liens on the Collateral securing the Obligations.

 

34



--------------------------------------------------------------------------------

“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 4.50 to 1.00.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date of determination to (ii) the Fixed Charges for such Test
Period.

“Fixed Amounts” shall have the meaning provided in Section 1.12(a).

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(i) Consolidated Interest Expense of such Person for such period,

(ii) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock (including any Designated Preferred Stock) or any
Refunding Capital Stock of such Person made during such period, and

(iii) all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Stock made during such period.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” shall mean each Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to the Letter of Credit Issuer, such Defaulting Lender’s
Revolving Credit Commitment Percentage of the outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (ii) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

35



--------------------------------------------------------------------------------

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.

“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Credit Parties, Indebtedness
in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Furthermore, at any
time after the Closing Date, Holdings may elect to apply International Financial
Reporting Standards (“IFRS”) accounting principles in lieu of GAAP and, upon any
such election, references herein to GAAP and GAAP concepts shall thereafter be
construed to refer to IFRS and corresponding IFRS concepts (except as otherwise
provided in this Agreement); provided any such election, once made, shall be
irrevocable; provided, further, that any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to Holdings’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent. For the avoidance of doubt, solely making an
election (without any other action) referred to in this definition will not be
treated as an incurrence of Indebtedness. Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.

“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational body
exercising such powers or functions, such as the European Union or the European
Central Bank).

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean (i) the First Lien Guarantee made by Holdings and each
other Guarantor as of the Closing Date in favor of the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit B, and
(ii) any other guarantee of the Obligations made by a Restricted Subsidiary in
form and substance reasonably acceptable to the Administrative Agent.

 

36



--------------------------------------------------------------------------------

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness, or (iv) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term guarantee obligations shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors” shall mean (i) each Subsidiary of Holdings that is party to the
Guarantee on the Closing Date, (ii) each Subsidiary of Holdings that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, and (iii) Holdings; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).

“GS Bank” means Goldman Sachs Bank USA.

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics by, any Environmental Law.

“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

37



--------------------------------------------------------------------------------

“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement with Holdings, the Borrower or any Restricted Subsidiary, is a
Lender, an Agent or an Affiliate of a Lender or an Agent and (b) with respect to
any Hedge Agreement entered into prior to the Closing Date, any Person that is a
Lender or an Agent or an Affiliate of a Lender or an Agent on the Closing Date
and (ii) any other Person that is designated by the Borrower as a “Hedge Bank”
by written notice to the Administrative Agent substantially in the form of
Exhibit M or such other form reasonably acceptable to the Administrative Agent
and the Borrower.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of Holdings and its Subsidiaries as at December 31, 2016 and
September 30, 2017, and the related audited consolidated statements of income,
cash flow and shareholders’ equity of Holdings and its Subsidiaries for the
years ended December 31, 2016 and September 30, 2017 and (ii) the unaudited
consolidated balance sheet, and statement of income, cash flow and shareholders’
equity, of Holdings and its Subsidiaries as of and for the fiscal quarters ended
December 31, 2017, March 31, 2018 and June 30, 2018.

“HMT” shall have the meaning provided in the definition of the term Sanctions.

“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (“New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrower (“Previous Holdings”); provided that (a) such New Holdings owns
100% of the Equity Interests of the Borrower directly or indirectly, (b) New
Holdings shall expressly assume all the obligations of Previous Holdings under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, (c) if reasonably requested by the Administrative Agent,
an opinion of counsel shall be delivered by the Borrower to the Administrative
Agent to the effect that, without limitation, such substitution does not violate
this Agreement or any other Credit Document, (d) all Capital Stock of the
Borrower and pledged to secure the Obligations, and (e)(i) no Event of Default
has occurred and is continuing at the time of such substitution and such
substitution does not result in any Event of Default and (iii) such substitution
will not reasonably be expected to result in any adverse tax consequences to any
Lender (unless reimbursed hereunder) or to the Administrative Agent (unless
reimbursed hereunder); provided, further, that if each of the foregoing is
satisfied, Previous Holdings shall be automatically released of all its
obligations under the Credit Documents and any reference to Holdings in the
Credit Documents shall be meant to refer to New Holdings.

“IFRS” shall have the meaning given such term in the definition of GAAP.

“Immediate Family Members” shall mean with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” shall have the meaning provided in Section 2.10(a).

 

38



--------------------------------------------------------------------------------

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Credit Loans” shall have the meaning provided in
Section 2.14(b).

“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Revolving Credit Commitments matures.

“Incremental Revolving Loan Lenders” shall have the meaning provided in
Section 2.14(b).

“Incurrence Based Amounts” shall have the meaning provided in Section 1.12(a).

“incur” and “incurrence” shall have the meanings provided in Section 10.1.

“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause
(i) of another Person (whether or not such items would appear upon the balance
sheet of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (iii) to the
extent not otherwise included, the obligations of the type referred to in clause
(i) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include
(1) Contingent Obligations incurred in the ordinary course of business,
(2) obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (6) any earn-out obligation until such obligation, within
60 days of becoming due and payable, has not been paid and such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP, (7) any obligations attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (8) accrued expenses and royalties or (9) asset
retirement obligations and obligations in respect of workers’ compensation
(including pensions and retiree medical care) that are not overdue by more than
60 days. The amount of Indebtedness of any Person for purposes of clause
(iii) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the Fair Market Value of the property encumbered thereby as
determined by such Person in good faith.

 

39



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 365 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Person” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.

“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR North
America Fund XI L.P., KKR North America Fund XI ESC L.P., and KKR North America
Fund XI SBS L.P., and each of their respective Affiliates.

“Initial Revolving Credit Commitments” shall have the meaning provided in the
definition of the term Revolving Credit Commitment.

“Initial Term Loan” shall mean each Term Loan outstanding immediately after
giving effect to the Fifth Amendment Effective Date. The aggregate amount of the
Initial Term Loans as of the Fifth Amendment Effective Date is $1,037,000,000.

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Fifth Amendment Effective Date, the commitment of such Lender to
fund Initial Term Loans in accordance with the Fifth Amendment and
Section 2.1(a). The aggregate amount of the Initial Term Loan Commitments as of
the Closing Date is $1,037,000,000.

“Initial Term Loan Lender” shall mean a Lender with outstanding Initial Term
Loan.

“Initial Term Loan Maturity Date” shall mean August 15, 2025 or, if such date is
not a Business Day, the immediately precedent Business Day.

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Intellectual Property” shall mean U.S. intellectual property, including all
(i) (a) patents, inventions, designs, processes, developments, technology, and
know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs;
(c) trademarks, service marks, trade names, brand names, corporate names,
Internet domain names, logos, trade dress, and other source indicators, and the
goodwill of any business symbolized thereby; and (d) trade secrets, confidential
or proprietary information and (ii) registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisionals, re-issues, re-examinations, or similar legal protections related to
the foregoing.

 

40



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interpolated Rate” shall mean, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBOR Rate for the longest period (for which
that LIBOR Rate is available in Dollars) that is shorter than the applicable
Impacted Interest Period and (b) the LIBOR Rate for the shortest period (for
which that LIBOR Rate is available in Dollars) that exceeds the applicable
Impacted Interest Period, in each case, at such time; provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of
Holdings, the Borrower, and the other Restricted Subsidiaries, intercompany
loans (including guarantees), advances, or Indebtedness either (i) having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business or (ii) arising from cash management,
tax and/or accounting operations and made in the ordinary course of business or
consistent with past practices.

For purposes of the definition of Unrestricted Subsidiary and Section 10.5,

(i) Investments shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) Holdings’ Investment in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and

(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by Holdings or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

41



--------------------------------------------------------------------------------

“Investment Grade Securities” shall mean:

(i) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents),

(ii) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,

(iii) investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

(iv) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.

“Joint Lead Arrangers and Bookrunners” shall mean JPMorgan Chase Bank, N.A.,
Goldman Sachs Bank USA, Macquarie Capital (USA) Inc., Mizuho Bank, Ltd.,
Sumitomo Mitsui Banking Corporation, Credit Suisse Loan Funding LLC, ING Capital
LLC, Jefferies Finance LLC, Morgan Stanley Senior Funding, Inc., PNC Bank,
National Association, Royal Bank of Canada, UBS Securities LLC, Citizens Bank,
N.A. and KKR Capital Markets LLC.

“Judgment Currency” shall have the meaning provided in Section 13.19.

“Junior Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary) in respect of
Subordinated Indebtedness in excess of $15 million.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR North
America Fund XI L.P.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

42



--------------------------------------------------------------------------------

“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“L/C Sublimit” shall mean $150,000,000.

“LCT Election” shall have the meaning provided in Section 1.12(c).

“LCT Test Date” shall have the meaning provided in Section 1.12(c).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within one Business Day after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer, or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement, or a Lender has
publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement, (v) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action; provided that no Lender Default shall occur solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

43



--------------------------------------------------------------------------------

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of (x) the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof or (y) solely with respect to regulatory or
supervisory matters, the appointment of a custodian, conservator, receiver or
similar official by a Governmental Authority or an instrumentality thereof under
or based on the law in the country where any Lender or any Person that directly
or indirectly controls such Lender is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed, in each case so
long as such ownership interest or appointment (as applicable) does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1 and each Existing Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Letter of Credit
Issuer, the amount set forth opposite such Letter of Credit Issuer’s name on
Schedule 1.1(b), as, as the same may be adjusted from time to time pursuant to
Section 3.1.

“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facility.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(ii) such Lender’s Revolving Credit Commitment Percentage of the Letters of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the applicable Letter of Credit Issuer pursuant to
Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (i) JPMorgan Chase Bank, N.A., Goldman
Sachs Bank USA, MIHI LLC, Mizuho Bank, Ltd., Sumitomo Mitsui Banking
Corporation, Citizens Bank, N.A., PNC Bank, National Association, Morgan Stanley
Senior Funding, Inc., Jefferies Finance LLC, Royal Bank of Canada, UBS AG,
Stamford Branch, ING Capital LLC and any of their applicable respective
Affiliates or branches or designated fronting entities and (ii) any replacement,
additional issuer, or successor pursuant to Section 3.6; provided that MIHI LLC,
Royal Bank of Canada, Jefferies Finance LLC and UBS AG, Stamford Branch, each in
its capacity as a Letter of Credit Issuer, shall only be required to issue
standby Letters of Credit. References herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires. Jefferies Finance LLC will cause Letters of
Credit to be issued by unaffiliated financial institutions and such Letters of
Credit shall be treated as issued by Jefferies Finance LLC for all purposes
under the Credit Documents.

 

44



--------------------------------------------------------------------------------

“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, and substantially in the form of Exhibit L or
another form which is acceptable to the Letter of Credit Issuer in its
reasonable discretion.

“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.

“Level I Status” shall mean, on any date, the circumstance that Level II Status
does not exist.

“Level II Status” shall mean, on any date, the circumstance that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio is less than
or equal to 3.25 to 1.00 as of such date.

“LIBOR” shall have the meaning provided in the definition of LIBOR Rate.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” shall mean,

(i) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the rate administered by ICE Benchmark Administration (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that, notwithstanding the
foregoing, in no event shall the LIBOR Rate at any time be less than 0.00% per
annum; provided further that if the LIBOR Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”), then the LIBOR
Rate shall be the Interpolated Rate, and

(ii) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day; provided that if there is an Impacted Interest
Period, then the LIBOR Rate shall be the Interpolated Rate; provided, further,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license to Intellectual Property be deemed to constitute a
Lien.

 

45



--------------------------------------------------------------------------------

“Limited Condition Transaction” shall mean (x) any transaction by one or more of
the Borrower and its respective Restricted Subsidiaries whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and (y) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness or other obligations requiring irrevocable notice in
advance of such redemption, repurchase, defeasance, satisfaction and discharge
or repayment.

“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan, Extended Term
Loan, New Term Loan, or any other loan made by any Lender hereunder.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

“Market Convention Rate” shall have the meaning provided in Section 2.10(e).

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.00% of the Consolidated
Total Assets of Holdings and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 5.00%
of the consolidated revenues of Holdings and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries (other than Subsidiaries that
are Excluded Subsidiaries by virtue of any of clauses (ii) through (xii) of the
definition of “Excluded Subsidiary”) have, in the aggregate, (a) total assets at
the last day of such Test Period equal to or greater than 7.50% of the
Consolidated Total Assets of Holdings and the Restricted Subsidiaries at such
date or (b) revenues during such Test Period equal to or greater than 7.50% of
the consolidated revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP, then Holdings shall, on
the date on which financial statements for such quarter are delivered pursuant
to this Agreement, designate in writing to the Administrative Agent one or more
of such Restricted Subsidiaries as Material Subsidiaries for each fiscal period
until this proviso is no longer applicable.

“Maturity Carveout Amount” shall have the meaning provided in Section 2.14(d).

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the New Term
Loan Maturity Date, the Revolving Credit Maturity Date, the maturity date of an
Extended Term Loan or the maturity date of an Extended Revolving Credit Loan, as
applicable.

 

46



--------------------------------------------------------------------------------

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i)(a) the amount such that, after giving effect to the
incurrence of such amount Holdings would be in compliance on a Pro Forma Basis
(including any adjustments required by such definition as a result of a
contemplated Permitted Acquisition, but excluding any concurrent incurrence of
Indebtedness pursuant to clause (ii) below or the Revolving Credit Facility and
netting any cash proceeds of such incurrence) with the First Lien Secured
Leverage Test (assuming that all Indebtedness incurred pursuant to
Section 2.14(a) or Section 10.1(x) prior to or on such date of determination
would be included in the definition of Consolidated First Lien Secured Debt,
whether or not such Indebtedness would otherwise be so included and assuming the
Incremental Revolving Credit Commitments established at such time are fully
drawn), or (b) solely in the case of any Permitted Acquisition or Investment
permitted under this Agreement, on a Pro Forma Basis the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio would be equal to or less than the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio immediately
prior to giving effect to such incurrence, such Permitted Acquisition or
Investment permitted under this Agreement and all transactions in connection
therewith plus (ii) the sum of (a) the greater of (x) $303,000,000 and (y) 100%
of Consolidated EBITDA for the most recently ended Test Period and (b) the
aggregate amount of voluntary prepayments of Loans (including purchases of the
Loans by Holdings and its Subsidiaries at or below par, in which case the amount
of voluntary prepayments of Loans shall be deemed not to exceed the actual
purchase price of such Loans below par) (and in the case of any Loans that are
not Term Loans, a corresponding commitment reduction), in each case, other than
from proceeds of Refinancing Indebtedness, minus (iii) the sum of (a) the
aggregate principal amount of New Loan Commitments incurred pursuant to
Section 2.14(a) in reliance on clause (ii) of this definition prior to such date
and (b) the aggregate principal amount of Permitted Other Indebtedness issued or
incurred (including any unused commitments obtained) pursuant to
Section 10.1(x)(i) in reliance on clause (ii) of this definition prior to such
date.

“MFN Protection” shall have the meaning set forth in the proviso to
Section 2.14(d)(iii).

“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (ii) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 101% of the Fronting Exposure of the
Letter of Credit Issuer with respect to Letters of Credit issued and outstanding
at such time and (ii) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101%
of the outstanding amount of all L/C Obligations.

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property for the benefit of the Collateral Agent for the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws.

 

47



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(a), and each other owned parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 9.11 or
Section 9.14.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received and excluding any interest payments)
received by or on behalf of Holdings or any of the Restricted Subsidiaries in
respect of such Prepayment Event or incurrence of Permitted Other Indebtedness,
as the case may be, less (ii) the sum of:

(a) the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,

(b) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(a) above) (1) associated with the assets that are the subject of such
Prepayment Event and (2) retained by Holdings or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,

(c) the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

(d) in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (1) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty
Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date Holdings or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i),

(e) in the case of any Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof (calculated without regard to this clause (e))
attributable to minority interests and not available for distribution to or for
the account of Holdings or a Wholly-Owned Restricted Subsidiary as a result
thereof,

 

48



--------------------------------------------------------------------------------

(f) in the case of any Asset Sale Prepayment Event or Permitted Sale Leaseback,
any funded escrow established pursuant to the documents evidencing any such sale
or disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition; provided that the
amount of any subsequent reduction of such escrow (other than in connection with
a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction
solely to the extent that Holdings and/or any Restricted Subsidiaries receives
cash in an amount equal to the amount of such reduction, and

(g) all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (1) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses, and brokerage, consultant,
accountant, and other customary fees),

in each case, only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Contracts” shall mean binding contracts or purchase orders (i) entered with
new customers or (ii) for new business with existing customers, in each case,
under which Holdings and/or its Subsidiaries have begun to provide services to
customers, which are expected to increase the Consolidated Net Income of
Holdings.

“New Holdings” shall have the meaning provided in the definition of the term
Holdings.

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Revolving Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“New Term Loan” shall have the meaning provided in Section 2.14(c).

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

 

49



--------------------------------------------------------------------------------

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“Non-Bank Tax Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(3).

“Non-Credit Party Prepayment Event” shall have the meaning provided in
Section 5.2(a)(iv).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Expiring Credit Commitment” shall have the meaning provided in
Section 2.1(e).

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Rate in effect on such day (or
for any day that is not a Business Day, for the immediately preceding Business
Day); provided that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party (or in the case of any Secured Cash
Management Agreement or Secured Hedge Agreement, any Restricted Subsidiary)
arising under any Credit Document or otherwise with respect to any Revolving
Credit Commitment, Loan, or Letter of Credit or under any Secured Cash
Management Agreement, Secured Hedge Agreement (other than with respect to any
Credit Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), in each case, entered into with Holdings or any
of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed or allowable claims in such proceeding. Without limiting the generality
of the foregoing, the Obligations of the Credit Parties under the Credit
Documents (and any of their Subsidiaries to the extent they have obligations
under the Credit Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities, and other amounts payable by any Credit Party under any
Credit Document.

 

50



--------------------------------------------------------------------------------

“OFAC” shall have the meaning provided in Section 8.10.

“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).

“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include (i) any Taxes that result from an
assignment, (“Assignment Taxes”) to the extent such Assignment Taxes are imposed
as a result of a connection between the Lender and the taxing jurisdiction
(other than a connection arising solely from any Credit Documents or any
transactions contemplated thereunder), except to the extent that any such action
described in this proviso is requested or required by the Borrower or Holdings
or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA, be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of Permitted Investments.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

 

51



--------------------------------------------------------------------------------

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings or the Borrower (or their respective
direct or indirect parent company or management vehicle) and their respective
Permitted Transferees who are holders of Equity Interests of Holdings (or its
direct or indirect parent company or management vehicle) on the Fifth Amendment
Effective Date and any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act or any successor provision) of
which any of the foregoing are members; provided that, in the case of such group
and without giving effect to the existence of such group or any other group,
such Initial Investors, their respective Affiliates and members of management,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of Holdings or any other direct or indirect Parent
Entity, (ii) any direct or indirect Parent Entity formed not in connection with,
or in contemplation of, a transaction (other than Transactions) that, assuming
such parent was not formed, after giving effect thereto would constitute a
Change of Control and (iii) any entity (other than a Parent Entity) through
which a Parent Entity described in clause (ii) directly or indirectly holds
Equity Interests of the Borrower and has no other material operations other than
those incidental thereto.

“Permitted Investments” shall mean:

(i) any Investment in Holdings or any Restricted Subsidiary;

(ii) any Investment in cash, Cash Equivalents, or Investment Grade Securities at
the time such Investment is made;

(iii) (a) any transactions or Investments otherwise made in connection with the
Transactions and (b) any Investment by Holdings or any Restricted Subsidiary in
a Person that is engaged in a Similar Business if as a result of such Investment
(a “Permitted Acquisition”), (1) such Person becomes a Restricted Subsidiary or
(2) such Person, in one transaction or a series of related transactions, is
merged, consolidated, or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, Holdings or a
Restricted Subsidiary, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation, or transfer;

(iv) any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;

(v) (a) any Investment existing or contemplated on the Closing Date and, in each
case, listed on Schedule 10.5 and (b) Investments consisting of any
modification, replacement, renewal, reinvestment, or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Closing Date except pursuant to the
terms of such Investment (including in respect of any unused commitment), plus

 

52



--------------------------------------------------------------------------------

any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such modified, extended, renewed, or
replaced Investment) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Closing Date;

(vi) any Investment acquired by Holdings or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization, or recapitalization of Holdings of such other
Investment or accounts receivable or (b) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(vii) Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;

(viii) any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of (a)
$120,000,000 and (b) 40% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of such Investment (with
the Fair Market Value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); provided, however, that
if any Investment pursuant to this clause (viii) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;

(ix) Investments the payment for which consists of Equity Interests of Holdings
or any direct or indirect parent company of Holdings (exclusive of Disqualified
Stock); provided that such Equity Interests will not increase the amount
available for Restricted Payments under Section 10.5(a)(iii);

(x) guarantees of Indebtedness permitted under Section 10.1;

(xi) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clauses (b) of such paragraph);

(xii) Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;

(xiii) additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $105,000,000 and
(b) 35% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such investment shall
thereafter be deemed to have been made pursuant to clause (i) above and shall
cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;

 

53



--------------------------------------------------------------------------------

(xiv) Investments relating to any Receivables Subsidiary that, in the good faith
determination of the board of directors of Holdings, are necessary or advisable
to effect a Receivables Facility or any repurchases or other transactions in
connection therewith;

(xv) advances to, or guarantees of Indebtedness of, employees not in excess of
the greater of (a) $15,000,000 and (b) 5.00% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(xvi) (a) loans and advances to officers, directors, managers, and employees for
business-related travel expenses, moving expenses, and other similar expenses,
in each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of Holdings or
any direct or indirect parent company thereof, (b) promissory notes received
from equity holders of Holdings, any direct or indirect parent company of
Holdings or any Subsidiary in connection with the exercise of stock options in
respect of the Equity Interests of Holdings, any direct or indirect parent
company of Holdings and the Subsidiaries and (c) advances of payroll payments to
employees in the ordinary course of business;

(xvii) Investments consisting of extensions of trade credit in the ordinary
course of business;

(xviii) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(xix) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(xx) the licensing and contribution of Intellectual Property pursuant to
joint development, venture or marketing arrangements with other Persons, in the
ordinary course of business;

(xxi) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business;

(xxii) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(xxiii) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”; and

 

54



--------------------------------------------------------------------------------

(xxiv) Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
definition of “Permitted Investments”, Section 10.3 and/or Section 10.5 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation.

“Permitted Liens” shall mean, with respect to any Person:

(i) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case,
incurred in the ordinary course of business;

(ii) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case, for sums not yet overdue for a
period of more than 60 days or, if more than 60 days overdue, are unfiled and no
other action has been taken to enforce such Lien or that are being contested in
good faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

(iii) Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
taxes on property Holdings or one of its Subsidiaries has determined to abandon
if the sole recourse for such tax, assessment, charge, levy, or claim is to such
property;

(iv) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(v) minor survey exceptions, minor encumbrances, ground leases, leases,
easements, or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines, and other similar purposes, or zoning,
building codes, or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

55



--------------------------------------------------------------------------------

(vi) Liens securing Indebtedness permitted to be incurred pursuant to clause
(a), (b) (so long as such Liens are subject to the Second Lien Intercreditor
Agreement), (d), (l)(ii), (r), (w), (x) or (y) of Section 10.1; provided that,
(a) in the case of clause (d) of Section 10.1, such Lien may not extend to any
property or equipment (or assets affixed or appurtenant thereto) other than the
property or equipment being financed or refinanced under such clause (d) of
Section 10.1, replacements of such property, equipment or assets, and additions
and accessions and in the case of multiple financings of equipment provided by
any lender, other equipment financed by such lender; (b) in the case of clause
(r) of Section 10.1, such Lien may not extend to any assets other than the
assets owned by the Restricted Subsidiaries incurring such Indebtedness; (c) in
the case of Liens securing Permitted Other Indebtedness Obligations that
constitute First Lien Obligations pursuant to this clause (vi), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and (1) in the
case of the first such issuance of Permitted Other Indebtedness constituting
First Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (2) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (d) in the
case of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to this clause (vi), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall (x) in
the case of the first such issuance of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative of the holders of such Permitted Other Indebtedness
Obligations shall have entered into the Second Lien Intercreditor Agreement and
(y) in the case of subsequent issuances of Permitted Other Indebtedness that do
not constitute First Lien Obligations, the representative for the holders of
such Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement contemplated by this clause (vi);

(vii) subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Closing Date; provided that any Lien securing Indebtedness
or other obligations in excess of (a) $5,000,000 individually or (b) $10,000,000
in the aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (b) that are not listed on Schedule 10.2)
shall only be permitted if set forth on Schedule 10.2, and, in each case, any
modifications, replacements, renewals, or extensions thereof;

(viii) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary

 

56



--------------------------------------------------------------------------------

security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition);

(ix) Liens on property at the time Holdings or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into Holdings or any Restricted Subsidiary or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such Liens are
not created or incurred in connection with, or in contemplation of, such
acquisition, merger, consolidation, or designation; provided, further, however,
that such Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary (other than, with respect to such property, any
replacements of such property or assets and additions and accessions thereto,
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, and the proceeds and the
products thereof and customary security deposits in respect thereof and in the
case of multiple financings of equipment provided by any lender, other equipment
financed by such lender, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition);

(x) Liens on property of any Restricted Subsidiary that is not a Credit Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Credit Party, in each case to the extent
permitted to be incurred in accordance with Section 10.1;

(xi) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted hereunder to be, secured by a Lien
on the same property securing such Hedging Obligations and Cash Management
Services;

(xii) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;

(xiii) leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business;

(xiv) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(xv) Liens in favor of Holdings, the Borrower, or any other Guarantor;

(xvi) Liens on equipment of Holdings or any Restricted Subsidiary granted in the
ordinary course of business to Holdings’ or such Restricted Subsidiary’s client
at which such equipment is located;

(xvii) Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;

 

57



--------------------------------------------------------------------------------

(xviii) Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of Permitted Liens; provided that (a) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and
(2) an amount necessary to pay any fees and expenses, including premiums and
accrued and unpaid interest, related to such refinancing, refunding, extension,
renewal, or replacement;

(xix) deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

(xx) other Liens securing obligations which do not exceed the greater of
(a) $120,000,000 and (b) 40% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien;

(xxi) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;

(xxii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiii) Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

(xxiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xxv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxvi) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries, or (c) relating to purchase orders and
other agreements entered into by Holdings or any of the Restricted Subsidiaries
in the ordinary course of business;

 

58



--------------------------------------------------------------------------------

(xxvii) Liens (a) solely on any cash earnest money deposits made by Holdings or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (b) consisting of an
agreement to dispose of any property pursuant to a disposition permitted
hereunder;

(xxviii) rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by Holdings or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant, or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(xxix) restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

(xxx) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxxi) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;

(xxxii) Liens arising out of conditional sale, title retention, consignment, or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(xxxiii) Liens arising under the Security Documents;

(xxxiv) Liens on goods purchased in the ordinary course of business the purchase
price of which is financed by a documentary letter of credit issued for the
account of Holdings, the Borrower or any of their Subsidiaries;

(xxxv) (a) Liens on Equity Interests in joint ventures; provided that any such
Lien is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (b) purchase options, call,
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by Holdings or any Restricted Subsidiary in
joint ventures;

(xxxvi) Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;

(xxxvii) with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law;

(xxxviii) to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Swap Obligations in the ordinary course of
business; and

 

59



--------------------------------------------------------------------------------

(xxxvix) with respect to any Mortgaged Property, the matters listed as
exceptions to title on Schedule B (or other applicable schedule) of the final
Title Policy covering such Mortgaged Property delivered to the Collateral Agent.

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies), provided
that if such Permitted Other Indebtedness is in the form of secured first lien
term loans, then such Permitted Other Indebtedness shall be subject to any
applicable MFN Protection as if such loans were New Term Loans, or (iii) be
secured by a Lien ranking junior to the Lien securing the First Lien
Obligations), in each case issued or incurred by the Borrower or other
Guarantor, (a) except with respect to the Maturity Carveout Amount, the terms of
which do not provide for any scheduled repayment, mandatory repayment, or
redemption or sinking fund obligations prior to, at the time of incurrence, the
Latest Term Loan Maturity Date (other than, in each case, customary offers or
obligations to repurchase or repay upon a change of control, excess cash flow
sweep, asset sale, or casualty or condemnation event, applicable high yield
discount obligation (“AHYDO”) payments and customary acceleration rights after
an event of default), (b) the covenants, taken as a whole, are not materially
more restrictive to the Borrower and the other Restricted Subsidiaries than
those herein (taken as a whole) (except for covenants applicable only to periods
after the Latest Term Loan Maturity Date at the time of such refinancing) (it
being understood that, (1) to the extent that any financial maintenance covenant
is added for the benefit of any such Indebtedness, no consent shall be required
by the Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants are only applicable after the Latest Term Loan Maturity Date at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) of which no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor, (d) that, if secured, is not secured by
a lien on any assets other than the Collateral and (e) the other terms of which
shall be on terms and documentation as determined by the Borrower and the
lenders providing such Indebtedness.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any

 

60



--------------------------------------------------------------------------------

Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Permitted Other Indebtedness
Obligations of the applicable Credit Parties under the Permitted Other
Indebtedness Documents (and any of their Restricted Subsidiaries to the extent
they have obligations under the Permitted Other Indebtedness Documents) include
the obligation (including guarantee obligations) to pay principal, interest,
charges, expenses, fees, attorney costs, indemnities, and other amounts payable
by any such Credit Party under any Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).

“Permitted Repricing Amendment” shall have the meaning provided in Section 13.1.

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed the greater of (a) $90,000,000 and (b) 30% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of the incurrence of such Sale Leaseback, the board of directors (or
analogous governing body) of Holdings or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
Holdings or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Permitted Transferees” shall mean, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
Immediate Family Members, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants and (b) without
duplication with any of the foregoing, such Person’s heirs, executors and/or
administrators upon the death of such Person and any other Person who was an
Affiliate of such Person upon the death of such Person and who, upon such death,
directly or indirectly owned Equity Interests in the Borrower or any other
Parent Entity.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or, with respect to any such plan that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Planned Expenditures” shall have the meaning provided in the definition of the
term Excess Cash Flow.

 

61



--------------------------------------------------------------------------------

“Platform” shall have the meaning provided in Section 13.17(a).

“Pledge Agreement” shall mean the First Lien Pledge Agreement, entered into as
of the Closing Date by the Credit Parties party thereto and the Collateral Agent
for the benefit of the Secured Parties, substantially in the form of Exhibit C.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.

“Prepayment Trigger” shall have the meaning provided in the definition of the
term Asset Sale Prepayment Event.

“primary obligation” shall have the meaning provided such term in the definition
of Contingent Obligations.

“primary obligor” shall have the meaning provided such term in the definition of
Contingent Obligations.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of
(i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of
Holdings and the Restricted Subsidiaries; provided that (a) at the election of
Holdings, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA, such Consolidated EBITDA or Section 1.12, as
the case may be, for such Test Period.

 

62



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of Holdings or any division, product line, or facility used
for operations of Holdings or any of its Subsidiaries, shall be excluded, and
(2) in the case of a Permitted Acquisition or Investment described in the
definition of Specified Transaction, shall be included, (b) any retirement of
Indebtedness, and (c) other than as set forth in the definition of Maximum
Incremental Facilities Amount, any incurrence or assumption of Indebtedness by
Holdings or any of the Restricted Subsidiaries in connection therewith (it being
agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to operating expense reductions and operating enhancements that are
(x)(1) directly attributable to such transaction, (2) expected to have a
continuing impact on Holdings, the Borrower or any of the other Restricted
Subsidiaries, and (3) factually supportable or (y) otherwise consistent with the
definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
Acquired EBITDA.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act, and other applicable Requirements of Law, in each case as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ or managers’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

“Qualifying IPO” shall mean the issuance by Holdings or any Parent Entity of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or in a firm commitment underwritten offering (or series of related offerings of
securities to the public pursuant to a final prospectus) made pursuant to the
Securities Act.

 

63



--------------------------------------------------------------------------------

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.

“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Holdings or any Subsidiary makes an Investment and to which Holdings or
any Subsidiary transfers accounts receivables and related assets.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(x).

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

 

64



--------------------------------------------------------------------------------

“Reinvestment Period” shall mean 540 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.

“Rejection Notice” shall have the meaning provided in Section 5.2(f).

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the environment.

“Removal Effective Date” shall have the meaning provided in Section 12.9(b).

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans.

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to PBGC Reg. § 4043 or any successor regulation thereto.

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Indebtedness in the form of a similar term B loan that is broadly marketed or
syndicated to banks and other institutional investors (a) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Initial Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Qualifying IPO, Change
of Control or Transformative Acquisition or Transformative Disposition, and
(b) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of
Initial Term Loans or (ii) any effective reduction in the Effective Yield for
the Initial Term Loans (e.g., by way of amendment, waiver or otherwise), except
for a reduction in connection with a Qualifying IPO, Change of Control or
Transformative Acquisition or Transformative Disposition. Any determination by
the Administrative Agent with respect to whether a Repricing Transaction shall
have occurred shall be conclusive and binding on all Lenders holding the Initial
Term Loans.

 

65



--------------------------------------------------------------------------------

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.

“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the sum of (a) the Adjusted Total Revolving Credit
Commitment (exclusive of Swingline Commitments) at such date, (b) the Adjusted
Total Term Loan Commitment at such date, and (c) the outstanding principal
amount of the Term Loans (excluding Term Loans held by Defaulting Lenders) at
such date or (ii) if the Total Revolving Credit Commitment and the Total Term
Loan Commitment have been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment
(exclusive of Swingline Commitments) at such date (or, if the Total Revolving
Credit Commitment has been terminated at such time, a majority of the Revolving
Credit Exposure (excluding Revolving Credit Exposure of Defaulting Lenders) at
such time).

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Resignation and Appointment Agreement” shall mean that certain Resignation and
Appointment Agreement, dated as of the Fifth Amendment Effective Date, among the
Resigning Agent, the Administrative Agent, Holdings and the Borrower.

“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).

“Resigning Agent” shall mean Morgan Stanley Senior Funding, Inc., as the
Swingline Lender, the Administrative Agent and the Collateral Agent under this
agreement immediately prior to the effectiveness of the Fifth Amendment and the
Resignation and Appointment Agreement.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning provided in Section 10.5(a).

“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

66



--------------------------------------------------------------------------------

“Retained Asset Sale Proceeds” shall have the meaning provided in
Section 10.4(b)(1).

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.1(b) under the caption Revolving Credit Commitment or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $260,000,000 on the Fifth Amendment
Effective Date (the “Initial Revolving Credit Commitments”), as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time, and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans at such time.

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment, Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment at such time.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

“Revolving Credit Maturity Date” shall mean August 15, 2023, or, if such date is
not a Business Day, the immediately preceding Business Day.

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan, (ii) Extended Revolving Credit Loan,
(iii) New Revolving Credit Loan, and (iv) Additional Revolving Credit Loan, in
each case made pursuant to and in accordance with the terms and conditions of
this Agreement.

 

67



--------------------------------------------------------------------------------

“S&P” shall mean S&P Global Ratings or any successor by merger or consolidation
to its business.

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.

“Sanctions” shall mean any relevant sanctions administered or enforced by the
government of the United States (including without limitation, OFAC and the U.S.
Department of State), the United Nations Security Council, the European Union
(or its member states), Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof for any Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings or any Restricted Subsidiary and any Hedge Bank, which is
specified in writing by the Borrower to the Administrative Agent as constituting
a “Secured Hedge Agreement” hereunder. For purposes of the preceding sentence, a
Hedge Bank and the Borrower may deliver one notice designating all Hedge
Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”.

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with Holdings or any Restricted Subsidiary, each Cash Management Bank that is
party to a Secured Cash Management Agreement with Holdings or any Restricted
Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document.

 

68



--------------------------------------------------------------------------------

“Securities Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.

“Security Agreement” shall mean the First Lien Security Agreement entered into
as of the Closing Date by the Borrower, the other grantors party thereto, and
the Collateral Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit D.

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement, if executed, the Second Lien Intercreditor Agreement, if executed,
and each other security agreement or other instrument or document executed and
delivered pursuant to Sections 9.11, 9.12, or 9.14 or pursuant to any other such
Security Documents to secure the Obligations or to govern the lien priorities of
the holders of Liens on the Collateral.

“Series” shall have the meaning provided in Section 2.14(a).

“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of Holdings and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.

“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Fifth Amendment Effective
Date or any business that is similar, reasonably related, synergistic,
incidental, or ancillary thereto.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term Consolidated EBITDA.

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).

 

69



--------------------------------------------------------------------------------

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Incremental Revolving Credit Commitment, or other event that in each case by the
terms of this Agreement requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
Holdings dated as of December 18, 2013.

“Sponsor Model” shall mean the Sponsor’s financial model dated December 6, 2013
used in connection with the syndication of the Facilities.

“Spot Rate” for any currency shall mean the rate determined by using the rate of
exchange for the purchase of dollars with such currency in the London foreign
exchange market at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made as displayed by
ICE Data Services; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.

“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, on such date. Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Fifth Amendment
Effective Date are delivered to the Administrative Agent under Section 9.1 and
(ii) an officer’s certificate is delivered by Holdings or the Borrower to the
Administrative Agent setting forth, with respect to such Section 9.1 Financials,
the then-applicable Status, and shall remain in effect until the next change to
be effected pursuant to this definition; provided that each determination of the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio pursuant to
this definition shall be made as of the end of the Test Period ending at the end
of the fiscal period covered by the relevant Section 9.1 Financials.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with

 

70



--------------------------------------------------------------------------------

respect to the LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower,
or any other Guarantor that is by its terms subordinated in right of payment to
the obligations of Holdings, the Borrower, or such Guarantor, as applicable,
under this Agreement or the Guarantee, as applicable.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of Holdings.

“Successor Benchmark Rate” shall have the meaning provided in Section 2.10(e).

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean $30,000,000 Swingline Commitment is part of
and not in addition to the Revolving Credit Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder or any replacement or successor thereto.

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

“Taxes” shall mean any and all present or future direct or indirect taxes,
duties, levies, imposts, assessments, deductions, withholdings (including backup
withholding), fees, or other similar charges imposed by any Governmental
Authority and any interest, fines, penalties, or additions to tax with respect
to the foregoing.

 

71



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
New Term Loan Commitment with respect to any Series and Replacement Term Loan
Commitment with respect to any Series.

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

“Term Loan Standstill Period” shall have the meaning provided in
Section 11.3(a).

“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans, and any Extended Term Loans, collectively.

“Terminated Contracts” shall mean binding contracts with customers that have
terminated (whether on or before their stated expiration).

“Termination Date” shall mean the date on which the Commitments have terminated
and each Letter of Credit has terminated or been Cash Collateralized in
accordance with the terms of this Agreement and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than contingent
indemnity obligations as to which no valid demand has been made, Secured Hedge
Obligations, Secured Cash Management Obligations and Letters of Credit Cash
Collateralized in accordance with the terms of this Agreement), are paid in
full.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings most recently ended on or prior to such
date of determination and for which Section 9.1 Financials shall have been
delivered (or required to be delivered) to the Administrative Agent (or, before
the first delivery of Section 9.1 Financials, the most recent period of four
fiscal quarters at the end of which financial statements are available).

“Title Policy” shall have the meaning provided in Section 9.14(c).

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Total Term Loan Commitment” shall mean the sum of the New Term Loan
Commitments, if applicable, of all the Lenders.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrower, or any of their respective Affiliates in connection
with the Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Fifth Amendment, the Resignation and Appointment Agreement and
the consummation of any other transactions in connection with the foregoing
(including the payment of the fees and expenses incurred in connection with any
of the foregoing (including the Transaction Expenses)).

 

72



--------------------------------------------------------------------------------

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
other Restricted Subsidiary that (i) is not permitted by the terms of the Credit
Documents immediately prior to the consummation of such acquisition or
(ii) would result in an upsizing of the Credit Facilities.

“Transformative Disposition” shall mean any disposition by the Borrower or any
Restricted Subsidiary that (a) is not permitted by the terms of the Credit
Documents immediately prior to the consummation of such disposition or (b) if
permitted by the terms of the Credit Documents immediately prior to the
consummation of such disposition, would not provide the Borrower and the other
restricted subsidiaries with a durable capital structure, as determined by the
Borrower acting in good faith.

“Type” shall mean (i) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan and (ii) as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Revolving Credit Loan.

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (ii) any Subsidiary of an
Unrestricted Subsidiary.

The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) other than the Borrower or a Subsidiary of Holdings that is a direct
or indirect parent of the Borrower to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, Holdings or any Subsidiary of
Holdings (other than any Subsidiary of the Subsidiary to be so designated or an
Unrestricted Subsidiary); provided that:

(a) such designation complies with Section 10.5; and

(b) immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing.

The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing and either: (i) Holdings could incur at least $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 10.1 or (ii) the Fixed Charge Coverage
Ratio for Holdings and the Restricted Subsidiaries would be greater than such
ratio for Holdings and the Restricted Subsidiaries immediately prior to such
designation, in each case on a pro forma basis taking into account such
designation.

 

73



--------------------------------------------------------------------------------

Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the board resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.

“U.S.” and “United States” shall mean the United States of America.

“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof”, and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.

(d) The term “including” is by way of example and not limitation.

 

74



--------------------------------------------------------------------------------

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(i) All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

1.3 Accounting Terms.

(a) Except as expressly provided herein, all accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a consistent manner.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Fixed Charge
Coverage Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio, and the First
Lien Secured Leverage Test shall each be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

(c) Where reference is made to “Holdings and the Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.

1.4 Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5 References to Agreements Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirement of Law.

 

75



--------------------------------------------------------------------------------

1.6 Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale or Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt or Consolidated First Lien Secured Debt, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates used in
preparing the most recently delivered Section 9.1 Financials.

1.7 Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission, or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate
thereto.

1.8 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.9 Timing of Payment or Performance. Except as otherwise provided herein, when
the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

1.10 Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11 Compliance with Certain Sections. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof), disposition, Restricted Payment, Affiliate
transaction, Contractual Requirement, or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause or subsection of Section 9.9 or subsections of
Section 10, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

 

76



--------------------------------------------------------------------------------

1.12 Pro Forma and Other Calculations.

(a) For purposes of calculating the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, Investments, acquisitions, dispositions, mergers,
consolidations, and disposed operations (as determined in accordance with GAAP)
that have been made by Holdings or any Restricted Subsidiary during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the date of determination shall be calculated on a Pro Forma Basis assuming
that all such Investments, acquisitions, dispositions, mergers, consolidations,
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If since the beginning of such
period any Person (that subsequently became a Restricted Subsidiary or was
merged with or into Holdings or any Restricted Subsidiary since the beginning of
such period) shall have made any Investment, acquisition, disposition, merger,
consolidation, or disposed operation that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt
to Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period. Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, the Fixed Charge Coverage Ratio,
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
Consolidated Total Debt to Consolidated EBITDA Ratio) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of Incurrence Based Amounts other than Incurrence
Based Amounts contained in Section 10.1 or Section 10.2.

(b) For purposes of this definition, whenever Pro Forma Effect is to be given to
a transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt and without duplication, cost savings, operating
expense enhancements and operating expense reductions resulting from such
Investment, acquisition, merger, or consolidation which is being given Pro Forma
Effect that have been or are expected to be realized; provided that such costs
savings, operating expense enhancements and operating expense reductions are
made in compliance with the definition of Pro Forma Adjustment). If any
Indebtedness bears a floating rate of interest and is being given Pro Forma
Effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). If any Indebtedness bears a floating rate of interest and is
being given Pro Forma Effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account for such entire
period, any Hedging Obligation applicable to such Indebtedness with a remaining
term of 12 months or longer, and in the case of any Hedging Obligation
applicable to such Indebtedness with a remaining term of less than 12 months,
taking into account such Hedging Obligation to the extent of its remaining
term). Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of Holdings to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable

 

77



--------------------------------------------------------------------------------

period (or, if lower, the greater of (i) maximum commitments under such
revolving credit facilities as of the date of determination and (ii) the
aggregate principal amount of loans outstanding under such a revolving credit
facilities on such date). Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate. For the avoidance of doubt, in
connection with the incurrence of any Indebtedness under Section 2.14, the
definitions of Required Lenders, Required Revolving Credit Lenders and Required
Term Loan Lenders shall be calculated on a Pro Forma Basis in accordance with
this Section 1.12, Section 2.14 and the definition of Maximum Incremental
Facilities Amount.

(c) In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:

(i) determining compliance with any provision of the Credit Documents which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, Consolidated Senior Secured Debt to Consolidated
EBITDA, Consolidated Total Debt to Consolidated EBITDA Ratio or the Fixed Charge
Coverage Ratio;

(ii) determining the accuracy of representations and warranties in Section 8
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 11; or

(iii) testing availability under baskets set forth in the Credit Documents
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated until after such time as the Limited
Condition Transaction has actually closed or the definitive agreement with
respect thereto has been terminated or expires.

 

78



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

(e) Any determination of Consolidated Total Assets shall be made by reference to
the last day of the Test Period most recently ended on or prior to the relevant
date of determination.

(f) Except as otherwise specifically provided herein, all computations of Excess
Cash Flow, Consolidated Total Assets, Available Amount, Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio, Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio,
the Fixed Charge Coverage Ratio and other financial ratios and financial
calculations (and all definitions (including accounting terms) used in
determining any of the foregoing) and all computations and all definitions
(including accounting terms) used in determining compliance with Section 10.7
shall be calculated, in each case, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis.

Section 2. Amount and Terms of Credit

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having an Initial Term Loan severally agrees to make the Initial Term Loans as
set forth in the Fifth Amendment and to consent to the terms thereof and hereof,
which Initial Term Loans shall not exceed for any such Lender the Initial Term
Loan Commitment of such Lender. Such Term Loans (i) may at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Term Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Term Loans of the same Type, (ii) may be repaid or prepaid
(without premium or penalty other than as set forth in Section 5.1(b)) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Lender the Initial Term Loans of
such Lender immediately prior to the Fifth Amendment Effective Date (other than
any Lender that elects to acquire additional Initial Term Loans pursuant to the
Fifth Amendment). On the Initial Term Loan Maturity Date, all then unpaid
Initial Term Loans shall be repaid in full in Dollars.

(b) Subject to and upon the terms and conditions herein set forth each Revolving
Credit Lender severally agrees to make Revolving Credit Loans denominated in
Dollars to the Borrower from its applicable lending office (each such loan, a
“Revolving Credit Loan”) in an aggregate principal amount not to exceed at any
time outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment, provided that any of the foregoing such Revolving Credit Loans
(A) shall be made at any time and from time to time on and after the Closing
Date and prior to the Revolving Credit Maturity Date, (B) may, at the option of
the Borrower be incurred and maintained as, and/or converted into, ABR Loans
(solely in the case of Revolving Credit Loans denominated in Dollars) or LIBOR
Loans that are Revolving Credit Loans; provided that all Revolving Credit Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving

 

79



--------------------------------------------------------------------------------

Credit Loans of the same Type, (C) may be repaid (without premium or penalty)
and reborrowed in accordance with the provisions hereof, (D) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Revolving Credit Lender’s Revolving Credit
Exposure in respect of any Class of Revolving Loans at such time exceeding such
Revolving Credit Lender’s Revolving Credit Commitment in respect of such
Class of Revolving Loan at such time and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures
at such time exceeding the Total Revolving Credit Commitment then in effect or
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures
of any Class of Revolving Loans at such time exceeding the aggregate Revolving
Credit Commitment with respect to such Class.

(c) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively the “Swingline Loans”)
to the Borrower, which Swingline Loans (i) shall be ABR Loans, (ii) shall have
the benefit of the provisions of Section 2.1(d), (iii) shall not exceed at any
time outstanding the Swingline Commitment, (iv) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures
at such time exceeding the Revolving Credit Commitment then in effect, and
(v) may be repaid and reborrowed in accordance with the provisions hereof. On
the Swingline Maturity Date, all Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from Holdings, the Borrower, the Administrative Agent or the Required
Revolving Credit Lenders stating that a Default or Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1.

(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Revolving Credit Lender that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans, in which case
(i) Revolving Credit Loans constituting ABR Loans shall be made on the
immediately succeeding Business Day (each such Borrowing, a “Mandatory
Borrowing”) by each Revolving Credit Lender pro rata based on each Revolving
Credit Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof
shall be applied directly to the Swingline Lender to repay the Swingline Lender
for such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing, or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages; provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing same from and after such date of purchase.

 

80



--------------------------------------------------------------------------------

(e) If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments (the “Expiring Credit Commitment”) at a time when
another tranche or tranches of Revolving Credit Commitments is or are in effect
with a longer maturity date (each a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swingline Loan, if consented to by the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), on the
earliest occurring maturity date such Swingline Loan shall be deemed reallocated
to the tranche or tranches of the Non-Expiring Credit Commitments on a pro rata
basis; provided that (x) to the extent that the amount of such reallocation
would cause the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swingline Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swingline Loans may be
reduced as agreed between the Swingline Lender and the Borrower, without the
consent of any other Person.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 in excess thereof and Swingline
Loans shall be in a minimum amount of $500,000 and in a multiple of $100,000 in
excess thereof (except that Mandatory Borrowings shall be made in the amounts
required by Section 2.1(d) and Revolving Credit Loans to reimburse the Letter of
Credit Issuer with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable). More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than five Borrowings of LIBOR Loans that are Term Loans and fifteen
Borrowings of LIBOR Loans that are Revolving Credit Loans under this Agreement.

2.3 Notice of Borrowing.

(a) [Reserved].

(b) Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office (such notice,
a “Notice of Borrowing”), (i) prior to 12:00 noon (New York City Time) at least
three Business Days’ prior written notice of each Borrowing of LIBOR Loans that
are Revolving Credit Loans and (ii) prior to 10:00 a.m. (New York City time) on
the day of such Borrowing prior written notice of each Borrowing of Revolving
Credit Loans that are ABR Loans. Each such Notice of Borrowing, except as
otherwise expressly provided in Section 2.10, shall specify (x) the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing, (y) the date of Borrowing (which shall be a Business Day) and
(z) whether the respective Borrowing shall consist of ABR Loans or LIBOR Loans
that are Revolving Credit Loans and, if LIBOR Loans that are Revolving Credit
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Revolving Credit Lender written
notice of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof, of the identity of the Borrower,
and of the other matters covered by the related Notice of Borrowing.

 

81



--------------------------------------------------------------------------------

(c) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender written notice with a copy to the
Administrative Agent of each Borrowing of Swingline Loans prior to 2:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (x) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (y) the date of Borrowing (which shall be a
Business Day). Each Swingline Loan shall be an ABR Borrowing.

(d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(e) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(f) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which such obligation
is absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrower.

2.4 Disbursement of Funds

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender shall make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided, that all Swingline Loans
shall be made available to the Borrower in the full amount thereof by the
Swingline Lender no later than 4:00 p.m. (New York City time).

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds, to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing to an account designated by Holdings or the Borrower to the
Administrative Agent the aggregate of the amounts so made available in Dollars.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.

 

82



--------------------------------------------------------------------------------

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to, fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Initial Term Loan Maturity Date, the then-outstanding
Initial Term Loans. The Borrower shall repay to the Administrative Agent for the
benefit of the Revolving Credit Lenders, on the Revolving Credit Maturity Date,
the then outstanding Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on each
Extended Revolving Loan Maturity Date, the then outstanding amount of Extended
Revolving Credit Loans. The Borrower shall repay to the Swingline Lender, on the
Swingline Maturity Date, the then outstanding Swingline Loans. The Borrower
shall repay to the Administrative Agent for the benefit of the Incremental
Revolving Loan Lenders, on each Incremental Revolving Credit Maturity Date, the
then outstanding amount of Incremental Revolving Credit Loans.

(b) The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Initial Term Loan Lenders, on each date set forth below (or, if
not a Business Day, the immediately preceding Business Day) (each, an “Initial
Term Loan Repayment Date”), a principal amount in respect of each of the Initial
Term Loans made to the Borrower equal to (x) the outstanding principal amount of
Initial Term Loans made to the Borrower on the Closing Date plus the amount of
Initial Term Loans made to the Borrower after the Closing Date multiplied by
(y) the percentage set forth below opposite such Initial Term Loan Repayment
Date (each, an “Initial Term Loan Repayment Amount”):

 

Date

   Initial Term Loan  

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

September 30, 2020

     0.25 % 

December 31, 2020

     0.25 % 

March 31, 2021

     0.25 % 

June 30, 2021

     0.25 % 

September 30, 2021

     0.25 % 

December 31, 2021

     0.25 % 

March 31, 2022

     0.25 % 

June 30, 2022

     0.25 % 

September 30, 2022

     0.25 % 

December 31, 2022

     0.25 % 

March 31, 2023

     0.25 % 

 

83



--------------------------------------------------------------------------------

Date

   Initial Term Loan  

June 30, 2023

     0.25 % 

September 30, 2023

     0.25 % 

December 31, 2023

     0.25 % 

March 31, 2024

     0.25 % 

June 30, 2024

     0.25 % 

September 30, 2024

     0.25 % 

December 31, 2024

     0.25 % 

March 31, 2025

     0.25 % 

June 30, 2025

     0.25 % 

Initial Term Loan Maturity Date

    

Remaining
outstanding
amounts  
 
 

(c) In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement and subject to
any adjustment to ensure fungibility with the other Term Loans. In the event
that any Incremental Revolving Credit Loans are made, such Incremental Revolving
Credit Loans shall, subject to Section 2.14(d), be repaid by the Borrower in the
amounts (each, a “New Revolving Loan Repayment Amount”) and on the dates (each a
“New Revolving Loan Repayment Date”) set forth in the applicable Joinder
Agreement. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to Section 2.14(g), be repaid by the Borrower
in the amounts (each such amount with respect to any Extended Repayment Date, an
“Extended Term Loan Repayment Amount”) and on the dates (each, an “Extended
Repayment Date”) set forth in the applicable Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, New Term Loan, Revolving
Credit Loan, New Revolving Credit Loan, Additional Revolving Credit Loan,
Incremental Revolving Credit Loan or Swingline Loan, as applicable, the Type of
each Loan made, the currency in which it is made, the name of the Borrower and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that in the event of any inconsistency between the Register and any such account
or subaccount, the Register shall govern; provided, further, that the failure of
any Lender, the Administrative Agent or the Swingline Lender to maintain such
account, such Register or subaccount, as applicable, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

84



--------------------------------------------------------------------------------

(g) The Borrower hereby agrees that, upon request of any Lender at any time and
from time to time after the Borrower has made an initial borrowing hereunder,
the Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit G-1 or Exhibit G-2, as
applicable, evidencing the Initial Term Loans, New Term Loans, Revolving Loans
and Swingline Loans, respectively, owing to such Lender. Thereafter, unless
otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).

2.6 Conversions and Continuations

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Term Loans of one Type or Revolving Credit Loans of one Type into a Borrowing or
Borrowings of another Type and (y) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR Loans as
LIBOR Loans for an additional Interest Period; provided that (i) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into LIBOR Loans if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such conversion, (iii) LIBOR Loans may not be continued
as LIBOR Loans for an additional Interest Period if an Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuation, and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2. Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 1:00 p.m. (New York City time) at least (i) three Business Days prior,
in the case of a continuation of or conversion to LIBOR Loans, or (ii) one
Business Day prior in the case of a conversion into ABR Loans (each, a “Notice
of Conversion or Continuation” substantially in the form of Exhibit K)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable
thereto. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a LIBOR Loan, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall give each applicable Lender notice as promptly as practicable of any
such proposed conversion or continuation affecting any of its Loans. This
Section 2.6(a) shall not apply to Swingline Loans, which may not be converted or
continued.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.

 

85



--------------------------------------------------------------------------------

2.7 Pro Rata Borrowings. Each Borrowing of Revolving Credit Loans under this
Agreement shall be made by the Revolving Credit Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitment Percentages. Each Borrowing of
New Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable New Term Loan Commitments. Each Borrowing of
Incremental Revolving Credit Loans under this Agreement shall be made by the
Revolving Credit Lenders pro rata on the basis of their then-applicable
Incremental Revolving Credit Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder and
(b) other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation, under
any Credit Document.

2.8 Interest

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for LIBOR Loans plus the relevant LIBOR Rate.

(c) If an Event of Default has occurred and is continuing under Section 11.1 or
Section 11.5 hereto, if all or a portion of (i) the principal amount of any Loan
or (ii) any interest payable thereon or any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(the “Default Rate”) (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2.00% per annum or (y) in the case of any
other overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) for the applicable
Class plus 2.00% per annum from the date of such non-payment to the date on
which such amount is paid in full (after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December (provided that in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment), (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, and (iii) in respect of each Loan, (A) on any prepayment in
respect thereof, (B) at maturity (whether by acceleration or otherwise), and
(C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

86



--------------------------------------------------------------------------------

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower be a one, two, three or six month period
(or if available to all the Lenders making such LIBOR Loans as determined by
such Lenders in good faith based on prevailing market conditions, a twelve month
or shorter period).

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date
of such Loan.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) through (iv) below, the Required Term
Loan Lenders (with respect to Term Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lenders shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
other than with respect to Taxes because of any Change in Law;

 

87



--------------------------------------------------------------------------------

(iii) that, due to a Change in Law, which shall subject any such Lenders to any
Tax (other than (1) Indemnified Taxes, (2) Excluded Taxes or (3) Other Taxes) on
its loans, loan principal, letters of credits, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iv) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lenders in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to Holdings,
the Borrower, and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies
Holdings, the Borrower and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lenders, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Required Term Loan Lenders or Required Revolving Credit Lenders, as
applicable, in their reasonable discretion shall determine) as shall be required
to compensate such Lenders for such actual increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lenders, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lenders shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto), and (z) in the case of subclause (iii) above, the Borrower
shall take one of the actions specified in subclause (x) or (y), as applicable,
of Section 2.10(b) promptly and, in any event, within the time period required
by law.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans (provided that if such
alternative rate of interest for the Impacted Loans as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement), in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans until (1) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause (x) of the
first sentence of the immediately preceding paragraph, (2) the Administrative
Agent or the affected Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Requirement of Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

88



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if a Notice of
Borrowing or Notice of Conversion or Continuation with respect to the affected
LIBOR Loan has been submitted pursuant to Section 2.3 but the affected LIBOR
Loan has not been funded or continued, cancel such requested Borrowing by giving
the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y)
if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the actual rate of return
on such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such actual
additional amount or amounts as will compensate such Lender or its parent for
such actual reduction, it being understood and agreed, however, that a Lender
shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
law, rule or regulation as in effect on the Closing Date or to the extent such
Lender is not imposing such charges on, or requesting such compensation from,
borrowers (similarly situated to the Borrower hereunder) under comparable
syndicated credit facilities similar to the Credit Facilities. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) promptly
following receipt of such notice.

(d) If the Administrative Agent shall have received notice from the Required
Lenders that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
certified by such Lenders) of making or maintaining its affected LIBOR Loans
during such Interest Period, the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the Lenders as soon as practicable
thereafter (which notice shall include supporting calculations in reasonable
detail). If such notice is given, (i) any LIBOR Loan requested to be made on the
first day of such Interest Period shall be made an ABR Loan, (ii) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans shall be continued as an ABR Loan and (iii) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
LIBOR Loans shall be made or continued as such, nor shall the Borrower have the
right to convert ABR Loans to LIBOR Loans.

(e) Notwithstanding any of the provisions in this Agreement to the contrary, if
the Borrower and the Administrative Agent reasonably determine in good faith
that an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBOR Rate” and the inability to ascertain such rate is unlikely
to be temporary, the “LIBOR Rate” shall be an alternate rate that is reasonably
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its reasonable discretion) that is
either: (i) an alternate rate established by the Administrative Agent and the

 

89



--------------------------------------------------------------------------------

Borrower that is generally accepted as the then prevailing market convention for
determining a rate of interest for syndicated leveraged loans of this type in
the United States at such time, so long as the Lenders shall have received at
least five Business Days’ prior written notice thereof, in which case, the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (including the making of
appropriate adjustments to such alternate rate and this Agreement (x) to
preserve pricing in effect at the time of selection of such alternate rate (but
for the avoidance of doubt which would not reduce the Applicable Rate) and
(y) other changes necessary to reflect the available interest periods for such
alternate rate); provided that such alternate rate shall not apply to (and any
such amendment shall not be effective with respect to) any Class for which the
Administrative Agent has received a written objection prior to 5pm (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower from the Required
Lenders of such Class (with the Required Lenders of such Class determined as if
such Class of Lenders were the only Class of Lenders hereunder at the time) (the
“Market Convention Rate”) or (ii) if a Market Convention Rate is not available
in the reasonable determination of the Administrative Agent and the Borrower
acting in good faith, an alternate rate, at the option of the Borrower, either
(x) established by the Administrative Agent and the Borrower, so long as the
Lenders shall have received at least five Business Days’ prior written notice
thereof, in which case, the Administrative Agent and the Borrower shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that such alternate rate shall not apply to (and any such amendment shall not be
effective with respect to) any Class for which the Administrative Agent has
received a written objection prior to 5pm (New York time) on the fifth Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower from the Required Lenders of such Class (with the
Required Lenders of such Class determined as if such Class of Lenders were the
only Class of Lenders hereunder at the time), or (y) selected by the Borrower
and the Required Lenders of any applicable Class (with the Required Lenders of
such Class determined as if such Class of Lenders were the only Class of Lenders
hereunder at the time) solely with respect to such Class, in which case, the
Required Lenders of such Class and the Borrower shall, subject to 15 Business
Days’ prior written notice to the Administrative Agent, enter into an amendment
to this Agreement to reflect such alternate rate of interest for such Class and
make such other related changes to this Agreement as may be necessary to reflect
such alternate rate applicable to such Class) (any such alternate rate so
established in accordance with the foregoing provisions of this clause (d), the
“Successor Benchmark Rate”; provided, that if the Successor Benchmark Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement); provided that, in the case of each of clauses
(i) and (ii), any such amendment shall become effective without any further
action or consent of any other party to this Agreement, notwithstanding anything
to the contrary in Section 13.1; provided, further, that until such Successor
Benchmark Rate has been determined pursuant to this paragraph, (A) any request
for Borrowing, the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Loan shall be ineffective and (B) all outstanding
Borrowings shall be converted to an ABR Loan.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender

 

90



--------------------------------------------------------------------------------

(which request shall set forth in reasonable detail the basis for requesting
such amount), promptly pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan. A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender
as specified in this Section 2.11 and setting forth in reasonable detail the
manner in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error; provided that no such
certificate need disclose any information that is confidential or legally
restricted. The obligations of the Borrower under this Section 2.11 shall
survive the payment in full of the Loans and the termination of this Agreement.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Sections 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Sections 2.10, 2.11, or 3.5 is
given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, or 3.5, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.

2.14 Incremental Facilities.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more (x) additional tranches of term loans or
increases in Term Loans of any Class (the commitments thereto, the “New Term
Loan Commitments”), (y) increases in Revolving Credit Commitments of any Class
(the “New Revolving Credit Commitments”), and/or (z) additional tranches of
Revolving Credit Commitments (the “Additional Revolving Credit Commitments” and,
together with the New Revolving Credit Commitments, the “Incremental Revolving
Credit Commitments”; together with the New Term Loan Commitments and the New
Revolving Credit Commitments, the “New Loan Commitments”), by an aggregate
amount not in excess of the Maximum Incremental Facilities Amount in the
aggregate and not less than $10,000,000 individually (or such lesser amount as
(x) may be approved by the Administrative Agent or (y) shall constitute the
difference between the Maximum Incremental Facilities Amount and all such New
Loan Commitments obtained on or prior to such date). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Loan Commitments shall be effective. In connection with
the incurrence of any Indebtedness under this Section 2.14, at the request of
the Administrative Agent, the Borrower shall provide to the Administrative Agent
a certificate certifying that the New Loan Commitments do not exceed the Maximum
Incremental Facilities Amount, which certificate shall be in reasonable detail
and shall provide the calculations and basis therefor and, subject to
reclassification as set forth in

 

91



--------------------------------------------------------------------------------

Section 10.1, classify such Indebtedness as being incurred under clause (i) or
clause (ii) of the definition of Maximum Incremental Facilities Amount. The
Borrower may approach any Lender or any Person (other than a natural Person) to
provide all or a portion of the New Loan Commitments; provided that any Lender
offered or approached to provide all or a portion of the New Loan Commitments
may elect or decline, in its sole discretion, to provide a New Loan Commitment.
In each case, such New Loan Commitments shall become effective as of the
applicable Increased Amount Date (subject to Section 1.12); provided that (i) no
Event of Default (except in connection with an acquisition or investment, no
Event of Default under Section 11.1 or Section 11.5) shall exist on such
Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable, and subject to Section 1.12, (ii) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(e), and (iii) the Borrower shall make any payments
required pursuant to Section 2.11 in connection with the New Loan Commitments,
as applicable. No Lender shall have any obligation to provide any Commitments
pursuant to this Section 2.14(a). Any New Term Loans made on an Increased Amount
Date shall, at the election of the Borrower and agreed to by the Lenders
providing such new Loan Commitments, be designated as (a) a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement or (b) part of a
Series of existing Term Loans. On and after the Increased Amount Date,
Additional Revolving Credit Loans shall be designated a separate Series of
Additional Revolving Credit Loans for all purposes of this Agreement.

(b) On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) with respect to New Revolving Credit Commitments, each of the
Lenders with Revolving Credit Commitments of such Class shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof, such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Credit Loans of such
Class will be held by existing Revolving Credit Lenders and New Revolving Loan
Lenders ratably in accordance with their Revolving Credit Commitments of such
Class after giving effect to the addition of such New Revolving Credit
Commitments to the Revolving Credit Commitments, and (b) with respect to
Incremental Revolving Credit Commitments, (i) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and,
each Loan made under a New Revolving Credit Commitment (a “New Revolving Credit
Loan”) and each Loan made under an Additional Revolving Credit Commitment (an
“Additional Revolving Credit Loan” and, together with New Revolving Credit
Loans, the “Incremental Revolving Credit Loan”) shall be deemed, for all
purposes, Revolving Credit Loans and (ii) each New Revolving Loan Lender and
each Lender with an Additional Revolving Credit Commitment (each an “Additional
Revolving Loan Lender” and, together with the New Revolving Loan Lenders, the
“Incremental Revolving Loan Lenders”) shall become a Lender with respect to the
New Revolving Credit Commitment and all matters relating thereto; provided that
the Administrative Agent, the Swingline Lender and the Letter of Credit Issuer
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Incremental Revolving Loan Lender’s providing such Incremental
Revolving Credit Commitment to the extent such consent, if any, would be
required under Section 13.6(b) for an assignment of Revolving Loans or Revolving
Credit Commitments, as applicable, to such Lender or Incremental Revolving Loan
Lender.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term Loan”
and, together with the Incremental Revolving Credit Loans, the

 

92



--------------------------------------------------------------------------------

“Incremental Loans”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be on terms and documentation set forth in the Joinder
Agreement as determined by the Borrower; provided that (i) the applicable New
Term Loan Maturity Date of each Series shall be no earlier than the Initial Term
Loan Maturity Date; (ii) the weighted average life to maturity of all New Term
Loans shall be no shorter than the weighted average life to maturity of the then
existing Initial Term Loans as calculated without giving effect to any
prepayments made in connection with the Initial Term Loans; provided that
clauses (i) and (ii) shall not apply to up to the greater of (x) $151.5 million
and (y) 50% of Consolidated EBITDA for the most recently ended Test Period of
New Term Loans as elected by the Borrower (the “Maturity Carveout Amount”);
(iii) the pricing, interest rate margins, discounts, premiums, rate floors,
fees, and, subject to clauses (i) and (ii) amortization schedule applicable to
any New Term Loans shall be determined by the Borrower and the Lenders
thereunder; provided that solely in the case of New Term Loans incurred prior to
the 6 month anniversary of the Fifth Amendment Effective Date, if the Effective
Yield for LIBOR Loans or ABR Loans in respect of such New Term Loans consisting
of Term Loans that are secured by the Collateral on a pari passu basis with the
Initial Term Loans exceeds the Effective Yield for LIBOR Loans or ABR Loans in
respect of the then existing Initial Term Loans by more than 0.50%, the
Applicable Margin for LIBOR Loans or ABR Loans in respect of the then existing
Initial Term Loans is equal to the Effective Yield for LIBOR Loans or ABR Loans
in respect of the New Term Loans minus 0.50% (the terms of this proviso to this
clause (iii), the “MFN Protection”); provided further that the MFN Protection
shall not apply to (i) up to the greater of (x) $151.5 million and (y) 50% of
Consolidated EBITDA for the most recently ended Test Period of New Term Loans as
elected by the Borrower of New Term Loans or Permitted Other Indebtedness (as
selected by the Borrower), (ii) any New Term Loans incurred in connection with a
Permitted Acquisition or other Permitted Investment, (iii) any New Term Loans
incurred pursuant to clause (i) of the definition of Maximum Incremental
Facilities Amount and (iv) any New Term Loan which mature later than the date
that is one year after the Initial Term Loan Maturity Date; and (iv) to the
extent such terms and documentation are not consistent with the then existing
Initial Term Loans (except to the extent permitted by clause (i), (ii) or
(iii) above), they shall be reasonably satisfactory to the Administrative Agent
(it being understood that, (1) to the extent that any financial maintenance
covenant is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is also added for the benefit of any corresponding Term
Loans remaining outstanding after the issuance or incurrence of such
Indebtedness or (2) no consent shall be required by the Administrative Agent or
any of the Lenders if any covenants or other provisions are only applicable
after the Latest Term Loan Maturity Date).

(e) Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans shall be identical to the Initial Revolving Credit Commitments and the
related Revolving Credit Loans, other than the Maturity Date and as set forth in
this Section 2.14(e); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(i) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(ii) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Initial Revolving Credit
Commitments and related Revolving Credit Loans at the time of incurrence of such
Incremental Revolving Credit Commitments,

 

93



--------------------------------------------------------------------------------

(iii) the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments, and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(v) below)) of Loans with respect to Incremental Revolving Credit Commitments
after the associated Increased Amount Date shall be made on a pro rata basis
with all other Revolving Credit Commitments on such Increased Amount Date,

(iv) subject to the provisions of Section 2.1(e) and Sections 3.12 to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments of the same Series in accordance with their percentage of such
Revolving Credit Commitments on the applicable Increased Amount Date (and except
as provided in Section 2.1(e) and Section 3.12, without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued in respect of such Series),

(v) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on such Increased Amount Date, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class,

(vi) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the applicable Increased Amount Date,

(vii) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date,

(viii) the pricing, fees, maturity and other immaterial terms of the Additional
Revolving Credit Loans may be different and shall be determined by the Borrower
and the Lenders thereunder so long as the final maturity date and the weighted
average maturity of any Additional Revolving Credit Loans and Additional
Revolving Credit Commitments, as applicable, shall not be earlier than, or
shorter than, as the case may be, the maturity date or the weighted average
life, as applicable, of the Initial Revolving Credit Commitments and related
Revolving Credit Loans, and

(ix) to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness.

 

94



--------------------------------------------------------------------------------

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
technical and corresponding amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.

(g) (i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the Term
Loans of the Existing Term Loan Class unless (x) the Lenders of the Term Loans
of such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees, premiums or AHYDO payments may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment and to the
extent that any Permitted Other Provision (including a financial maintenance
covenant) is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such Permitted
Other Provision is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
if such Permitted Other Provision applies only after the Initial Term Loan
Maturity Date. Notwithstanding anything to the contrary in this Section 2.14 or
otherwise, no Extended Term Loans may be optionally prepaid prior to the date on
which the Existing Term Loan Class from which they were converted is repaid in
full, except in accordance with the last sentence of Section 5.1(a). No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request. Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any Incremental Revolving Credit Commitments, each
existing at the time of such request (each, an “Existing Revolving Credit
Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”; each Existing Revolving Credit Commitment and related
Existing Revolving Credit Loans together being referred to as an “Existing
Revolving Credit Class”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments which have
been so extended, “Extended Revolving

 

95



--------------------------------------------------------------------------------

Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments which such request shall be offered equally to all such Lenders)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall not be materially more restrictive to the Credit
Parties (as determined in good faith by the Borrower), when taken as a whole,
than the terms of the applicable Existing Revolving Credit Commitments (the
“Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing Existing Revolving Credit Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Revolving Credit
Termination Date, in each case, to the extent provided in the applicable
Extension Amendment; provided, however, that (w) all or any of the final
maturity dates of such Extended Revolving Credit Commitments may be delayed to
later dates than the final maturity dates of the Specified Existing Revolving
Credit Commitments, (x) (A) the interest margins with respect to the Extended
Revolving Credit Commitments may be higher or lower than the interest margins
for the Specified Existing Revolving Credit Commitments and/or (B) additional
fees and premiums may be payable to the Lenders providing such Extended
Revolving Credit Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (y) the Revolving Credit Commitment
Fee Rate with respect to the Extended Revolving Credit Commitments may be higher
or lower than the Revolving Credit Commitment Fee Rate for the Specified
Existing Revolving Credit Commitment; provided that, notwithstanding anything to
the contrary in this Section 2.14(g) or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of Loans with respect to any Original Revolving Credit
Commitments shall be made on a pro rata basis with all other Original Revolving
Credit Commitments and (2) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 13.6. No Lender shall have any obligation to agree to have any of its
Revolving Credit Loans or Revolving Credit Commitments of any Existing Revolving
Credit Class converted into Extended Revolving Credit Loans or Extended
Revolving Credit Commitments pursuant to any Extension Request. Any Extended
Revolving Credit Commitments of any Extension Series shall constitute a separate
Class of revolving credit commitments from the Specified Existing Revolving
Credit Commitments and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date).

(iii) Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable. In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit

 

96



--------------------------------------------------------------------------------

Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, Incremental Revolving Credit Commitments
or Extended Revolving Credit Commitments of the Existing Class or Existing
Classes subject to Extension Elections shall be converted to Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, on a pro rata basis
based on the amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment included in
each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically to all other
Original Revolving Credit Commitments for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(c) and
Letters of Credit under Section 3, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the L/C Facility
Maturity Date may be extended and the related obligations to make Swingline
Loans and issue Letters of Credit may be continued so long as the Swingline
Lender and/or the Letter of Credit Issuer, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000. In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of
Section 13.1 to any Section 2.14 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.14 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(g)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and New Revolving Credit Commitments provided for in any Joinder Agreement
and (2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.

 

97



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.

(vi) The Administrative Agent and the Lenders (other than the Swingline Lender
to the extent such consent is expressly required by this Section 2.14) hereby
consent to the consummation of the transactions contemplated by this
Section 2.14 (including, for the avoidance of doubt, payment of any interest,
fees, or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14.

2.15 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Other Indebtedness in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such exchange a “Permitted Debt Exchange”), so long as the
following conditions are satisfied: (i) no Event of Default shall have occurred
and be continuing at the time the final offering document in respect of a
Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal no more than the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans; provided that the aggregate principal amount of the Permitted
Debt Exchange Notes may include accrued interest and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
in connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the

 

98



--------------------------------------------------------------------------------

face amount thereof) of all Term Loans exchanged under each applicable Class by
the Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iv) if the aggregate
principal amount of all Term Loans of a given Class (calculated on the face
amount thereof) tendered by Lenders in respect of the relevant Permitted Debt
Exchange Offer (with no Lender being permitted to tender a principal amount of
Term Loans which exceeds the principal amount thereof of the applicable
Class actually held by it) shall exceed the maximum aggregate principal amount
of Term Loans of such Class offered to be exchanged by the Borrower pursuant to
such Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(v) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the Auction
Agent, and (vi) any applicable Minimum Tender Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

 

99



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the Letter of Credit Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 3.8;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.8; sixth, to the payment of any amounts owing to the
Borrower, the Lenders, the Letter of Credit Issuer or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower, any Lender, the Letter of Credit Issuer or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

 

  (A)

No Defaulting Lender shall be entitled to receive any fee payable under
Section 4 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

  (B)

Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 3.8.

 

100



--------------------------------------------------------------------------------

  (C)

With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Letter of
Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Revolving Credit Commitment Percentage to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender, and the Letter of Credit Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Revolving Credit Commitment Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

101



--------------------------------------------------------------------------------

Section 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions set forth herein, at any time
and from time to time after the Closing Date and prior to the L/C Facility
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Closing Date through the L/C Facility Maturity Date
for the account of the Borrower (or, so long as the Borrower is the primary
obligor, for the account of Holdings or any Restricted Subsidiary (other than
the Borrower)) letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”), which Letters of Credit shall not at any time exceed (i) without the
consent of the applicable Letter of Credit Issuer, a Letter of Credit Issuer’s
Letter of Credit Commitment or (ii) the L/C Sublimit in such form as may be
approved by the Letter of Credit Issuer in its reasonable discretion.

(b) Notwithstanding the foregoing, (i) without the consent of the applicable
Letter of Credit Issuer, no Letter of Credit shall be issued the Stated Amount
of which, when added to the Letters of Credit Outstanding of such Letter of
Credit Issuer at such time, would exceed the Letter of Credit Commitment of such
Letter of Credit Issuer then in effect; (ii) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the L/C Sublimit then in effect; (iii) no Letter of
Credit shall be issued the Stated Amount of which would cause the aggregate
amount of the Lenders’ Revolving Credit Exposures at the time of the issuance
thereof to exceed the Total Revolving Credit Commitment then in effect;
(iv) each Letter of Credit shall have an expiration date occurring no later than
one year after the date of issuance thereof (except as set forth in
Section 3.2(d)), provided that in no event shall such expiration date occur
later than the L/C Facility Maturity Date, in each case, unless otherwise agreed
upon by the Administrative Agent, the Letter of Credit Issuer and, unless such
Letter of Credit has been Cash Collateralized, the Revolving Credit Lenders;
(v) the Letter of Credit shall be denominated in Dollars; (vi) no Letter of
Credit shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; and (vii) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1.

(c) Upon at least two Business Days’ prior written notice to the Administrative
Agent and the Letter of Credit Issuer (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

(d) The parties hereto agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes under this Agreement, without any
further action by the Borrower, the Letter of Credit Issuer or any other Person.

 

102



--------------------------------------------------------------------------------

(e) The Letter of Credit Issuer shall not be under any obligation to issue any
Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any law applicable to the Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Letter of Credit Issuer shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Letter of Credit Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (in each case, for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Letter of Credit Issuer applicable to letters of credit generally;

(iii) except as otherwise agreed by the Letter of Credit Issuer, such Letter of
Credit is in an initial Stated Amount less than $50,000, in the case of a
commercial Letter of Credit, or $10,000, in the case of a standby Letter of
Credit;

(iv) such Letter of Credit is denominated in a currency other than Dollars;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(vi) a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower have entered into
arrangements reasonably satisfactory to the Letter of Credit Issuer to eliminate
such Letter of Credit Issuer’s risk with respect to such Revolving Credit Lender
or such risk has been reallocated in accordance with Section 2.16.

(f) The Letter of Credit Issuer shall not increase the Stated Amount of any
Letter of Credit if the Letter of Credit Issuer would not be permitted at such
time to issue such Letter of Credit in its amended form under the terms hereof.

(g) The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if (A) the Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(h) The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 13
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

 

103



--------------------------------------------------------------------------------

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, the Borrower shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) at least three Business Days (or such other period as may
be agreed upon by the Borrower, the Administrative Agent and the Letter of
Credit Issuer) prior to the proposed date of issuance or amendment. Each Letter
of Credit Request shall be executed by the Borrower. Such Letter of Credit
Request may be sent by facsimile, by United States mail, by overnight courier,
by electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer.

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
identity of the applicant; and (H) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (I) the
Letter of Credit to be amended; (II) the proposed date of amendment thereof
(which shall be a Business Day); (III) the nature of the proposed amendment; and
(IV) such other matters as the Letter of Credit Issuer may reasonably require.
Additionally, the Borrower shall furnish to the Letter of Credit Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or the Administrative Agent may
reasonably require.

(c) Unless the Letter of Credit Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one Business Day prior to the requested date of issuance or amendment of the
Letter of Credit, that one or more applicable conditions contained in Sections 6
(solely with respect to any Letter of Credit issued on the Closing Date) and 7
shall not then be satisfied to the extent required thereby, then, subject to the
terms and conditions hereof, the Letter of Credit Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower (or, so long as
the Borrower is the primary obligor, for the account of Holdings or another
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable Letter of Credit Issuer’s
usual and customary business practices.

(d) If the Borrower so requests in any Letter of Credit Request, the Letter of
Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Letter of Credit Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Letter of Credit Issuer, the Borrower shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.

 

104



--------------------------------------------------------------------------------

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit (including any Existing Letter of Credit) to an advising bank
with respect thereto or to the beneficiary thereof, the Letter of Credit Issuer
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. On the first Business Day
of each month, the Letter of Credit Issuer shall provide the Administrative
Agent a list of all Letters of Credit (including any Existing Letter of Credit)
issued by it that are outstanding at such time.

(f) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer through the
Administrative Agent pursuant to Section 3.4(a), the Administrative Agent shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
and in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that

 

105



--------------------------------------------------------------------------------

are reasonably and customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

(d) Whenever the Administrative Agent receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of the Letter of Credit Issuer any payments from the L/C
Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
amount so paid in respect of such reimbursement obligation and interest thereon
accruing after the purchase of the respective L/C Participations at the
Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.

(f) If any payment received by the Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 3.3(c) is required to be returned
under any of the circumstances described in Section 3.20 (including pursuant to
any settlement entered into by the Letter of Credit Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the Letter
of Credit Issuer its Revolving Credit Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless the Letter of Credit Issuer
(at its option) shall have specified in the notice of drawing that it will
require reimbursement in Dollars. Any such reimbursement shall be made by the
Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives written notice of such payment or disbursement (the “Reimbursement
Date”), with interest on the amount so paid or disbursed by the Letter of Credit
Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City time) on
the Reimbursement Date, from the Reimbursement Date to the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall

 

106



--------------------------------------------------------------------------------

have notified the Administrative Agent and the relevant Letter of Credit Issuer
prior to 1:00 p.m. (New York City time) on the Reimbursement Date that the
Borrower intends to reimburse the relevant Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that, with
respect to Letters of Credit, the Revolving Credit Lenders make Revolving Credit
Loans (which shall be denominated in Dollars and which shall be ABR Loans) on
the Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent.
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Facility
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the L/C Participants as contemplated above as
cash collateral for such Letter of Credit to reimburse any Unpaid Drawing under
such Letter of Credit and shall use such proceeds first, to reimburse itself for
any Unpaid Drawings made in respect of such Letter of Credit following the L/C
Facility Maturity Date, second, to the extent such Letter of Credit expires or
is returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Revolving Credit Loans when due
in accordance with the terms of this Agreement.

(b) The obligation of the Borrower to reimburse the Letter of Credit Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrower
(or Holdings or other Restricted Subsidiary) or any waiver by the Letter of
Credit Issuer which does not in fact materially prejudice the Borrower (or
Holdings or other Restricted Subsidiary);

 

107



--------------------------------------------------------------------------------

(v) any payment made by the Letter of Credit Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the Uniform Commercial Code, the
ISP or the UCP or the Letter of Credit itself, as applicable;

(vi) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(viii) any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (or Holdings
or other Restricted Subsidiary) (other than the defense of payment or
performance).

(c) The Borrower shall not be obligated to reimburse the Letter of Credit Issuer
for any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer as
determined in the final non-appealable judgment of a court of competent
jurisdiction.

3.5 Increased Costs. If, after the Closing Date, any Change in Law shall
(x) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by the Letter
of Credit Issuer, or any L/C Participant’s L/C Participation therein, (y) impose
on the Letter of Credit Issuer or any L/C Participant any other conditions or
costs affecting its obligations under this Agreement in respect of Letters of
Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein (other than with respect to Taxes) or
(z) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions or costs affecting its obligations under this Agreement in respect of
Letters of Credit or L/C Participations therein or any Letter of Credit or such
L/C Participant’s L/C Participation therein other than (1) Indemnified Taxes,
(2) Excluded Taxes or (3) Other Taxes) on its loans, loan principal, letters of
credits, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing is to increase the actual cost to the Letter of Credit Issuer or such
L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the actual amount of any sum received or receivable by the
Letter of Credit Issuer or such L/C Participant hereunder in respect of Letters
of Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of

 

108



--------------------------------------------------------------------------------

Credit issued on account of the Borrower (or Holdings or other Restricted
Subsidiary))), the Borrower shall pay to the Letter of Credit Issuer or such L/C
Participant such actual additional amount or amounts as will compensate the
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any law, rule or regulation as in effect on the Closing Date. A
certificate submitted to the Borrower by the relevant Letter of Credit Issuer or
an L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error. The obligations of the Borrower under this Section 3.5 shall survive the
payment in full of the Obligations and the termination of this Agreement.

3.6 New or Successor Letter of Credit Issuer.

(a) The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings, and the Borrower. The Borrower may replace any Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and such Letter
of Credit Issuer. The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent. If the Letter of Credit Issuer shall resign
or be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), another successor or
new issuer of Letters of Credit, whereupon such successor issuer accepting such
appointment shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit accepting such appointment
shall be granted the rights, powers and duties of the Letter of Credit Issuer
hereunder, and the term Letter of Credit Issuer shall mean such successor or
such new issuer of Letters of Credit effective upon such appointment. At the
time such resignation or replacement shall become effective, the Borrower shall
pay to the resigning or replaced Letter of Credit Issuer all accrued and unpaid
fees applicable to the Letters of Credit pursuant to Sections 4.1(b) and 4.1(d).
The acceptance of any appointment as the Letter of Credit Issuer hereunder
whether as a successor issuer or new issuer of Letters of Credit in accordance
with this Agreement, shall be evidenced by an agreement entered into by such new
or successor issuer of Letters of Credit, in a form reasonably satisfactory to
the Borrower and the Administrative Agent and, from and after the effective date
of such agreement, such new or successor issuer of Letters of Credit shall
become the Letter of Credit Issuer hereunder. After the resignation or
replacement of the Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of the Letter of Credit Issuer under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. In connection with any resignation or
replacement pursuant to this clause (a) (but, in case of any such resignation,
only to the extent that a successor issuer of Letters of Credit shall have been
appointed), either (i) the Borrower, the resigning or replaced Letter of Credit
Issuer and the successor issuer of Letters of Credit shall arrange to have any
outstanding Letters of Credit issued by the resigning or replaced Letter of
Credit Issuer replaced with Letters of Credit issued by the successor issuer of
Letters of Credit or (ii) the Borrower shall cause the successor issuer of
Letters of Credit, if such successor issuer is reasonably satisfactory to the
replaced or resigning Letter of Credit Issuer, to issue “back-stop” Letters of
Credit naming the resigning or replaced Letter of Credit Issuer as beneficiary
for each outstanding Letter of Credit issued by the resigning or replaced Letter
of Credit Issuer, which new

 

109



--------------------------------------------------------------------------------

Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to the Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it
(A) while it was the Letter of Credit Issuer under this Agreement or (B) at any
time with respect to Letters of Credit issued by such Letter of Credit Issuer.

(b) To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in the final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuit of such rights and remedies
as they may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

110



--------------------------------------------------------------------------------

3.8 Cash Collateral.

(a) Certain Credit Support Events. Upon the written request of the
Administrative Agent or the Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the
Borrower shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Revolving Credit Lenders, and agree
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein as described in Section 3.8(a), and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 3.8(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the Letter of Credit Issuer as herein
provided, other than Permitted Liens, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount (including, without
limitation, as a result of exchange rate fluctuations), the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or
Sections 2.16, 5.2, or 11.13 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
Letter of Credit Issuer that there exists excess Cash Collateral.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply

 

111



--------------------------------------------------------------------------------

to each commercial Letter of Credit. Notwithstanding the foregoing, the Letter
of Credit Issuer shall not be responsible to the Borrower for, and the Letter of
Credit Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the Letter of Credit Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the applicable law or any
order of a jurisdiction where the Letter of Credit Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any grant of security interest in any Issuer Documents shall be
void.

3.11 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrower shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or any other Restricted Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of Holdings and the other Restricted Subsidiaries.

3.12 Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the Letter of Credit Issuer which issued such Letter of Credit,
if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 3.8. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the Letter of Credit Issuer and the Borrower, without the consent of any other
Person.

Section 4. Fees

4.1 Fees.

(a) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars, for the account of each Revolving Credit Lender (in each case pro
rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee (the “Commitment Fee”) for each day from the Closing
Date to the Revolving Credit Termination Date. Each Commitment Fee shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September, and December (for the three-month period (or portion thereof) ended
on such day for which no payment has

 

112



--------------------------------------------------------------------------------

been received) and (y) on the Revolving Credit Termination Date (for the period
ended on such date for which no payment has been received pursuant to clause
(x) above), and shall be computed for each day during such period at a rate per
annum equal to the Commitment Fee Rate in effect on such day on the Available
Commitment in effect on such day.

(b) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars for the account of the Revolving Credit Lenders pro rata on the basis
of their respective Letter of Credit Exposure, a fee in respect of each Letter
of Credit issued on the Borrower’s or any of the other Restricted Subsidiaries’
behalf (the “Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit to the termination date of such Letter of Credit computed
at the per annum rate for each day equal to the Applicable Margin for LIBOR Rate
Revolving Credit Loans less the Fronting Fee set forth in clause (d) below.
Except as provided below, such Letter of Credit Fees shall be due and payable
(x) quarterly in arrears on the last Business Day of each March, June,
September, and December and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

(c) Without duplication, the Borrower agrees to pay to the Administrative Agent
in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.

(d) Without duplication, the Borrower agrees to pay to the Letter of Credit
Issuer a fee in Dollars in respect of each Letter of Credit issued by it to the
Borrower (the “Fronting Fee”) (i) with respect to each commercial Letter of
Credit, at the rate of 0.125%, computed on the amount of such Letter of Credit,
and (ii) with respect to each standby Letter of Credit, for the period from the
date of issuance of such Letter of Credit to the termination date of such Letter
of Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and the Letter of Credit
Issuer). Such Fronting Fees shall be due and payable (x) quarterly in arrears on
the first Business Day after the end of each of March, June, September and
December and (y) on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero.

(e) Without duplication, the Borrower agrees to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance or renewal of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as shall at the time
of such issuance or renewal of, drawing under, and/or amendment be the
processing charge that the Letter of Credit Issuer is customarily charging for
issuances or renewals of, drawings under or amendments of, letters of credit
issued by it.

(f) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2 Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so

 

113



--------------------------------------------------------------------------------

extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Revolving Credit Loans made on such date,
the Revolving Credit Exposure of any such Lender does not exceed the Revolving
Credit Commitment thereof and (y) for the avoidance of doubt, any such repayment
of Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.14(g) of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.14(g)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender) and (ii) the Borrower may at its election permanently reduce the
Revolving Credit Commitment of a Defaulting Lender to $0 without affecting the
Revolving Credit Commitments of any other Lender, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $5,000,000, and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures shall not exceed the
Total Revolving Credit Commitment and the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class.

4.3 Mandatory Termination of Commitments.

(a) [Reserved].

(b) The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York City
time) on the Revolving Credit Maturity Date.

(c) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.

(d) The New Term Loan Commitment for any Series shall, unless otherwise provided
in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York City time)
on the Increased Amount Date for such Series.

Section 5. Payments

5.1 Voluntary Prepayments. (a) The Borrower shall have the right to prepay
Loans, including Term Loans, Revolving Credit Loans, and Swingline Loans, as
applicable, in each case, other than as set forth in Section 5.1(b), without
premium or penalty, in whole or in part from time to time on the following terms
and conditions: (1) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 12:00 Noon (New York City time) (i) in the case of LIBOR
Loans, three Business Days prior to, (ii) in the case of ABR Loans (other than
Swingline Loans), one Business Day prior to or (ii) in the case of Swingline
Loans, on, the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (2) each partial prepayment of (i) any Borrowing of LIBOR Loans shall be
in a minimum amount of $5,000,000 and in multiples of $1,000,000 in excess
thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a minimum
amount of $1,000,000 and in multiples of $100,000 in excess thereof, and
(iii) Swingline Loans shall be in a minimum amount of $500,000 and in multiples
of $100,000 in excess thereof, provided that no partial prepayment of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding LIBOR
Loans made pursuant to such Borrowing to an

 

114



--------------------------------------------------------------------------------

amount less than the applicable Minimum Borrowing Amount for such LIBOR Loans,
and (3) in the case of any prepayment of LIBOR Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto, the Borrower shall, promptly after receipt of a written request by any
applicable Lender (which request shall set forth in reasonable detail the basis
for requesting such amount), pay to the Administrative Agent for the account of
such Lender any amounts required pursuant to Section 2.11. Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify and (b) applied
to reduce Initial Term Loan Repayment Amounts, any New Term Loan Repayment
Amounts, and, subject to Section 2.14(g), Extended Term Loan Repayment Amounts,
as the case may be, in each case, in such order as the Borrower may specify. At
the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender.

(b) In the event that, on or prior to the six-month anniversary of the Fifth
Amendment Effective Date, the Borrower (i) makes any prepayment of Initial Term
Loans in connection with any Repricing Transaction the primary purpose of which
is to decrease the Effective Yield on such Initial Term Loans or (ii) effects
any amendment of this Agreement resulting in a Repricing Transaction the primary
purpose of which is to decrease the Effective Yield on the Initial Term Loans,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (x) in the case of clause (i), a prepayment
premium of 1.00% of the principal amount of the Initial Term Loans being prepaid
in connection with such Repricing Transaction and (y) in the case of clause
(ii), an amount equal to 1.00% of the aggregate amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.

5.2 Mandatory Prepayments.

(a) Term Loan Prepayments.

(i) On each occasion that a Prepayment Event occurs, the Borrower shall, within
three Business Days after receipt of the Net Cash Proceeds of a Debt Incurrence
Prepayment Event (other than one covered by clause (iii) below) and within ten
Business Days after the occurrence of any other Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within ten Business Days after the Deferred
Net Cash Proceeds Payment Date), prepay, in accordance with clause (c) below,
Term Loans with an equivalent principal amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that, the percentage in this
Section 5.2(a)(i) shall be reduced to (A) 50% if the Consolidated Total Debt to
Consolidated EBITDA Ratio on the date of prepayment (prior to giving effect
thereto but, at the election of the Borrower, giving effect to any prepayment
described in Section 5.2(a)(ii)(y) below and as certified by an Authorized
Officer of the Borrower) is less than or equal to 3.25 to 1.00 but greater than
3.00 to 1.00 and (B) 0% if the Consolidated Total Debt to Consolidated EBITDA
Ratio on the date of prepayment (prior to giving effect thereto but, at the
election of the Borrower, giving effect to any prepayment described in
Section 5.2(a)(ii)(y) below and as certified by an Authorized Officer of the
Borrower) is less than or equal to 3.00 to 1.00; provided, further, that with
respect to the Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty
Event or Permitted Sale Leaseback, in each case solely to the extent with
respect to any Collateral, the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Permitted Other Indebtedness (and with such
prepaid or repurchased Permitted Other Indebtedness permanently extinguished)
with a Lien on the Collateral ranking pari passu with the Liens securing the
Obligations to the extent any applicable Permitted Other Indebtedness Document
requires the issuer of such Permitted Other Indebtedness to prepay or make an
offer to

 

115



--------------------------------------------------------------------------------

purchase such Permitted Other Indebtedness with the proceeds of such Prepayment
Event, in each case in an amount not to exceed the product of (x) the amount of
such Net Cash Proceeds multiplied by (y) a fraction, the numerator of which is
the outstanding principal amount of the Permitted Other Indebtedness with a Lien
on the Collateral ranking pari passu with the Liens securing the Obligations and
with respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Other Indebtedness and the outstanding principal amount
of Term Loans.

(ii) Not later than ten Business Days after the date on which financial
statements are required to be delivered pursuant to Section 9.1(a) for any
fiscal year (commencing with and including the fiscal year ending December 31,
2014), if, and solely to the extent, Excess Cash Flow for such fiscal year
exceeds $15,000,000, the Borrower shall prepay (or cause to be prepaid), in
accordance with clause (c) below, Term Loans with a principal amount equal to
(x) 50% of Excess Cash Flow for such fiscal year; provided that (A) the
percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the
Consolidated Total Debt to Consolidated EBITDA Ratio on the date of prepayment
(prior to giving effect thereto but giving effect to any prepayment described in
clause (y) below and as certified by an Authorized Officer of Holdings) for the
most recent Test Period ended prior to such prepayment date is less than or
equal to 3.25 to 1.00 but greater than 3.00 to 1.00 and (B) no payment of any
Term Loans shall be required under this Section 5.2(a)(ii) if the Consolidated
Total Debt to Consolidated EBITDA Ratio on the date of prepayment (prior to
giving effect thereto but giving effect to any prepayment described in clause
(y) below and as certified by an Authorized Officer of Holdings) for the most
recent Test Period ended prior to such prepayment date is less than or equal to
3.00 to 1.00, minus (y) (i) the principal amount of Term Loans voluntarily
prepaid pursuant to Section 5.1 or Section 13.6 (in each case, including
purchases of the Loans by Holdings and its Subsidiaries at or below par offered
to all Lenders and Dutch auctions, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price of
such Loans at or below par) during such fiscal year or after such fiscal year
and prior to the date of the required Excess Cash Flow payment, and (ii) to the
extent accompanied by permanent reduction of commitments, optional reductions of
Revolving Credit Commitments, Extended Revolving Credit Commitments or
Incremental Revolving Credit Commitment, as applicable, Revolving Credit Loans,
Swing Line Loans, Extended Revolving Credit Loans, Incremental Revolving Credit
Loans, in each case, other than to the extent any such prepayment is funded with
the proceeds of Funded Debt; provided, that (i) the Excess Cash Flow payment, if
any, that would have been required to be made hereunder in respect of the fiscal
year of Holdings ended December 31, 2017, if the fiscal year-end of Holdings had
not been changed to September 30, shall be paid in respect of such period of
four fiscal quarters ended December 31, 2017, no later than it would have been
required to be made in respect of the fiscal year if it had ended on
December 31, 2017, and (iii) the Excess Cash Flow payment, if any, required
hereunder to be made in respect of the fiscal year of Holdings ending
September 30, 2018, shall exclude any Excess Cash Flow from the calculation
thereof, and any deductions from the required payment of Excess Cash Flow in
respect thereof, for the fiscal quarter ended December 31, 2017.

(iii) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(w), the Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay, in
accordance with clause (c) below, Term Loans with a principal amount equal to
100% of the Net Cash Proceeds from such issuance or incurrence of Permitted
Other Indebtedness.

 

116



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provisions of this Section 5.2, (A) to the extent
that any or all of the Net Cash Proceeds of any Prepayment Event by a Subsidiary
that is not a Credit Party giving rise to a prepayment pursuant to clause (i)
above (a “Non-Credit Party Prepayment Event”) or Excess Cash Flow are prohibited
or delayed by any Requirements of Law from being repatriated to the Credit
Parties, an amount equal to the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in clauses (i) and (ii) above, as the case may be, but only so long, as
the applicable Requirements of Law will not permit repatriation to the Credit
Parties (the Credit Parties hereby agreeing to cause the applicable Subsidiary
to promptly take all actions reasonably required by the applicable Requirements
of Law to permit repatriation), and once a repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
Requirements of Law, an amount equal to such Net Cash Proceeds or Excess Cash
Flow will be promptly (and in any event not later than ten Business Days after
such repatriation is permitted) applied (net of any taxes that would be payable
or reserved against if such amounts were actually repatriated whether or not
they are repatriated) to the repayment of the Loans pursuant to clauses (i) and
(ii) above, as applicable, and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Non-Credit Party Prepayment Event or Excess Cash Flow would have
a material adverse tax consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess Cash Flow
so affected may be retained by the applicable Subsidiary; provided that in the
case of this clause (B), on or before the date on which any Net Cash Proceeds
from any Non-Credit Party Prepayment Event so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to clause (i)
above or, in the case of Excess Cash Flow, a date on or before the date that is
eighteen months after the date an amount equal to such Excess Cash Flow would
have so required to be applied to prepayments pursuant to clause (ii) above
unless previously actually repatriated in which case such repatriated Excess
Cash Flow shall have been promptly applied to the repayment of the Term Loans
pursuant to clause (ii) above, (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the Credit
Parties rather than such Subsidiary, less the amount of any taxes that would
have been payable or reserved against if such Net Cash Proceeds or Excess Cash
Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow shall be applied to the repayment
of Indebtedness of a Subsidiary that is not a Credit Party. For the avoidance of
doubt, nothing in this Agreement, including Section 5 shall be construed to
require any Subsidiary to repatriate cash.

(b) Repayment of Revolving Credit Loans. If on any date the aggregate amount of
the Lenders’ Revolving Credit Exposures in respect of any Class of Revolving
Loans for any reason exceeds 100% of the Revolving Credit Commitment of such
Class then in effect, the Borrower shall forthwith repay on such date Revolving
Loans of such Class in an amount equal to such excess. If after giving effect to
the prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess.

(c) Application to Repayment Amounts. Subject to Section 5.2(f), each prepayment
of Term Loans required by Section 5.2(a)(i) or (ii) shall be allocated pro rata
among the Initial Term Loans, the New Term Loans and the Extended Term Loans
based on the applicable remaining Repayment Amounts due thereunder and shall be
applied within each Class of Term Loans in respect of such Term Loans in

 

117



--------------------------------------------------------------------------------

direct order of maturity thereof or as otherwise directed by the Borrower;
provided that if any Class of Extended Term Loans have been established
hereunder, the Borrower may allocate such prepayment in its sole discretion to
the Term Loans of the Existing Term Loan Class, if any, from which such Extended
Term Loans were converted (except, as to Term Loans made pursuant to a Joinder
Agreement, as otherwise set forth in such Joinder Agreement, or as to a
Replacement Term Loan). Subject to Section 5.2(f), with respect to each such
prepayment, the Borrower will, not later than the date specified in
Section 5.2(a) for making such prepayment, give the Administrative Agent written
notice which shall include a calculation of the amount of such prepayment to be
applied to each Class of Term Loans requesting that the Administrative Agent
provide notice of such prepayment to each Initial Term Loan Lender, New Term
Loan Lender, or Extended Term Loan Lender, as applicable.

(d) Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that if any Lender has provided a Rejection Notice in compliance
with Section 5.2(f), such prepayment shall be applied with respect to the Term
Loans to be prepaid on a pro rata basis across all outstanding Types of such
Term Loans in proportion to the percentage of such outstanding Term Loans to be
prepaid represented by each such Class. In the absence of a Rejection Notice or
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans, the Borrower may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the Revolving Loans to be prepaid, provided that (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans;
and (z) notwithstanding the provisions of the preceding clause (y), no
prepayment of Revolving Loans shall be applied to the Revolving Credit Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

(f) Rejection Right. Holdings or the Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a) at least three Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of such prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Loan Lender may reject all (but not less than all) of its
pro rata share of any mandatory prepayment other than any such mandatory
prepayment with respect to a Debt Incurrence Prepayment Event under
Section 5.2(a)(i) or Permitted Other Indebtedness under Section 5.2(a)(iii)
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to Section 5.2(a) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York City
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).

 

118



--------------------------------------------------------------------------------

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided in Section 5.4 with respect to
taxes, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent for
the ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the Swingline Loans, at such office as the Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account. All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion for purposes of calculating
interest thereon (or, in the case of the Swingline Loans, at the Swingline
Lender’s sole discretion). Except as otherwise provided herein, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

5.4 Net Payments.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes.

(ii) If any Withholding Agent shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are reasonably determined by such
Withholding Agent to be required by applicable law, (B) such Withholding Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or deductions have been made (including withholding or
deductions applicable to additional sums payable under this Section 5.4) each
Lender (or, in the case of a payment to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deductions been made.

(iii) For purposes of determining withholding Taxes imposed under FATCA, from
and after the Fifth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) each of this Agreement and the Loans issued
pursuant thereto as not qualifying as a “grandfathered obligation” within the
meaning of Section 1.1471-2(b)(2)(i) of the United States Treasury Regulations.

 

119



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after receipt
of written demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable or paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
reasonably believes that any such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and/or each affected
Lender will use reasonable efforts to cooperate with the Borrower in pursuing a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent or affected Lender,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it.

(d) Evidence of Payments. After any payment of Taxes by any Credit Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders and Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not any
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) promptly after the occurrence of any change in the
Lender’s circumstances requiring a change in the most recent documentation
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably

 

120



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent, and each such Lender
shall promptly notify in writing the Borrower and the Administrative Agent if
such Lender is no longer legally eligible to provide any documentation
previously provided. Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 5.4(e)(ii)(A), (B)(1),
(B)(2), (B)(3), (B)(4), (C) and (D) below) shall not be required if in such
Lender’s or the Administrative Agent’s reasonable judgment such completion,
execution, or submission would subject such Lender or the Administrative Agent
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or the Administrative Agent.

(ii) Without limiting the generality of the foregoing:

 

  (A)

any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent executed originals or copies of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

 

  (B)

each Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) whichever of the following is
applicable:

(1) executed originals or copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (or any applicable successor form) claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

(2) executed originals or copies of Internal Revenue Service Form W-8ECI (or any
successor form thereto);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non-U.S. Lender’s conduct of
a United States trade or business and (y) executed originals or copies of
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any applicable
successor form);

(4) where such Non-U.S. Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Non-U.S. Lender
has sold a participation), Internal Revenue Service Form W 8IMY (or any
successor thereto) and all required supporting documentation (including, where
one or

 

121



--------------------------------------------------------------------------------

more of the underlying beneficial owner(s) is claiming the benefits of the
portfolio interest exemption, a Non Bank Tax Certificate (substantially in the
form of Exhibit J-2 or Exhibit J-3, as applicable) of such beneficial owner(s))
(provided that, if the Non U.S. Lender is a partnership and not a participating
Lender, the Non Bank Tax Certificate(s) (substantially in the form of Exhibit
J-4) may be provided by the Non U.S. Lender on behalf of the direct or indirect
partner(s)); or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made;

 

  (C)

each Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and

 

  (D)

if the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed copies of Internal Revenue Service Form W-9. If the Administrative
Agent is not a “United States person” (as defined in Section 7701(a)(30) of the
Code), it shall provide an original Internal Revenue Service Form W-8IMY
certifying on Part I and Part VI of such Form W-8IMY that it is a U.S. branch
that has agreed to be treated as a United States person for U.S. federal
withholding tax purposes with respect to payments received by it from the
Borrower. The Administrative Agent shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide the
certification described in the prior sentence.

(iii) Notwithstanding anything to the contrary in this Section 5.4, no Lender or
the Administrative Agent shall be required to deliver any documentation that it
is not legally eligible to deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket

 

122



--------------------------------------------------------------------------------

expenses (including any Taxes) incurred by the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, the Administrative Agent or such Lender, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that it deems confidential).
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or any Lender in a less favorable net after-Tax
position than the Administrative Agent or any Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Credit Party or any other Person.

(g) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and the Swingline Lender and the
term “applicable law” includes FATCA.

(h) Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
shall be calculated on the basis of a 360-day year for the actual days elapsed.
Interest on ABR Loans shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.

 

123



--------------------------------------------------------------------------------

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
such maximum rate or rate of interest therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

Section 6. Conditions Precedent to Initial Borrowing

The initial Borrowing under this Agreement was subject to the satisfaction of
conditions precedent that were satisfied as of December 18, 2013. The amendment
of this Agreement under the Fifth Amendment is subject to the satisfaction of
the following conditions precedent, except as otherwise agreed between Holdings
and the Administrative Agent.

6.1 Credit Documents.

The Administrative Agent (or its counsel) shall have received:

(a) this Fifth Amendment, executed and delivered by a duly Authorized Officer of
Holdings and the Borrower and the Lenders;

(b) the Resignation and Appointment Agreement, executed and delivered by the
Resigning Administrative Agent and the Administrative Agent;

6.2 Collateral. Except for any items referred to on Schedule 9.14:

(a) All outstanding equity interests in whatever form of the Borrower and each
Restricted Subsidiary that is directly owned by or on behalf of any Credit Party
and required to be pledged pursuant to the Security Documents that have been
pledged pursuant thereto shall have been transferred to the Administrative Agent
from the Resigning Administrative Agent; and

(b) All Uniform Commercial Code financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording.

6.3 Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinion, in customary form, of Simpson Thacher &
Bartlett LLP, counsel to the Credit Parties, with respect to the Fifth Amendment
and the transactions contemplated thereby. Holdings and the Borrower hereby
instruct and agree to instruct the other Credit Parties to have such counsel
deliver such legal opinion.

 

124



--------------------------------------------------------------------------------

6.4 Closing Certificates. The Administrative Agent (or its counsel) shall have
received a certificate of each of Holdings and the Borrower, dated the Fifth
Amendment Effective Date, substantially in the form of Exhibit E, with
appropriate insertions, executed by the President or any Vice President (or in
the case of Holdings any Director or authorized agent of Holdings) and the
Secretary or any Assistant Secretary of Holdings or the Borrower (or in the case
of Holdings any Director or authorized agent of Holdings), as applicable, and
attaching the documents referred to in Section 6.5.

6.5 Authorization of Proceedings of Holdings and the Borrower; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of Holdings and the
Borrower (or a duly authorized committee thereof) authorizing (a) the execution,
delivery, and performance of the Fifth Amendment (and any agreements relating
thereto) to which it is a party and (b) in the case of the Borrower, the
extensions of credit contemplated hereunder, (ii) the Certificate of
Incorporation and By-Laws, Certificate of Formation and Operating Agreement or
other comparable organizational documents, as applicable, of Holdings and the
Borrower, and (iii) signature and incumbency certificates (or other comparable
documents evidencing the same) of the Authorized Officers of Holdings and the
Borrower executing the Fifth Amendment.

6.6 Fees. The Agents and Lenders shall have received, substantially
simultaneously with the Fifth Amendment, fees and, to the extent invoiced at
least three business days prior to the Fifth Amendment Effective Date (except as
otherwise reasonably agreed by the Borrower) expenses in the amounts previously
agreed in writing to be received on the Fifth Amendment Effective Date.

6.7 Representations and Warranties. On the Closing Date, the representations in
Section 8 shall be true and correct in all material respects.

6.8 Solvency Certificate. On the Fifth Amendment Effective Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of Holdings or the Borrower to the effect that after giving effect to the
consummation of the Transactions, Holdings on a consolidated basis with the
Restricted Subsidiaries is Solvent.

6.9 Patriot Act. The Joint Lead Arrangers and Bookrunners shall have received at
least two days prior to the Fifth Amendment Effective Date, such documentation
and information as is reasonably requested in writing at least seven Business
Days prior to the Fifth Amendment Effective Date by the Administrative Agent
about the Credit Parties to the extent the Administrative Agent and Holdings in
good faith mutually agree is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

6.10 Financial Statements. The Joint Lead Arrangers and Bookrunners shall have
received the Historical Financial Statements.

6.11 No Material Adverse Effect. Since September 30, 2017, there shall not have
occurred any change, event, circumstance or development that shall have had or
would reasonably be likely to have a Material Adverse Effect.

 

125



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in
Section 6 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. For purposes of determining compliance with
the conditions specified in Section 6 on the Fifth Amendment Effective Date,
each Lender that has signed the Fifth Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fifth Amendment Effective Date
specifying its objection thereto.

Section 7. Conditions Precedent to All Credit Events

Subject to Section 1.12, the agreement of each Lender to make any Loan requested
to be made by it on any date, including any New Term Loans and/or any
Replacement Term Loans (excluding Mandatory Borrowings and Revolving Credit
Loans required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4) and the obligation of the Letter of
Credit Issuer to issue Letters of Credit on any date, is subject to the
satisfaction (or waiver) of the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than any Credit Event on the Closing
Date or pursuant to any Loan made pursuant to Section 2.14 or 2.15 (which shall
be subject to the applicable terms of Section 2.14 or 2.15, as applicable)
(a) no Default or Event of Default shall have occurred and be continuing and
(b) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of such earlier date).

7.2 Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Term Loan after the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

(b) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

 

126



--------------------------------------------------------------------------------

Section 8. Representations and Warranties

In order to induce the Lenders to enter into this Agreement, to make the Loans
and Swingline Loans and issue or participate in Letters of Credit as provided
for herein, Holdings and the Borrower make the following representations and
warranties to the Lenders, all of which shall survive the execution and delivery
of this Agreement and the making of the Loans and Swingline Loans and the
issuance of the Letters of Credit (it being understood that the following
representations and warranties shall be deemed made with respect to any Foreign
Subsidiary only to the extent relevant under applicable law):

8.1 Corporate Status. Each Credit Party (a) is a duly organized and/or
incorporated validly existing corporation, limited liability company or other
entity in good standing (if applicable) under the laws of the jurisdiction of
its organization and/or incorporation and has the corporate, limited liability
company or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required, to be so qualified,
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect.

8.2 Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid, and binding
obligation of such Credit Party enforceable in accordance with its terms
(provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

8.3 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the Transactions and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents or Permitted Liens)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries.

8.4 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrower, threatened in writing against Holdings,
the Borrower or any of the Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

8.7 Investment Company Act. None of Holdings, the Borrower, or any other
Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of Holdings, the
Borrower, any of the other Restricted Subsidiaries or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger
and Bookrunner, and/or any Lender on or before the Fifth Amendment Effective
Date with respect to the Fifth Amendment (including all such written information
and data contained in (i) the Confidential Information Memorandum (as updated
prior to the Fifth Amendment Effective Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
was, when furnished, incorrect in any material respect or contained any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished (after giving effect to all supplements and updates), it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include pro forma financial information,
projections, estimates (including financial estimates, forecasts, and other
forward-looking information) or other forward looking information and
information of a general economic or general industry nature.

(b) The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

8.9 Financial Condition; Financial Statements.

(a) (i) The unaudited historical consolidated financial information of Holdings
as set forth in the Confidential Information Memorandum, and (ii) the Historical
Financial Statements, in each case present fairly in all material respects the
combined financial position of Holdings at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Historical Financial Statements and have been prepared in good faith,
based on assumptions believed by Holdings to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a Pro Forma
Basis the estimated financial position of Holdings

 

128



--------------------------------------------------------------------------------

and its Subsidiaries as at March 31, 2018 (as if the Transactions had been
consummated on such date) and their estimated results of operations as if the
Transactions had been consummated on April 1, 2017. The financial statements
referred to in clause (a)(ii) of this Section 8.9 have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.

(b) There has been no Material Adverse Effect since the Fifth Amendment
Effective Date.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.

8.10 Compliance with Laws; No Default. Each Credit Party and, with respect to
clauses (a)(i), (a)(ii) and (b) of this Section 8.10, to the knowledge of such
Credit Parties, each of their respective directors, officers, employees or
agents, (a) is in compliance with all Requirements of Law applicable to it or
its property, including without limitation, the Patriot Act and the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended), including (i) regulations administered by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and any other enabling
legislation or executive order relating thereto and (ii) the United States
Foreign Corrupt Practices Act of 1977 as amended, and the rules and regulations
promulgated thereunder (collectively, the “FCPA”), (b) is not (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction, (c) is in compliance with the FCPA and, to the extent applicable,
other similar anti-corruption legislation in other jurisdictions (collectively,
the “Anti-Corruption Laws”) and have instituted and maintained policies and
procedures designed to promote and achieve compliance with the Anti-Corruption
Laws, except, in each case, where the failure to be in compliance with the
Anti-Corruption Laws would not reasonably be expected to result in a Material
Adverse Effect, and (d) except where the failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect, is in compliance
with the Anti-Money Laundering Laws. No Default has occurred and is continuing.

8.11 Tax Matters. Except as would not reasonably be expected to have a Material
Adverse Effect, (a) each of Holdings, the Borrower and each of the other
Restricted Subsidiaries has filed all Tax returns required to be filed by it and
has timely paid all Taxes payable by it (whether or not shown on a Tax return
and including in its capacity as withholding agent) that have become due, other
than those being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of
Holdings, the Borrower or such Restricted Subsidiary, as applicable) with
respect thereto in accordance with GAAP and it can lawfully withhold such
payment and (b) each of Holdings, the Borrower and each of the Restricted
Subsidiaries has paid, or has provided adequate reserves (in the good faith
judgment of management of Holdings, the Borrower or such Restricted Subsidiary,
as applicable) in accordance with GAAP for the payment of all Taxes not yet due
and payable. There is no current or proposed Tax assessment, deficiency or other
claim against Holdings, the Borrower or any Restricted Subsidiary that would
reasonably be expected to result in a Material Adverse Effect.

 

129



--------------------------------------------------------------------------------

8.12 Compliance with ERISA.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13 Subsidiaries. Schedule 8.13 lists each Subsidiary of Holdings and the
Borrower (and the direct and indirect ownership interest of Holdings and the
Borrower therein), in each case existing on the Closing Date.

8.14 Intellectual Property. Each of Holdings, the Borrower and the other
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is used in or otherwise necessary for the operation of their respective
businesses as currently conducted, except where the failure of the foregoing
would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of Holdings and the Borrower, the operation of their respective
businesses by each of Holdings, the Borrower, and the other Restricted
Subsidiaries does not infringe upon, misappropriate, violate or otherwise
conflict with the Intellectual Property of any third party, except as would not
reasonably be expected to have a Material Adverse Effect.

8.15 Environmental Laws.

(a) Except as set forth on Schedule 8.15, or as would not reasonably be expected
to have a Material Adverse Effect: (i) each of Holdings, the Borrower, and the
other Restricted Subsidiaries and their respective operations and properties are
in compliance with all applicable Environmental Laws; (ii) none of Holdings, the
Borrower, or any other Restricted Subsidiary has received written notice of any
Environmental Claim; and (iii) none of Holdings, the Borrower, or any Restricted
Subsidiary is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location.

(b) Except as set forth on Schedule 8.15, none of Holdings, the Borrower or any
of the Restricted Subsidiaries has treated, stored, transported, Released or
arranged for disposal or transport for disposal or treatment of Hazardous
Materials at, on, under or from any currently or, formerly owned or operated
property nor, to the knowledge of the Borrower, has there been any other Release
of Hazardous Materials at, on, under or from any such properties, in each case,
in a manner that would reasonably be expected to have a Material Adverse Effect.

8.16 Properties.

(a) (i) Each of Holdings, the Borrower, and the other Restricted Subsidiaries
has good and valid record title to, valid leasehold interests in, or rights to
use, all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title or interest would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and (ii) no Mortgage encumbers improved Real Estate that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the Flood Insurance Laws
unless flood insurance available under such Flood Insurance Laws has been
obtained in accordance with Section 9.3(b).

 

130



--------------------------------------------------------------------------------

(b) Set forth on Schedule 1.1(a) is a list of each real property owned by any
Credit Party as of the Closing Date having a Fair Market Value in excess of the
greater of (x) $30,000,000 and (y) 10% of Consolidated EBITDA for the most
recently ended Test Period.

8.17 Solvency. On the Fifth Amendment Effective Date (after giving effect to the
Transactions) immediately following the making of the Loans and after giving
effect to the application of the proceeds of such Loans, Holdings on a
consolidated basis with the Restricted Subsidiaries will be Solvent.

8.18 Patriot Act. The use of proceeds of the Loans, Letters of Credit and/or
Swingline Loans will not result in a violation of the Patriot Act or any
Anti-Money Laundering Laws, Sanctions or Anti-Corruption Laws in any material
respect.

Section 9. Affirmative Covenants.

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Termination Date:

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 105 days after the end of each such fiscal year), the
consolidated balance sheets of Holdings and the Restricted Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated and/or combined figures for the preceding fiscal years, all in
reasonable detail and prepared in accordance with GAAP, and, in each case,
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of Holdings or any of the Material Subsidiaries (or group of
Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (other than any exception, explanatory paragraph or qualification, that
is expressly solely with respect to, or expressly resulting solely from, (i) an
upcoming maturity date under any Indebtedness, (ii) any actual or potential
inability to satisfy a financial maintenance covenant at such time or on a
future date or in a future period or (iii) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary).

(b) Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of Holdings (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 60 days after the end of each such
quarterly accounting period), the consolidated balance sheets of Holdings and
the Restricted Subsidiaries as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
such quarterly accounting period, and setting forth comparative consolidated
and/or combined figures for the related periods in the prior fiscal year or, in
the case of such consolidated balance sheet, for the last day of the related
period in the prior fiscal year, all of

 

131



--------------------------------------------------------------------------------

which shall be certified by an Authorized Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Holdings and its Restricted Subsidiaries in
accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes.

(c) [Reserved].

(d) Officer’s Certificates. Not later than five days after the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of Holdings or the Borrower to the effect that no Default
or Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, as the case may be, which certificate
shall set forth (i) a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be and (ii) the
then applicable Status and underlying calculations in connection therewith. At
the time of the delivery of the financial statements provided for in
Section 9.1(a), a certificate of an Authorized Officer of Holdings or the
Borrower setting forth changes to the legal name, jurisdiction of formation,
type of entity and organizational number (or equivalent) to the Person organized
in a jurisdiction where an organizational identification number is required to
be included in a Uniform Commercial Code financing statement, in each case for
each Credit Party or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d), as the case may be.

(e) Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against Holdings or any
of the Restricted Subsidiaries that would reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect.

(f) Environmental Matters. Promptly after an Authorized Officer of Holdings or
any of the Restricted Subsidiaries obtains knowledge of any one or more of the
following environmental matters, unless such environmental matters would not
reasonably be expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and

(ii) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

 

132



--------------------------------------------------------------------------------

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority with respect to the publicly
issued debt of Holdings in any relevant jurisdiction by Holdings or any of the
Restricted Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices, and reports that Holdings or
any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of Holdings and/or any of the Restricted Subsidiaries, in their
capacity as such holders, lenders or agents (in each case to the extent not
theretofore delivered to the Administrative Agent pursuant to this Agreement)
and, with reasonable promptness, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time; provided, that none of Holdings, the Borrower nor any other Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
contractors) is prohibited by law, or any binding agreement, (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product or (iv) that is otherwise subject to Section 13.16 or the limitations
set forth in Section 9.2.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand.

Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet; (ii) such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided, that, (A) the Borrower shall, at the request
of the Administrative Agent, continue to deliver copies (which delivery may be
by electronic transmission ) of such documents to the Administrative Agent and
(B) the Borrower shall notify (which notification may be by facsimile or
electronic transmission) the Administrative Agent of the posting of any such
documents on any website described in this paragraph. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.

 

133



--------------------------------------------------------------------------------

The Borrower will furnish to the Administrative Agent and each applicable
Lender, reasonably promptly following any request therefor, information and
documentation, if any, requested by the Administrative Agent or any Lender
(through the Administrative Agent) required by such Person in order to comply
with the Beneficial Ownership Regulation.

9.2 Books, Records, and Inspections. Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense, and
(c) notwithstanding anything to the contrary in this Section 9.2, none of
Holdings or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.

9.3 Maintenance of Insurance. (a) Holdings will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that Holdings believes
(in the good faith judgment of the management of Holdings) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which Holdings believes (in the good faith judgment of management of Holdings)
is reasonable and prudent in light of the size and nature of its business and
the availability of insurance on a cost-effective basis) and against at least
such risks (and with such risk retentions) as Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business and the availability of insurance on a
cost-effective basis; and will furnish to the Administrative Agent, promptly
following written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried and (b) with respect to each
improved Mortgaged Property located in a special flood hazard area, Holdings
will obtain flood insurance in such total amount as required by the Flood
Insurance Laws and shall otherwise comply with the Flood Insurance Laws. Each
such policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties as an additional insured and loss payee thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a lender’s loss payable clause or endorsement that names the Collateral
Agent, on behalf of the Secured Parties as the lender’s loss payee thereunder.

 

134



--------------------------------------------------------------------------------

9.4 Payment of Taxes. Each of Holdings and the Borrower will pay and discharge
or cause to be paid and discharged, and will cause each of the Restricted
Subsidiaries to pay and discharge, all material Taxes imposed upon it (including
in its capacity as a withholding agent) or upon its income or profits, or upon
any properties belonging to it, prior to the date on which material penalties
attach thereto, and all lawful material claims in respect of any Taxes imposed,
assessed or levied that, if unpaid, would reasonably be expected to become a
material Lien upon any properties of Holdings, the Borrower or any of the
Restricted Subsidiaries; provided that none of Holdings, the Borrower or any of
the Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of Holdings, the Borrower or
the applicable Restricted Subsidiary) with respect thereto in accordance with
GAAP, it can lawfully withhold such payment and the failure to pay would not
reasonably be expected to result in a Material Adverse Effect.

9.5 Preservation of Existence; Consolidated Corporate Franchises. Holdings and
the Borrower will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
organizational rights and authority and (b) to maintain its rights, privileges
(including its good standing (if applicable)), permits, licenses and franchises
necessary in the normal conduct of its business, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under Permitted Investments and
Sections 10.2, 10.3, 10.4, or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. Holdings will, and will cause
each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws,
and all governmental approvals or authorizations required to conduct its
business, and to maintain all such governmental approvals or authorizations in
full force and effect, (b) comply with, and use commercially reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by Environmental Laws, and (c) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal, and other actions required under Environmental Laws and promptly comply
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives which are being timely
contested in good faith by proper proceedings, except in each case of (a), (b),
and (c) of this Section 9.6, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

9.7 ERISA. Where applicable, (a) Holdings will furnish to the Administrative
Agent promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any of its
Subsidiaries may request with respect to any Multiemployer Plan to which a
Credit Party or any of its Subsidiaries is obligated to contribute; provided
that if the Credit Parties or any of their Subsidiaries have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the applicable Credit Party or Subsidiary shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and further provided, that the rights granted to
the Administrative Agent in this Section shall be exercised not more than once
during a 12-month period, and (b) Holdings will notify the Administrative Agent
promptly following the occurrence of any ERISA Event or Foreign Plan Event that,
alone or together with any other ERISA Events or Foreign Plan Events that have
occurred, would reasonably be expected to result in liability of any Credit
Party that would reasonably be expected to have a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

9.8 Maintenance of Properties. Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty, and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

9.9 Transactions with Affiliates. Holdings will conduct, and cause each of the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than Holdings and the Restricted Subsidiaries) involving aggregate
payments or consideration in excess of the greater of (x) $25,000,000 and (y)
8.5% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of such Affiliate transaction for any
individual transaction or series of related transactions on terms that are at
least substantially as favorable to Holdings or such Restricted Subsidiary as it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of fees to the Sponsor for management,
consulting, and financial services rendered to Holdings and the Restricted
Subsidiaries pursuant to the Sponsor Management Agreement and customary
investment banking fees paid to the Sponsor for services rendered to Holdings
and the Subsidiaries in connection with divestitures, acquisitions, financings
and other transactions which payments are approved by a majority of the board of
directors of Holdings in good faith, (b) transactions permitted by Section 10.3
and Section 10.5, (c) consummation of the Transactions and the payment of the
Transaction Expenses, (d) the issuance of Capital Stock or Stock Equivalents of
Holdings (or any direct or indirect parent thereof) or any of its Subsidiaries
not otherwise prohibited by the Credit Documents, (e) loans, advances and other
transactions between or among Holdings, any Restricted Subsidiary or any joint
venture (regardless of the form of legal entity) in which Holdings or any
Subsidiary has invested (and which Subsidiary or joint venture would not be an
Affiliate of Holdings but for Holdings’ or a Subsidiary’s ownership of Capital
Stock or Stock Equivalents in such joint venture or Subsidiary) to the extent
permitted under Section 10, (f) employment and severance arrangements between
Holdings and the Restricted Subsidiaries and their respective officers,
employees or consultants (including management and employee benefit plans or
agreements, stock option plans and other compensatory arrangements) in the
ordinary course of business (including loans and advances in connection
therewith), (g) payments by Holdings (and any direct or indirect parent thereof)
and the Subsidiaries pursuant to the tax sharing agreements among Holdings (and
any such parent) and the Subsidiaries that are permitted under
Section 10.5(b)(15); provided that in each case the amount of such payments in
any fiscal year does not exceed the amount that Holdings, the Restricted
Subsidiaries and the Unrestricted Subsidiaries (to the extent of the amount
received from Unrestricted Subsidiaries) would have been required to pay in
respect of such foreign, federal, state and/or local taxes for such fiscal year
had Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to
the extent described above) paid such taxes separately from any such direct or
indirect parent company of Holdings, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers, employees of Holdings (or any direct
or indirect parent thereof) and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings
and the Subsidiaries, (i) transactions undertaken pursuant to membership in a
purchasing consortium, (j) transactions pursuant to any agreement or arrangement
as in effect as of the Closing Date or the Fifth Amendment Effective Date, or
any amendment, modification, supplement or replacement thereto (so long as any
such amendment, modification, supplement or replacement is not disadvantageous
in any material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Closing Date or the Fifth Amendment
Effective Date as determined by the Borrower in good faith), (k) customary
payments by Holdings (or any direct or indirect

 

136



--------------------------------------------------------------------------------

parent) and any Restricted Subsidiaries to the Sponsor made for any financial
advisory, consulting, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), (l) the existence and performance of agreements
and transactions with any Unrestricted Subsidiary that were entered into prior
to the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such Restricted Subsidiary and transactions entered into by an
Unrestricted Subsidiary with an Affiliate prior to the redesignation of any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable, (m) Affiliate repurchases of the Loans or
Commitments to the extent permitted hereunder and the holding of such Loans or
Commitments and the payments and other transactions contemplated herein in
respect thereof, and (n) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility.

9.10 End of Fiscal Years. Holdings will, for financial reporting purposes, cause
each of its, and each of the Restricted Subsidiaries’, fiscal years to end on
dates consistent with past practice; provided, however, that Holdings may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of Holdings or (y) any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

9.11 Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Security Documents, Holdings will cause each direct or indirect
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition),
and each other Subsidiary that ceases to constitute an Excluded Subsidiary,
within 60 days from the date of such formation, acquisition or cessation, as
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion), and Holdings may at its option cause any Subsidiary, to
execute a supplement to each of the Guarantee, the Pledge Agreement and the
Security Agreement in order to become a Guarantor under the Guarantee and a
grantor under such Security Documents or, to the extent reasonably requested by
the Collateral Agent, enter into a new Security Document substantially
consistent with the analogous existing Security Documents and otherwise in form
and substance reasonably satisfactory to the Collateral Agent and take all other
action reasonably requested by the Collateral Agent to grant a perfected
security interest in its assets to substantially the same extent as created by
the Credit Parties on the Closing Date. For the avoidance of doubt, no Credit
Party (other than Holdings) or any Domestic Restricted Subsidiary shall be
required to take any action outside the United States to perfect any security
interest in the Collateral (including the execution of any agreement, document
or other instrument governed by the law of any jurisdiction other than the
United States, any State thereof or the District of Columbia).

9.12 Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Secured Parties
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of the greater of (a)
$30 million and (b) 10% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of any disposition of
assets

 

137



--------------------------------------------------------------------------------

pursuant to Section 10.4(b) received by Holdings, the Borrower or any of the
Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b), and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of the greater of (a) $20 million and (b) 10%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time such promissory note is executed of Holdings or any
Subsidiary that is owing to Holdings or any other Credit Party, in each case, to
be delivered to the Collateral Agent as security for the Obligations accompanied
by undated instruments of transfer executed in blank pursuant to the terms of
the Security Documents. Notwithstanding the foregoing any promissory note among
Holdings and/or its Subsidiaries need not be delivered to the Collateral Agent
so long as (i) a global intercompany note superseding such promissory note has
been delivered to the Collateral Agent, (ii) such promissory note is not
delivered to any other party other than Holdings or any other Credit Party, in
each case, owed money thereunder, and (iii) such promissory note indicates on
its face that it is subject to the security interest of the Collateral Agent.

9.13 Use of Proceeds.

(a) The Borrower will use the proceeds of the Initial Term Loans and cash on
hand to effect the Transactions.

(b) The Borrower will use Letters of Credit, Revolving Loans and Swingline Loans
for working capital and general corporate purposes (including any transaction
not prohibited by the Credit Documents).

9.14 Further Assurances.

(a) Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and Holdings (as agreed to in writing), the cost or other consequences of
doing so would be excessive in view of the benefits to be obtained by the
Secured Parties therefrom (including, without limitation, the cost of title
insurance, surveys or flood insurance) or (y) to the extent doing so would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with the Administrative Agent, if any assets (other
than Excluded Property) (including any real estate or improvements thereto or
any interest therein but excluding Capital Stock and Stock Equivalents of any
Subsidiary and excluding any real estate which the Borrower or applicable Credit
Party intends to dispose of pursuant to a Permitted Sale Leaseback so long as
actually disposed of within 270 days of acquisition (or such longer period as
the Administrative Agent may reasonably agree)) with a Fair Market Value in
excess of the greater of (x) $30,000,000 and (y) 10% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) (at the
time of acquisition) are acquired by Holdings or any other Credit Party after
the Closing Date (other than assets constituting Collateral under a Security
Document that become subject to the Lien of the applicable Security Document
upon acquisition thereof) that are of a nature secured by a Security Document or
that constitute a fee interest in real property in the United States, Holdings
will

 

138



--------------------------------------------------------------------------------

notify the Collateral Agent, and, if requested by the Collateral Agent, Holdings
will cause such assets to be subjected to a Lien securing the Obligations
(provided, however, that in the event any Mortgage delivered pursuant to this
clause (b) shall incur any mortgage recording tax or similar charges in
connection with the recording thereof, such Mortgage shall not secure an amount
in excess of the Fair Market Value of the applicable Mortgaged Property) and
will take, and cause the other applicable Credit Parties to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent, as soon
as commercially reasonable but in no event later than 90 days, unless waived or
extended by the Administrative Agent in its sole discretion, to grant and
perfect such Liens consistent with the applicable requirements of the Security
Documents, including actions described in clause (a) of this Section 9.14.

(c) Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless waived or extended by the
Administrative Agent acting reasonably and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company (each such policy, a “Title Policy”), in such amounts as
reasonably acceptable to the Administrative Agent not to exceed the Fair Market
Value of the applicable Mortgaged Property, insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 10.2 or as otherwise
permitted by the Administrative Agent and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, together
with such endorsements, co-insurance and reinsurance as the Administrative Agent
may reasonably request but only to the extent such endorsements are
(i) available in the relevant jurisdiction (provided in no event shall the
Administrative Agent request a creditors’ rights endorsement) and (ii) available
at commercially reasonable rates, (y) an opinion of local counsel to the
applicable Credit Party in form and substance reasonably acceptable to the
Administrative Agent, (z) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, and if any improvements
on such Mortgaged Property are located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (ii) certificates of insurance,
together with the declaration pages, evidencing the insurance required by
Section 9.3 in form and substance reasonably satisfactory to the Administrative
Agent, and (aa) an ALTA survey in a form and substance reasonably acceptable to
the Collateral Agent or such existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Title Policy related to such Mortgaged Property and issue the endorsements
required in (x) above.

(d) Post-Closing Covenant. Holdings agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.14 (if any) as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.15 Maintenance of Ratings. Holdings will use commercially reasonable efforts
to obtain and maintain (but not maintain any specific rating) a corporate family
and/or corporate credit rating, as applicable, and ratings in respect of the
credit facilities provided pursuant to this Agreement, in each case, from each
of S&P and Moody’s.

9.16 Lines of Business. Holdings and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by Holdings and the
Subsidiaries, taken as a whole, on the Fifth Amendment Effective Date and other
business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).

 

139



--------------------------------------------------------------------------------

Section 10. Negative Covenants

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date (immediately after consummation of the Acquisition) and thereafter,
until the Termination Date:

10.1 Limitation on Indebtedness. Holdings will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume, guarantee or otherwise
become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and Holdings will not issue any shares of Disqualified
Stock and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or, in the case of Restricted Subsidiaries that are not
Guarantors, preferred stock; provided that Holdings may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock and issue shares of preferred stock, if,
after giving effect thereto, the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries would be at least 1.75 to 1.00; provided further that
the amount of Indebtedness (other than Acquired Indebtedness), Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing
together with any amounts incurred under Section 10.1(n)(x) by Restricted
Subsidiaries that are not Guarantors shall not exceed the greater of (x)
$45,000,000 and (y) 30% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at any one time outstanding.

The foregoing limitations will not apply to:

(a) Indebtedness arising under the Credit Documents;

(b) (x) Indebtedness that may be incurred pursuant to Sections 2.14 (together
with any Refinancing Indebtedness in respect thereof and all accrued interest,
fees and expenses);

(c) (i) Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 and (ii) intercompany Indebtedness
(including any unused commitment) outstanding on the Closing Date listed on
Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);

(d) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of Holdings or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of Holdings or such Restricted Subsidiary, in an aggregate
principal amount which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and preferred stock then outstanding and
incurred pursuant to this clause (d) and all Refinancing Indebtedness incurred
to refinance any other Indebtedness, Disqualified Stock and preferred stock
incurred pursuant to this clause (d), does not exceed the greater of (x)
$105,000,000 and (y) 35% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence; provided
that Capitalized Lease Obligations incurred by Holdings or any Restricted
Subsidiary pursuant to this clause (d) in connection with a Permitted Sale
Leaseback shall not be subject to the foregoing limitation so long as the
proceeds of such Permitted Sale Leaseback are used by Holdings or such
Restricted Subsidiary in accordance with Section 5.2(a);

 

140



--------------------------------------------------------------------------------

(e) Indebtedness incurred by Holdings or any Restricted Subsidiary (including
letter of credit obligations consistent with past practice constituting
Reimbursement Obligations with respect to letters of credit issued in the
ordinary course of business), in respect of workers’ compensation claims,
deferred compensation, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or indemnification type
obligations regarding workers’ compensation claims, deferred compensation,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance;

(f) Indebtedness arising from agreements of Holdings or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price, earnout or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;

(g) Indebtedness of Holdings to a Restricted Subsidiary; provided that any such
Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor is subordinated in right of payment to Holdings’ Guarantee; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to another Borrower or another Restricted Subsidiary) shall be deemed,
in each case to be an incurrence of such Indebtedness not permitted by this
clause;

(h) Indebtedness of a Restricted Subsidiary owing to Holdings or another
Restricted Subsidiary; provided that if the Borrower or a Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided, further, that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;

(i) shares of preferred stock of a Restricted Subsidiary issued to Holdings or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of preferred stock (except to Holdings or another
Restricted Subsidiary) shall be deemed in each case to be an issuance of such
shares of preferred stock not permitted by this clause;

(j) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(k) obligations in respect of self-insurance, performance, bid, appeal, and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;

 

141



--------------------------------------------------------------------------------

(l) (i) Indebtedness, Disqualified Stock and preferred stock of Holdings or any
Restricted Subsidiary in an aggregate principal amount or liquidation preference
(together with any Refinancing Indebtedness in respect thereof) up to 100% of
the net cash proceeds received by Holdings since immediately after the Closing
Date from the issue or sale of Equity Interests of Holdings or cash contributed
to the capital of Holdings (in each case, other than Excluded Contributions, any
Cure Amount or proceeds of Disqualified Stock or sales of Equity Interests to
Holdings or any of its Subsidiaries) as determined in accordance with Sections
10.5(a)(iii)(B) and 10.5(a)(iii)(C) to the extent such net cash proceeds or cash
have not been applied pursuant to such clauses to make Restricted Payments or to
make other Investments, payments or exchanges pursuant to Section 10.5(b) or to
make Permitted Investments (other than Permitted Investments specified in
clauses (i) and (iii) of the definition thereof) and (ii) Indebtedness,
Disqualified Stock or preferred stock of Holdings or any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
preferred stock then outstanding and incurred pursuant to this clause (l)(ii),
does not at any one time outstanding exceed the sum of (A) the greater of (x)
$150,000,000 and (y) 50% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence and (B) an
additional amount of Indebtedness in lieu of Restricted Payments permitted under
Section 10.5 (it being understood that such Indebtedness shall be deemed a
Restricted Payment for purposes of compliance with Section 10.5) (it being
further understood that any Indebtedness, Disqualified Stock or preferred stock
incurred pursuant to this clause (l)(ii) shall cease to be deemed incurred or
outstanding for purposes of this clause (l)(ii) but shall be deemed incurred for
the purposes of the first paragraph of this Section 10.1 from and after the
first date on which Holdings or such Restricted Subsidiary could have incurred
such Indebtedness, Disqualified Stock or preferred stock under the first
paragraph of this Section 10.1 without reliance on this clause (l)(ii));
provided that the amount of Indebtedness (other than Acquired Indebtedness),
Disqualified Stock and preferred stock that may be incurred pursuant to the
foregoing, together with any amounts incurred under the first paragraph of this
Section 10.1 and Section 10.1(n)(x) by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (x) $120 million and (y) 40% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding;

(m) the incurrence or issuance by Holdings or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and this clause (m) or clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated in right of payment to the
Obligations, such Refinancing Indebtedness is subordinated in right of payment
to the Obligations at least to the same extent as the Indebtedness being
refinanced and (3) shall not include Indebtedness, Disqualified Stock or
preferred stock of a Subsidiary of Holdings that is not the Borrower or a
Guarantor that refinances Indebtedness, Disqualified Stock or preferred stock of
the Borrower or a Guarantor;

 

142



--------------------------------------------------------------------------------

(n) Indebtedness, Disqualified Stock or preferred stock of (x) Holdings or a
Restricted Subsidiary incurred or issued to finance an acquisition, merger, or
consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be incurred
pursuant to the foregoing, together with any amounts incurred under the first
paragraph of this Section 10.1 and Section 10.1(l)(ii) by Restricted
Subsidiaries that are not Guarantors shall not exceed the greater of
(i) $120,000,000 and (ii) 40% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding, or
(y) Persons that are acquired by Holdings or any Restricted Subsidiary or merged
into or consolidated with Holdings or a Restricted Subsidiary in accordance with
the terms hereof (including designating an Unrestricted Subsidiary a Restricted
Subsidiary); provided that after giving effect to any such acquisition, merger,
consolidation or designation described in this clause (n), either: (1) Holdings
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test set forth in the first paragraph of this
Section 10.1 or (2) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than immediately prior to such
acquisition, merger, consolidation or designation;

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p) (i) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of Holdings to the extent required by law or
in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

(q) (1) any guarantee by Holdings or a Restricted Subsidiary of Indebtedness or
other obligations of any Restricted Subsidiary so long as in the case of a
guarantee of Indebtedness by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of Holdings;

(r) Indebtedness of Restricted Subsidiaries that are not Guarantors in an amount
not to exceed, in the aggregate at any one time outstanding, the greater of (x)
$60,000,000 and (y) 20% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) (it being understood that any
Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));

(s) Indebtedness of Holdings or any of the Restricted Subsidiaries consisting of
(i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business or consistent with past practice;

(t) (i) Indebtedness of Holdings or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services and (ii) Indebtedness owed on a
short-term basis of no longer than 30 days to banks and other financial
institutions incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and its Restricted Subsidiaries;

 

143



--------------------------------------------------------------------------------

(u) Indebtedness consisting of Indebtedness issued by Holdings or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);

(v) Indebtedness in respect of a Receivables Facility;

(w) Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i); and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above; provided that (x) the principal amount of any such Indebtedness is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension (except for any original
issue discount thereon and the amount of fees, expenses, and premium and accrued
and unpaid interest in connection with such refinancing) and (y) such
Indebtedness otherwise complies with the definition of Permitted Other
Indebtedness;

(x) Indebtedness in respect of (i) Permitted Other Indebtedness; provided that
either (a) the aggregate principal amount of all such Permitted Other
Indebtedness issued or incurred pursuant to this clause (i)(a) shall not exceed
the Maximum Incremental Facilities Amount or (b) the Net Cash Proceeds thereof
shall be applied no later than ten Business Days after the receipt thereof to
repurchase, repay, redeem or otherwise defease Permitted Other Indebtedness
(provided, in the case of this clause (i)(b), such Permitted Other Indebtedness
is unsecured or secured by a Lien ranking junior to the Lien securing the
Obligations) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of Permitted Other Indebtedness; and

(y) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness.

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify and may reclassify (including within the definition of Maximum
Incremental Facilities Amount) such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in this Section 10.1.

 

144



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2 Limitation on Liens.

(a) Holdings will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of Holdings or any
Restricted Subsidiary, whether now owned or hereafter acquired (each, a “Subject
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings or any Restricted Subsidiary, except:

(i) if such Subject Lien is a Permitted Lien;

(ii) any other Subject Lien if the obligations secured by such Subject Lien are
junior to the Obligations; provided that at the Borrower’s election, in the case
of Liens securing Permitted Other Indebtedness Obligations, the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall (x) in
the case of the first such issuance of Permitted Other Indebtedness, the
Collateral Agent, the Administrative Agent and the

 

145



--------------------------------------------------------------------------------

representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness, the representative
for the holders of such Permitted Other Indebtedness shall have become a party
to the Second Lien Intercreditor Agreement in accordance with the terms thereof;
and without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement contemplated by this clause (ii); and

(iii) in the case of any other Subject Lien on assets or property not
constituting Collateral, any Subject Lien if (i) the Obligations are equally and
ratably secured with (or on a senior basis to, in the case such Subject Lien
secures any Junior Debt) the obligations secured by such Subject Lien or
(ii) such Subject Lien is a Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
Section 10.2(a)(iii) shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3 Limitation on Fundamental Changes. Holdings will not, and will not permit
any of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person may be merged,
amalgamated or consolidated with or into Holdings or the Borrower; provided that
(A) Holdings or the Borrower shall be the continuing or surviving corporation or
(B) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not Holdings or the Borrower (such other Person, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (2) the Successor Borrower shall expressly assume all
the obligations of Holdings or the Borrower under this Agreement and the other
Credit Documents pursuant to a supplement hereto or thereto or in a form
otherwise reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the Guarantee confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Subsidiary grantor and each Subsidiary pledgor, unless
it is the other party to such merger, amalgamation or consolidation, shall have
by a supplement to any applicable Security Document affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger, amalgamation or consolidation, shall have affirmed that
its obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (3), (6) the Successor Borrower shall have
delivered to the Administrative Agent (x) an officer’s certificate stating that
such merger, amalgamation, or consolidation and such supplements preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents and (y) if requested by the
Administrative Agent, an opinion of counsel to the effect that such merger,
amalgamation, or consolidation does not violate this Agreement or any other
Credit Document and that the provisions set forth in the preceding clauses
(3) through (5) preserve the enforceability of the Guarantee and the perfection
of the Liens created under the applicable Security Documents (it

 

146



--------------------------------------------------------------------------------

being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement), and
(7) the Successor Borrower shall have delivered to the Administrative Agent such
documentation and information as is reasonably requested in writing by the
Administrative Agent about the Credit Parties to the extent the Administrative
Agent and Holdings in good faith mutually agree is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act;

(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person (in each case,
other than the Borrower) may be merged, amalgamated or consolidated with or into
any one or more Subsidiaries of Holdings; provided that (i) in the case of any
merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
Person or (B) Holdings shall cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

(c) the Acquisition may be consummated;

(d) (i) any Restricted Subsidiary that is not a Credit Party may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to Holdings or any other
Restricted Subsidiary or (ii) any Credit Party (other than the Borrower) may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;

(e) any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

(f) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders;

(g) Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and

 

147



--------------------------------------------------------------------------------

(h) so long as no Event of Default has occurred and is continuing or would
result therefrom, Holdings or any Restricted Subsidiary may change its legal
form.

10.4 Limitation on Sale of Assets. Holdings will not, and will not permit any
Restricted Subsidiary to, consummate an Asset Sale, unless:

(a) Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

(b) except in the case of a Permitted Asset Swap, if the property or assets sold
or otherwise disposed of have a Fair Market Value in excess of the greater of
(x) $45,000,000 and (y) 1.5% of Consolidated Total Assets (calculated on a Pro
Forma Basis) at the time of such disposition, either (A) at least 75% of the
consideration therefor received by Holdings or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents or (B) at least 50%
of the consideration therefor received by the Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents
(provided that the Net Cash Proceeds received pursuant to this clause (B) must
be used to repay the Loans in accordance with Section 5.2(a) (and without regard
to any de minimis thresholds or reinvestment rights) within three (3) Business
Days of receipt thereof); provided that the amount of:

(i) any liabilities (as reflected on Holdings’ most recent consolidated balance
sheet or in the footnotes thereto, or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
Holdings’ consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;

(ii) any securities, notes or other obligations or assets received by Holdings
or such Restricted Subsidiary from such transferee that are converted by
Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;

(iii) Indebtedness, other than liabilities that are by their terms subordinated
to the Loans, that are of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that
Holdings and all Restricted Subsidiaries have been validly released from any
Guarantee of payment of such Indebtedness in connection with such Asset Sale;
and

(iv) any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of (x) $175,000,000 and (y) 6.00% of Consolidated Total Assets
(calculated on a Pro Forma Basis) at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash for purposes
of this clause (b) of this provision and for no other purpose.

 

148



--------------------------------------------------------------------------------

Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:

(i) (x) to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i) or (y) to the extent not required to prepay Loans pursuant to
Section 5.2(a)(i) or Section 10.4(b), be retained by the Borrower and/or
Restricted Subsidiaries (any such amounts, “Retained Asset Sale Proceeds”);
and/or

(ii) to make investments in the Borrower and its Subsidiaries; provided that
Holdings and the Restricted Subsidiaries will be deemed to have complied with
this clause (ii) if and to the extent that, within the Reinvestment Period after
the Asset Sale that generated the Net Cash Proceeds, Holdings or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement to
consummate any such investment described in this clause (ii) with the good faith
expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment and, in the event any such
commitment is later cancelled or terminated for any reason before the Net Cash
Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).

(c) Pending the final application of any Net Cash Proceeds pursuant to this
covenant, Holdings or the applicable Restricted Subsidiary may apply such Net
Cash Proceeds temporarily to reduce Indebtedness outstanding under the Revolving
Credit Facility or any other revolving credit facility or otherwise invest such
Net Cash Proceeds in any manner not prohibited by this Agreement.

10.5 Limitation on Restricted Payments.

(a) Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of Holdings’ or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation,
other than:

(A) dividends or distributions by Holdings payable in Equity Interests (other
than Disqualified Stock) of Holdings or in options, warrants or other rights to
purchase such Equity Interests, or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

 

149



--------------------------------------------------------------------------------

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Junior Debt of Holdings or any Restricted
Subsidiary, other than (A) Indebtedness permitted under clauses (g) and (h) of
Section 10.1 or (B) the purchase, repurchase or other acquisition of Junior Debt
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(i) other than with respect to Restricted Payments made in reliance on clauses
(B), (C) and (G) of the definition of Available Amount, no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof
(or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof);

(ii) [reserved]; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Holdings and the Restricted Subsidiaries after the
Fifth Amendment Effective Date (including Restricted Payments permitted by
clauses (1), (2) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (b) thereof only) and (6)(C) of Section 10.5(b) below,
but excluding all other Restricted Payments permitted by Section 10.5(b)), is
less than the sum of (without duplication) (the sum of the amounts attributable
to clauses (A) through (G) below is referred to herein as the “Available
Amount”):

(A) (i) 100% of Consolidated EBITDA during the most recent Test Period less
(ii) the Fixed Charges during such period multiplied by 1.50, plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the Closing Date (other than (i) net cash proceeds to the extent such net
cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to clause (l)(i) of Section 10.1 and (ii) proceeds from
Cure Amounts and amounts received from a Restricted Subsidiary) from the issue
or sale of (x) Equity Interests of Holdings, including Retired Capital Stock,
but excluding cash proceeds and the Fair Market Value of marketable securities
or other property received from the sale of (A) Equity Interests to any
employee,

 

150



--------------------------------------------------------------------------------

director, manager or consultant of Holdings, any direct or indirect parent
company of Holdings and Holdings’ Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below, and (B) Designated Preferred Stock,
and, to the extent such net cash proceeds are actually contributed to Holdings,
Equity Interests of any direct or indirect parent company of Holdings (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 10.5(b) below)
or (y) Indebtedness of Holdings or a Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of Holdings or any direct
or indirect parent company of Holdings; provided that this clause (B) shall not
include the proceeds from (a) Refunding Capital Stock, (b) Equity Interests or
Indebtedness that has been converted or exchanged for Equity Interests of
Holdings sold to a Restricted Subsidiary or Holdings, as the case may be,
(c) Disqualified Stock or Indebtedness that has been converted or exchanged into
Disqualified Stock or (d) Excluded Contributions, plus

(C) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of Holdings following
the Closing Date (other than net cash proceeds from Cure Amounts or to the
extent such net cash proceeds (i) have been used to incur Indebtedness,
Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1), (ii) are contributed by a Restricted Subsidiary or
(iii) constitute Excluded Contributions), plus

(D) 100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of (A) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or the
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to Holdings or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary (other
than in each case to the extent the Investment in such Unrestricted Subsidiary
was made by Holdings or a Restricted Subsidiary pursuant to clause (7) of
Section 10.5(b) below at the time made or to the extent such Investment
constituted a Permitted Investment) or a dividend or distribution from an
Unrestricted Subsidiary after the Closing Date; provided that such amount shall
not be in excess of the amount of the original Investment, plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by Holdings or a
Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below at the
time made or to the extent such Investment constituted a Permitted Investment;
provided that such amount shall not be in excess of the amount of the original
Investment, plus

 

151



--------------------------------------------------------------------------------

(F) the aggregate amount of any Retained Declined Proceeds and Retained Asset
Sale Proceeds since the Closing Date, plus

(G) an aggregate amount not to exceed the greater of $120 million and 40% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis).

(b) The foregoing provisions of Section 10.5(a) will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale or issuance (other than to a Restricted
Subsidiary) of, Equity Interests of Holdings or any direct or indirect Parent
Entity or management investment vehicle to the extent contributed to Holdings
(in each case, other than any Disqualified Stock) (“Refunding Capital Stock”)
and (b) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 10.5(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect Parent Entity or management investment vehicle) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that was declarable and payable on such Retired Capital Stock immediately
prior to such retirement;

(3) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Junior Debt of Holdings or a Restricted Subsidiary made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of Holdings, or a Restricted Subsidiary, as the case may be,
which is incurred in compliance with Section 10.1 so long as: (A) the principal
amount (or accreted value, if applicable) of such new Indebtedness does not
exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on the Junior Debt being so redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness, (B) if such Junior Debt is subordinated to the Obligations,
such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired for value,
(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Junior Debt
so purchased, exchanged, redeemed,

 

152



--------------------------------------------------------------------------------

repurchased, acquired or retired for value is (i) unsecured then such new
Indebtedness shall be unsecured or (ii) Permitted Other Indebtedness incurred
pursuant to Section 10.1(x)(i)(b) and is secured by a Lien ranking junior to the
Liens securing the Obligations then such new Indebtedness shall be unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, and
(E) such new Indebtedness has a weighted average life to maturity equal to or
greater than the remaining weighted average life to maturity of the Junior Debt
being so redeemed, defeased, repurchased, exchanged, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect Parent Entity or management
investment vehicle held by any future, present or former employee, director,
manager or consultant of Holdings, any of its Subsidiaries or any direct or
indirect Parent Entity, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option or phantom equity
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by Holdings or any direct
or indirect Parent Entity or management investment vehicle in connection with
such repurchase, retirement or other acquisition), including any Equity
Interests rolled over by management of Holdings or any direct or indirect Parent
Entity or management investment vehicle in connection with the Transactions;
provided that, except with respect to non-discretionary purchases, the aggregate
Restricted Payments made under this clause (4) subsequent to the Fifth Amendment
Effective Date do not exceed in any calendar year the greater of (x) $50,000,000
and (y) 17% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) (with unused amounts in any calendar year
being carried over to succeeding calendar years); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed: (A) the
cash proceeds from the sale of Equity Interests (other than Disqualified Stock)
of Holdings and, to the extent contributed to Holdings, the cash proceeds from
the sale of Equity Interests of any direct or indirect Parent Entity or
management investment vehicle, in each case to any future, present or former
employees, directors, managers or consultants of Holdings, any of its
Subsidiaries or any direct or indirect Parent Entity or management investment
vehicle that occurs after the Closing Date, to the extent the cash proceeds from
the sale of such Equity Interests have not otherwise been applied to the payment
of Restricted Payments by virtue of Section 10.5(a)(iii), plus (B) the cash
proceeds of key man life insurance policies received by Holdings and the
Restricted Subsidiaries after the Closing Date, less (C) the amount of any
Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (4); and provided, further, that cancellation of Indebtedness owing to
Holdings or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of Holdings, any direct or
indirect Parent Entity or management investment vehicle or any Restricted
Subsidiary, or their estates, descendants, family, spouse or former spouse in
connection with a repurchase of Equity Interests of Holdings or any direct or
indirect Parent Entity or management investment vehicle will not be deemed to
constitute a Restricted Payment for purposes of this Section 10.5 or any other
provision of this Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Holdings or any Restricted Subsidiary or any class or
series of preferred stock of any Restricted Subsidiary, in each case, issued in
accordance with Section 10.1 to the extent such dividends are included in the
definition of Fixed Charges;

 

153



--------------------------------------------------------------------------------

(6) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
Holdings after the Closing Date; (B) the declaration and payment of dividends to
any direct or indirect parent company of Holdings, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent
company issued after the Closing Date; provided that the amount of dividends
paid pursuant to this clause (B) shall not exceed the aggregate amount of cash
actually contributed to Holdings from the sale of such Designated Preferred
Stock; or (C) the declaration and payment of dividends on Refunding Capital
Stock in excess of the dividends declarable and payable thereon pursuant to
clause (2) of this Section 10.5(b); provided that, in the case of each of (A),
(B), and (C) of this clause (6), for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock or the
declaration of such dividends on Refunding Capital Stock, after giving effect to
such issuance or declaration on a pro forma basis, Holdings and the Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $75,000,000 and (y) 25% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);

(8) (i) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager,
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan or any other similar employee benefit plan,
agreement or arrangement in connection with any Restricted Payment;

(9) the declaration and payment of dividends on Holdings’ common stock (or the
payment of dividends to any direct or indirect parent company of Holdings to
fund a payment of dividends on such company’s common stock), in an amount on an
aggregate basis not to exceed the sum of (a) 6.00% per annum of the net cash
proceeds received by or contributed to Holdings in or from its initial public
offering, other than public offerings with respect to Holdings’ common stock
registered on Form S-8 and other than any public sale constituting an Excluded
Contribution and (b) an aggregate amount not to exceed 7.00% of the market
capitalization of the Borrower;

 

154



--------------------------------------------------------------------------------

(10) Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause not to exceed the greater
of (x) $90,000,000 and (y) 30% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time made;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of Holdings to
permit payment by such parent of such amount), to the extent permitted by
Section 9.9 (other than clause (b) thereof), and Restricted Payments in respect
of working capital adjustments or purchase price adjustments pursuant to any
Permitted Acquisition or other Permitted Investment and to satisfy indemnity and
other similar obligations under any Permitted Acquisitions or other Permitted
Investments;

(14) other Restricted Payments; provided that after giving Pro Forma Effect to
such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 4.00:1.00, provided that, with respect to
Investments and the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement or value of Junior Debt, the Consolidated Total Debt
to Consolidated EBITDA Ratio is equal to or less than 4.25:1.00;

(15) the declaration and payment of dividends or distributions by Holdings to,
or the making of loans to, any direct or indirect parent company of Holdings in
amounts required for any direct or indirect parent company to pay: (A) franchise
and excise taxes, and other fees and expenses, required to maintain its
organizational existence or qualification to do business, (B) consolidated,
combined or similar foreign, federal, state and local income and similar taxes,
to the extent that such income taxes are attributable to the income of Holdings
and the Restricted Subsidiaries and, to the extent of the amount actually
received from its Unrestricted Subsidiaries, in amounts required to pay such
taxes to the extent attributable to the income of such Unrestricted
Subsidiaries, provided that in each case the amount of such payments with
respect to any fiscal year does not exceed the amount that Holdings, the
Restricted Subsidiaries and the Unrestricted Subsidiaries (to the extent
described above) would have been required to pay in respect of such foreign,
federal, state and local income taxes for such fiscal year had Holdings, the
Restricted Subsidiaries and the Unrestricted Subsidiaries (to the extent
described above) been a stand-alone taxpayer or stand-alone group (separate from
any such direct or indirect parent company of Holdings) for all fiscal years
ending after the Closing Date, (C) customary salary, bonus, and other benefits
payable to officers, employees, directors, and managers of any direct or
indirect parent company of Holdings to the extent such salaries, bonuses, and
other benefits are attributable to the ownership or operation of Holdings and
the Restricted Subsidiaries, including Holdings’ proportionate share of such
amount relating to such parent company being a public company, (D) general
corporate or other operating (including, without limitation, expenses related to
auditing or other accounting matters) and overhead costs and expenses of any
direct or indirect parent company of Holdings to the extent such costs and
expenses are

 

155



--------------------------------------------------------------------------------

attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (E) amounts required for any direct
or indirect parent company of Holdings to pay fees and expenses incurred by any
direct or indirect parent company of Holdings related to (i) the maintenance by
such parent entity of its corporate or other entity existence and
(ii) transactions of such parent company of Holdings of the type described in
clause (xi) of the definition of Consolidated Net Income, (F) cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of Holdings or any such direct or indirect parent company of Holdings,
and (G) repurchases deemed to occur upon the cashless exercise of stock options;

(16) the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;

(17) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Holdings or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

(18) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Permitted Other Indebtedness secured by a Lien ranking
junior to the Lien securing the Obligations in an aggregate amount pursuant to
this clause (18) not to exceed the greater of (x) $75,000,000 and (y) 25% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis); and

(19) payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, amalgamation, merger or transfer of assets that
complies with Section 10.3 (other than Section 10.3(g));

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11), (14) (except for an Investment
where the standard shall be no Event of Default pursuant to Section 11.1 or
11.5), and (18), no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof (or in the case of a Restricted Investment,
no Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing or would occur as a consequence thereof).

Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the penultimate paragraph of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment. Such designation
will be permitted only if a Restricted Payment in such amount would be permitted
at such time, whether pursuant to Section 10.5(a) or under clauses (7), (10), or
(11) of Section 10.5(b), or pursuant to the definition of Permitted Investments,
and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. Unrestricted Subsidiaries will not be subject to any of the
restrictive covenants set forth in this Agreement.

 

156



--------------------------------------------------------------------------------

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, Holdings will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.

(c) Prior to the Initial Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(y) for the purpose of
consummating a Permitted Debt Exchange, (i) Holdings will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless Holdings or a
Restricted Subsidiary shall concurrently voluntarily prepay Term Loans pursuant
to Section 5.1(a) on a pro rata basis among the Term Loans, in an amount not
less than the product of (a) a fraction, the numerator of which is the aggregate
principal amount (calculated on the face amount thereof) of such Permitted Debt
Exchange Notes that are proposed to be prepaid, repurchased, redeemed, defeased
or acquired and the denominator of which is the aggregate principal amount
(calculated on the face amount thereof) of all Permitted Debt Exchange Notes in
respect of the relevant Permitted Debt Exchange then outstanding (prior to
giving effect to such proposed prepayment, repurchase, redemption, defeasance or
acquisition) and (b) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans then outstanding and (ii) Holdings will not waive,
amend or modify the terms of any Permitted Debt Exchange Notes or any indenture
pursuant to which such Permitted Debt Exchange Notes have been issued in any
manner inconsistent with the terms of Section 2.15(a), Section 10.1(y), or the
definition of Permitted Other Indebtedness or that would result in an Event of
Default hereunder if such Permitted Debt Exchange Notes (as so amended or
modified) were then being issued or incurred.

10.6 Limitation on Subsidiary Distributions. Holdings will not permit any of the
Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(a) (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;

(b) make loans or advances to Holdings or any Restricted Subsidiary; or

(c) sell, lease or transfer any of its properties or assets to Holdings or any
Restricted Subsidiary;

except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or
(y) existing under or by reason of:

(i) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;

(ii) [reserved];

 

157



--------------------------------------------------------------------------------

(iii) purchase money obligations for property acquired in the ordinary course of
business or consistent with past practice and Capitalized Lease Obligations that
impose restrictions of the nature discussed in clause (c) above on the property
so acquired;

(iv) Requirement of Law or any applicable rule, regulation or order, or any
request of any Governmental Authority having regulatory authority over the
Borrower or any of its Subsidiaries;

(v) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;

(vii) (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 10.1;

(x) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture and the
Equity Interests issued thereby;

(xi) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(xii) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and

(xiii) any encumbrances or restrictions of the type referred to in clauses (a),
(b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings
(x) are,

 

158



--------------------------------------------------------------------------------

in the good faith judgment of Holdings’ board of directors, no more restrictive
in any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing or (y) do
not materially impair the Borrower’s ability to pay their respective obligations
under the Credit Documents as and when due (as determined in good faith by the
Borrower).

10.7 Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio. Solely
with respect to the Revolving Credit Facility, Holdings will not permit the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as of the last
day of any Test Period ending during any Compliance Period to be greater than
6.50 to 1.00.

Section 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrower), Section 9.14(d) or Section 10; provided that any
default under Section 10.7 shall not constitute an Event of Default with respect
to the Term Loans and the Term Loans may not be accelerated as a result thereof
until the date on which the Revolving Credit Loans (if any) have been
accelerated or the Revolving Credit Commitments have been terminated, in each
case, by the Required Revolving Credit Lenders; provided that, if the Lenders
under any Incremental Revolving Credit Commitment have agreed not to have the
benefit of the covenant set forth in Section 10.7, such Incremental Revolving
Credit Commitments shall be disregarded for purposes of determining the Required
Revolving Credit Lenders and such Incremental Revolving Credit Commitments shall
be treated in the same way as the Term Loans are treated pursuant to this
proviso (such period commencing with a default under Section 10.7 and ending on
the date on which the Required Revolving Credit Lenders with respect to the
Revolving Credit Facility terminate and accelerate the Revolving Loans, the
“Term Loan Standstill Period”); provided, further, that any Event of Default
under Section 10.7 is subject to cure as provided in Section 11.14 and an Event
of Default with respect to such Section shall not occur until the expiration of
the 10th Business Day subsequent to the date the relevant financial statements
are required to be delivered for the applicable fiscal quarter pursuant to
Section 9.1(a) or (b); or

 

159



--------------------------------------------------------------------------------

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by Holdings from the Administrative Agent or the Required
Lenders; or

11.4 Default Under Other Agreements. (a) Holdings or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of the greater of (x) $45,000,000 and (y)
15% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) in the aggregate, for Holdings and such Restricted
Subsidiaries, beyond the period of grace and following all required notices, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (after giving effect to all applicable grace period and
delivery of all required notices) (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements (it being understood that clause
(i) shall apply to any failure to make any payment in excess of the greater of
(x) $45,000,000 and (y) 15% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) in the aggregate that is required
as a result of any such termination or similar event and that is not otherwise
being contested in good faith)), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (a) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), or (b) without limiting the provisions of
clause (a) above, any such Indebtedness shall be declared to be due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements (it being
understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of the greater of (x) $45,000,000 and (y) 15% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
in the aggregate that is required as a result of any such termination or
equivalent event and that is not otherwise being contested in good faith)),
prior to the stated maturity thereof; provided that this clause (b) shall not
apply to (x) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness, (y) Indebtedness which is convertible into Qualified Stock
and converts to Qualified Stock in accordance with its terms and such conversion
is not prohibited hereunder, or (z) any breach or default that is (I) remedied
by Holdings, the Borrower or the applicable Restricted Subsidiary or (II) waived
(including in the form of amendment) by the required holders of the applicable
item of Indebtedness, in either case, prior to the acceleration of Loans
pursuant to this Section 11; or

11.5 Bankruptcy, Etc. Except as otherwise permitted by Section 10.3, Holdings,
the Borrower or any Significant Subsidiary shall commence a voluntary case,
proceeding or action concerning itself under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(collectively, the “Bankruptcy Code”); or an involuntary case, proceeding or
action is commenced against Holdings, the Borrower or any Significant Subsidiary
and the petition is not controverted within 30 days after commencement of the
case, proceeding or action; or an involuntary case, proceeding or action is
commenced against Holdings, the Borrower or any Significant Subsidiary

 

160



--------------------------------------------------------------------------------

and the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
judicial manager, compulsory manager, receiver, receiver manager, trustee,
liquidator, administrator, administrative receiver or similar Person is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, the Borrower or any Significant Subsidiary; or Holdings, the Borrower
or any Significant Subsidiary commences any other voluntary proceeding or action
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, winding-up, administration or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings,
the Borrower or any Significant Subsidiary; or there is commenced against
Holdings, the Borrower or any Significant Subsidiary any such proceeding or
action that remains undismissed for a period of 60 days; or Holdings, the
Borrower or any Significant Subsidiary is adjudicated bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or Holdings, the Borrower or any Significant Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee, administrator
or similar Person for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any Significant Subsidiary makes a general assignment for the benefit of
creditors; or

11.6 ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner, and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or

11.7 Guarantee. Other than as expressly permitted hereunder, any Guarantee
provided by any Credit Party or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any such Guarantor thereunder or any other Credit Party shall deny or disaffirm
in writing any such Guarantor’s obligations under the Guarantee; or

11.8 Pledge Agreement. Other than as expressly permitted hereunder, the Pledge
Agreement or any other Security Document pursuant to which the Capital Stock or
Stock Equivalents of the Borrower or any Subsidiary is pledged or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof, solely as a result of acts or omissions of the
Collateral Agent or any Lender or solely as a result of the Collateral Agent’s
failure to maintain possession of any Capital Stock or Stock Equivalents that
have been previously delivered to it) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under any
Security Document; or

11.9 Security Agreement. Other than as expressly permitted hereunder, the
Security Agreement or any other Security Document pursuant to which the assets
of Holdings, the Borrower or any Material Subsidiary are pledged as Collateral
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof, solely as a result of acts
or omissions of the Collateral Agent in respect of certificates, promissory
notes or instruments actually delivered to it or as a result of the Collateral
Agent’s failure to file a Uniform Commercial Code continuation statement) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under or any Security Document; or

 

161



--------------------------------------------------------------------------------

11.10 Judgments. One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability of in
excess of the greater of (x) $45 million and (y) 15% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) in the
aggregate for all such judgments and decrees for Holdings and the Restricted
Subsidiaries (to the extent not covered by insurance or indemnities as to which
the applicable insurance company or third party has not denied coverage) and any
such judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof; or

11.11 Change of Control. A Change of Control shall occur.

11.12 Remedies Upon Event of Default. If an Event of Default occurs and is
continuing (other than in the case of an Event of Default under Section 11.3(a)
with respect to any default of performance or compliance with the covenant under
Section 10.7), the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to Holdings, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or Holdings, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii), (iii), and
(iv) below shall occur automatically without the giving of any such notice): (i)
declare the Total Revolving Credit Commitment and Swingline Commitment
terminated, whereupon the Revolving Credit Commitment and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower to the extent permitted by applicable law;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; and/or (iv) direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s respective
Reimbursement Obligations for Unpaid Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding. In the case of an Event of Default under Section 11.3(a)
in respect of a failure to observe or perform the covenant under Section 10.7,
provided that the actions hereinafter described will be permitted to occur only
following the expiration of the ability to effectuate the Cure Right if such
Cure Right has not been so exercised, and at any time thereafter during the
continuance of such event, the Administrative Agent shall, upon the written
request of the Required Revolving Credit Lenders, by written notice to Holdings,
take either or both of the following actions, at the same or different times
(except the following actions may not be taken until the ability to exercise the
Cure Right under Section 11.14 has expired (but may be taken as soon as the
ability to exercise the Cure Right has expired and it has not been so
exercised)): (i) declare the Total Revolving Credit Commitment and Swingline
Commitment terminated, whereupon the Revolving Credit Commitment and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind; and
(ii) declare the Revolving Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter, during the continuance of such event, be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower (to the extent permitted by
applicable

 

162



--------------------------------------------------------------------------------

law). On or after the expiration of the Term Loan Standstill Period, the
Required Term Loan Lenders may, upon the written request of the Required Term
Loan Lenders to the Administrative Agent, elect to declare the Term Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter, during the
continuance of such event, be declared to be due and payable), and thereupon the
principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower (to the extent permitted by applicable law).

11.13 Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement, any exercise
of remedies under the Credit Documents or any Event of Default with respect to
the Borrower under Section 11.5 shall be applied:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder;

(ii) second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and

(iii) third, any surplus then remaining shall be paid to the applicable Credit
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct;

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above. Notwithstanding the foregoing,
amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.

11.14 Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that Holdings fails to comply with the requirement of
the financial covenant set forth in Section 10.7, from the beginning of any
fiscal period until the expiration of the 10th Business Day following the date
financial statements referred to in Sections 9.1(a) or (b) are required to be
delivered in respect of such fiscal period for which such financial covenant is
being measured, any holder of Capital Stock or Stock Equivalents of Holdings or
any direct or indirect parent of Holdings shall have the right to cure

 

163



--------------------------------------------------------------------------------

such failure (the “Cure Right”) by causing cash net equity proceeds derived from
an issuance of Capital Stock or Stock Equivalents (other than Disqualified
Stock, unless reasonably satisfactory to the Administrative Agent) by Holdings
(or from a contribution to the common equity capital of Holdings) to be
contributed, directly or indirectly, as cash common equity to the Borrower, and
upon receipt by the Borrower of such cash contribution (such cash amount being
referred to as the “Cure Amount”) pursuant to the exercise of such Cure Right,
such financial covenant shall be recalculated giving effect to the following pro
forma adjustments:

(a) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

(b) Consolidated First Lien Secured Debt shall be decreased solely to the extent
proceeds of the Cure Amount are actually applied to prepay any of the Credit
Facilities and there shall be no pro forma reduction in Indebtedness with the
proceeds of the Cure Amount for determining compliance with the financial
covenant set forth in Section 10.7 unless such proceeds are actually applied to
prepay Indebtedness under the Credit Facilities; and

(c) if, after giving effect to the foregoing recalculations, Holdings shall then
be in compliance with the requirements of the financial covenant set forth in
Section 10.7, Holdings shall be deemed to have satisfied the requirements of the
financial covenant set forth in Section 10.7 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of such financial
covenants that had occurred shall be deemed cured for the purposes of this
Agreement; provided that (i) in each period of four consecutive fiscal quarters
there shall be at least two fiscal quarters in which no Cure Right is made,
(ii) there shall be a maximum of five Cure Rights made during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount expected
to be required to cause the Borrower to be in compliance with the financial
covenant set forth in Section 10.7; and (iv) all Cure Amounts shall be
disregarded for the purposes of any financial ratio determination under the
Credit Documents other than for determining compliance with Section 10.7.

Section 12. The Agents

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Bookrunners and
Sections 12.1, 12.9, 12.11 and 12.12 with respect to Holdings) are solely for
the benefit of the Agents and the Lenders, none of Holdings, the Borrower or any
other Credit Party shall have rights as third party beneficiary of any such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,

 

164



--------------------------------------------------------------------------------

responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower or any of their respective
Subsidiaries.

(b) The Administrative Agent, each Lender, the Swingline Lender and the Letter
of Credit Issuer hereby irrevocably designate and appoint the Collateral Agent
as the agent with respect to the Collateral, and each of the Administrative
Agent, each Lender, the Swingline Lender and the Letter of Credit Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders, the Swingline Lender or the Letter of
Credit Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.

(c) Each of the Joint Lead Arrangers and Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

12.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
Without limiting the

 

165



--------------------------------------------------------------------------------

generality of the foregoing, (a) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 13.1), provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law and (b) except as expressly set forth in the Credit Documents, no Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings and the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided that the Administrative Agent and the
Collateral Agent shall not be required to take any action that, in its opinion
or in the opinion of its counsel, may expose it to liability or that is contrary
to any Credit Document or applicable law.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

 

166



--------------------------------------------------------------------------------

12.6 Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent, the
Collateral Agent nor the Joint Lead Arrangers and Bookrunners nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent, the Collateral Agent or the Joint Lead Arrangers and
Bookrunners hereinafter taken, including any review of the affairs of any Credit
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent, the Collateral Agent or the Joint Lead Arrangers and
Bookrunners to any Lender, the Swingline Lender or any Letter of Credit Issuer.
Each Lender, the Swingline Lender and the Letter of Credit Issuer represents to
the Administrative Agent, the Collateral Agent and the Joint Lead Arrangers and
Bookrunners that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers and
Bookrunners or any other Lender, and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and each other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender,
Letter of Credit Issuer and Swingline Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers and Bookrunners or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of any of the Credit Parties. Except for notices, reports, and
other documents expressly required to be furnished to each Lender, Letter of
Credit Issuer and Swingline Lender by the Administrative Agent hereunder,
neither the Administrative Agent, the Collateral Agent nor the Joint Lead
Arrangers and Bookrunners shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent,
the Collateral Agent or the Joint Lead Arrangers and Bookrunners or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

12.7 Indemnification. The Lenders agree to severally indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the
Termination Date, ratably in accordance with their respective portions of the
Total Credit Exposure in effect immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against an Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable to
an Agent for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction; provided, further, that no action taken by the Administrative
Agent in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Credit
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.7. In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall

 

167



--------------------------------------------------------------------------------

reimburse each Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of Holdings or the Borrower;
provided that such reimbursement by the Lenders shall not affect Holdings’ or
the Borrower’s continuing Reimbursement Obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent under this Section 12.7
shall also apply to such Agent’s respective Affiliates, directors, officers,
members, controlling persons, employees, trustees, investment advisors and
agents and successors.

12.8 Agents in Their Individual Capacities. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity, and none of the
Joint Lead Arrangers and Bookrunners shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender, the Swingline Lender or a Letter of Credit Issuer hereunder.

12.9 Successor Agents. (a) Each of the Administrative Agent and the Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuer and Holdings. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Event of
Default under Sections 11.1 or 11.5 is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States (other than any Disqualified Lender).
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (the “Resignation Effective Date”), then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above (including receipt of the Borrower’s
consent); provided that if the Administrative Agent or the Collateral Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice.

 

168



--------------------------------------------------------------------------------

(b) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of Lender Default, the Required Lenders
may to the extent permitted by applicable law, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed), by notice in writing to
the Borrower and such Person remove such Person as the Administrative Agent and,
in consultation with the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders (with the consent of
Holdings as required above) and shall have accepted such appointment within 30
days (or such earlier day as shall be agreed by the Required Lenders and
Holdings) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders, the Letter of Credit Issuer or the Swingline Lender
under any of the Credit Documents, the retiring or removed Collateral Agent
shall continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through the retiring or removed
Administrative Agent shall instead be made by or to each Lender, the Letter of
Credit Issuer and the Swingline Lender directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph (and
otherwise subject to the terms above). Upon the acceptance of a successor’s
appointment as the Administrative Agent or the Collateral Agent, as the case may
be, hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Agent, and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section 12.9). Except as
provided above, any resignation or removal of JPMorgan Chase Bank, N.A. as the
Administrative Agent pursuant to this Section 12.9 shall also constitute the
resignation or removal of JPMorgan Chase Bank, N.A. as the Collateral Agent. The
fees payable by Holdings or the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Holdings or Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Credit Documents, the provisions of this Section 12 (including
Section 12.7) and Section 13.5 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as an Agent.

(d) Any resignation by or removal of JPMorgan Chase Bank, N.A. as the
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation or removal as Swingline Lender and its Affiliate’s resignation or
removal as the Letter of Credit Issuer. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer and Swingline Lender, (b) the
retiring Letter of Credit Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Letter of Credit Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Letter of Credit Issuer to effectively assume the obligations of the
retiring Letter of Credit Issuer with respect to such Letters of Credit.

 

169



--------------------------------------------------------------------------------

12.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so), fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10. The agreements
in this Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Letter of Credit Issuer and the
Swingline Lender.

12.11 Agents Under Security Documents and Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien, in whole or in part, on any
property granted to or held by the Administrative Agent or the Collateral Agent
(or any sub-agent thereof) under any Credit Document (i) upon the Termination
Date, (ii) that is sold or to be sold or transferred as part of or in connection
with any sale, disposition or other transfer permitted hereunder or under any
other Credit Document to a Person that is not a Credit Party or in connection
with the designation of any Restricted Subsidiary as an Unrestricted Subsidiary,
(iii) if the property subject to such Lien is owned by a Guarantor, upon the
release of such Guarantor from its Guarantee otherwise in accordance with the
Credit Documents, (iv) as to the extent provided in the Security Documents,
(v) that constitutes Excluded Property or Excluded Stock and Stock Equivalents
or (vi) if approved, authorized or ratified in writing in accordance with
Section 13.1; (b) release any Guarantor (other than Holdings (except as
otherwise permitted by Section 10.3)) from its obligations under the Guarantee
if such Person ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary) as a result of a transaction or designation permitted hereunder;
(c) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Credit Document to the
holder of any Lien permitted under clause (iv) (solely with respect to
Section 10.1(d)), and (vii) of the definition of Permitted Lien or if required
under the terms of any lease, easement, right of way or similar agreement
effecting the Mortgaged Property provided such lease, easement, right of way or
similar agreement constitutes a Permitted Lien; and (d) enter into subordination
or intercreditor agreements with respect to Indebtedness to the extent the
Administrative Agent or the Collateral Agent is otherwise contemplated herein as
being a party to such intercreditor or subordination agreement, including the
First Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement.

 

170



--------------------------------------------------------------------------------

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Holdings, the
Agents, and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce the
Guarantee, it being understood and agreed that all powers, rights, and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights, and
remedies under the Security Documents may be exercised solely by the Collateral
Agent, and (ii) in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition. No holder of
Secured Hedge Obligations or Secured Cash Management Obligations shall have any
rights in connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender or Agent and, in such
case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements and Secured Cash Management Agreements,
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

12.13 Intercreditor Agreements Govern. The Administrative Agent, the Collateral
Agent, and each Lender (a) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of any intercreditor agreement entered
into pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each intercreditor
agreement entered into pursuant to the terms hereof and to subject the Liens
securing the Secured Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

 

171



--------------------------------------------------------------------------------

Section 13. Miscellaneous

13.1 Amendments, Waivers, and Releases. Except as otherwise expressly set forth
in the Credit Documents, neither this Agreement nor any other Credit Document,
nor any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 13.1. Except as provided to
the contrary in the Credit Documents (including under Section 2.14 or 2.15 or
the fifth and sixth paragraphs hereof in respect of Replacement Term Loans, and
other than with respect to any amendment, modification or waiver contemplated in
the proviso to clause (i) below), which shall only require the consent of the
Lenders expressly set forth therein and not Required Lenders, the Required
Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that each such
waiver and each such amendment, supplement or modification shall be effective
only in the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (x) (i) forgive or reduce any portion of any Loan or extend
the final scheduled maturity date of any Loan or reduce the stated rate (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(c)), or forgive any portion thereof, or extend the
date for the payment, of any principal, interest or fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Letter of Credit
beyond the L/C Facility Maturity Date, or amend or modify any provisions of
Section 13.20, or make any Loan, interest, Fee or other amount payable in any
currency other than expressly provided herein, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that a
waiver of any condition precedent in Section 6 or 7 of this Agreement, the
waiver of any Default, Event of Default, default interest, mandatory prepayment
or reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment, premium of principal or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this clause
(i), or (ii) consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Section 3 with respect to any Letter of Credit without the written consent of
the Letter of Credit Issuer to the extent such amendment, modification or waiver
directly and adversely affects the Letters of Credit Issuer, or (v) amend,
modify Section 2.17 with respect to any Swingline Loan without the written
consent of the Swingline Lender to the extent such amendment, modification or
waiver directly and adversely affects the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantees
(except as expressly permitted by the Guarantees, the First Lien Intercreditor
Agreement or this Agreement) or release all or substantially all of the
Collateral under

 

172



--------------------------------------------------------------------------------

the Security Documents (except as expressly permitted by the Security Documents,
the First Lien Intercreditor Agreement or this Agreement) without the prior
written consent of each Lender, or (viii) decrease the Initial Term Loan
Repayment Amount applicable to Initial Term Loans or extend any scheduled
Initial Term Loan Repayment Date applicable to Initial Term Loans, in each case
without the written consent of each Lender directly and adversely affected
thereby, or (ix) reduce the percentages specified in the definitions of the
terms Required Lenders, Required Revolving Credit Lenders or Required Initial
Term Loan Lenders or amend, modify or waive any provision of this Section 13.1
that has the effect of decreasing the number of Lenders that must approve any
amendment, modification or waiver without the written consent of each Lender
directly and adversely affected thereby, (y) notwithstanding anything to the
contrary in clause (x), (i) extend the final expiration date of any Lender’s
Commitment or (ii) increase the aggregate amount of the Commitments of any
Lender, in each case, without the written consent of such Lender, or (z) in
connection with an amendment that addresses solely a repricing transaction in
which any Class of Term Loans is refinanced with a replacement Class of Term
Loans bearing (or is modified in such a manner such that the resulting Term
Loans bear) a lower Effective Yield (a “Permitted Repricing Amendment”), only
the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately and adversely from
the other Lenders of the same Class (other than because of its status as a
Defaulting Lender).

Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the covenant set forth in
Section 10.7 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 11 (solely as it relates to
Section 10.7).

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such New Term Loans and Revolving Credit Loans.

 

173



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and
(d) the covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Term Loans than the covenants, events of
default and guarantees applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants, events of default and guarantees
applicable to any period after the maturity date in respect of the Refinanced
Term Loans in effect immediately prior to such refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the Termination Date, (ii) upon the sale or other disposition
of such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock and Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary or otherwise no longer being required to be a Guarantor hereunder.
The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

 

174



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to a First Lien Intercreditor Agreement, Second Lien Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of any Indebtedness as
expressly contemplated by the terms of a First Lien Intercreditor Agreement,
Second Lien Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent in consultation with the Borrower, are required to
effectuate the foregoing; provided that such other changes are not adverse, in
any material respect, to the interests of the Lenders taken as a whole);
provided, further, that no such agreement shall amend, modify or otherwise
directly and adversely affect the rights or duties of the Administrative Agent
hereunder or under any other Credit Document without the prior written consent
of the Administrative Agent; (iii) any provision of this Agreement or any other
Credit Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to (x) cure any ambiguity, omission,
mistake, defect or inconsistency (as reasonably determined by the Administrative
Agent and the Borrower) and (y) to effect administrative changes of a technical
or immaterial nature (including to effect changes to the terms and conditions
applicable solely to the Swingline Lender or Letter of Credit Issuer in respect
of issuances of Swingline Loans or Letters of Credit, respectively) and such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five Business Days’ prior written notice of such change and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; and
(iv) guarantees, collateral documents and related documents executed by Credit
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent or the Collateral Agent in its or their respective sole discretion, to
(A) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (B) as required by local law or advice
of counsel to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable Requirement of Law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document.

 

175



--------------------------------------------------------------------------------

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification.

(a) Each of Holdings and the Borrower, jointly and severally, agree (i) to pay
or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cravath, Swaine & Moore LLP (or such other counsel as may
be agreed by the Administrative Agent and the Borrower and in each case subject
to the

 

176



--------------------------------------------------------------------------------

outside counsel guidelines established by Holdings and the Borrower), one
counsel in each relevant local jurisdiction with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), (ii) to pay or
reimburse each Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of one
firm or counsel to the Administrative Agent and the Collateral Agent, and, to
the extent required, one firm or local counsel in each relevant local
jurisdiction with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed (which may include a single special counsel acting in
multiple jurisdictions), and (iii) to pay, indemnify and hold harmless each
Lender, each Agent, the Letter of Credit Issuer and the Swingline Lender and
their respective Related Parties (without duplication) (the “Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities,
obligations, demands, actions, judgments, suits, costs, expenses, disbursements
or penalties of any kind or nature whatsoever (and the reasonable and documented
out-of-pocket fees, expenses, disbursements and other charges of one firm of
counsel for all Indemnified Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel in
each relevant jurisdiction for such affected Indemnified Person), and to the
extent required, one firm or local counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions)) of any
such Indemnified Person arising out of or with respect to the Transactions or to
the execution, enforcement, delivery, performance and administration of this
Agreement, the other Credit Documents and any such other documents or relating
to any action, claim, litigation, investigation or other proceeding (regardless
of whether such Indemnified Person is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by Holdings, any of its
Subsidiaries or any other Person), arising out of the foregoing, including any
of the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law relating in any way to the Borrower or any of its
Subsidiaries or any actual or alleged presence, Release or threatened Release of
Hazardous Materials relating in any way to Borrower or any of its Subsidiaries
(all the foregoing in this clause (iii), collectively, the “Indemnified
Liabilities”); provided that Holdings and the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent arising from (i) the gross negligence, bad faith or willful
misconduct of such Indemnified Person or any of its Related Parties as
determined in a final and non-appealable judgment of a court of competent
jurisdiction, (ii) a material breach of the obligations of such Indemnified
Person or any of its Related Parties under the terms of this Agreement by such
Indemnified Person or any of its Related Parties as determined in a final and
non-appealable judgment of a court of competent jurisdiction or (iii) any
proceeding between and among Indemnified Persons that does not involve an act or
omission by Holdings, the Borrower or their respective Restricted Subsidiaries;
provided the Agents, to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that neither of
the exceptions set forth in clause (i) or (ii) of the immediately preceding
proviso applies to such person at such time. The agreements in this Section 13.5
shall survive repayment of the Loans and all other amounts payable hereunder.
This Section 13.5 shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, expenses or disbursements arising from any
non-Tax claim.

(b) No Credit Party nor any Indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that the foregoing shall not limit Holdings’ and the Borrower’s
indemnification obligations to the Indemnified Persons pursuant to
Section 13.5(a) in respect of damages incurred or paid by an Indemnified Person
to a third party. No Indemnified Person shall be liable for any damages arising

 

177



--------------------------------------------------------------------------------

from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer, the Swingline Lender and the
Lenders and each other Person entitled to indemnification under Section 13.5)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the relevant Person shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

(A) the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required (1) for an assignment of Term Loans to
(X) a Lender, (Y) an Affiliate of a Lender, or (Z) an Approved Fund, (2) for an
assignment of Loans or Commitments to any assignee if an Event of Default under
Section 11.1 or Section 11.5 (with respect to the Borrower) has occurred and is
continuing, (3) with respect to the Term Loans only, unless the Borrower has
already objected thereto by delivering written notice to the Administrative
Agent within ten (10) Business Days after the receipt of a written request for
consent thereto or (4) for an assignment from GS Bank to Goldman Sachs Lending
Partners LLC; and

(B) the Administrative Agent (not to be unreasonably withheld or delayed) and,
with respect to Revolving Credit Commitments and Revolving Credit Loans only,
each Swingline Lender and Letter of Credit Issuer (not to be unreasonably
withheld or delayed); provided that no consent of the Administrative Agent shall
be required for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment from GS Bank to Goldman Sachs Lending
Partners LLC.

 

178



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
Person, Disqualified Lender (provided, however, that assignments may be made to
Disqualified Lenders unless a list of Disqualified Lenders has been made
available to all Lenders who so request) or Defaulting Lender and (ii) with
respect to the Revolving Credit Commitments, Holdings, the Borrower or any of
their Subsidiaries or any Affiliated Lender (other than an Affiliated
Institutional Lender). For the avoidance of doubt, the Administrative Agent
shall bear no responsibility or liability for monitoring and enforcing the list
of Persons who are Disqualified Lenders at any time.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided, further, that contemporaneous assignments by a Lender and
its Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that such processing and recordation fee shall not be payable in the case of
assignments by any Agent or any of its Affiliates;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and

(E) any assignment to Holdings, the Borrower, any Subsidiary or an Affiliated
Lender (other than an Affiliated Institutional Lender) shall also be subject to
the requirements of Section 13.6(h).

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated Lender
or any Disqualified Lender.

 

179



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6. For the avoidance of doubt, in case of an assignment to a new
Lender pursuant to this Section 13.6, (i) the Administrative Agent, the new
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
new Lender been an original Lender signatory to this Agreement with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
to the extent of the assignment the assigning Lender shall each be released from
further obligations under the Credit Documents and (ii) the benefit of each
Security Document shall be maintained in favor of the new Lender.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and stated interest amounts) and any payment
made by the Letter of Credit Issuer under any Letter of Credit or by the
Swingline Lender under any Swingline Loan owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer, the Swingline Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuer, the Swingline Lender, the Administrative Agent and its Affiliates
and, with respect to itself, any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause
(b) of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (other than (x) a natural
person, (y) Holdings and its Subsidiaries and (z) any Disqualified Lender
provided, however, that, notwithstanding clause (y) hereof, participations may
be sold to Disqualified Lenders unless a list of Disqualified Lenders has been
made available to all Lenders who so request) (each, a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain

 

180



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations, and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer, and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, the Administrative Agent shall bear
no responsibility or liability for monitoring and enforcing the list of
Disqualified Lenders or the sales of participations thereto at any time. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) and (vii) of the second proviso to Section 13.1 that affects such
Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
3.5, and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this
Section 13.6, including the requirements of clause (e) of Section 5.4 (it being
agreed that any documentation required under Section 5.4(e) shall be provided to
the participating Lender)). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant shall be subject to Section 13.8(a) as though
it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender, and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrower and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrower and their Affiliates in connection with such
Lender’s credit evaluation of the Borrower and their Affiliates prior to
becoming a party to this Agreement.

 

181



--------------------------------------------------------------------------------

(f) The words “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Acceptances, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) other than a Disqualified Lender providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) subject to Section 13.16, disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement but subject to the following sentence, each SPV shall
be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as
if it were a Lender (subject to the limitations and requirements of those
Sections as though it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.6, including the requirements of
clause (e) of Section 5.4 (it being agreed that any documentation required under
Section 5.4(e) shall be provided to the Granting Lender)). Notwithstanding the
prior sentence, an SPV shall not be entitled to receive any greater payment
under Section 2.10, 2.11 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld).

(h) Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to Holdings, the Borrower, any
Subsidiary or an Affiliated Lender and (y) Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (x) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or the Borrower and the Auction Agent or (y) open
market purchases; provided that:

 

182



--------------------------------------------------------------------------------

(i) any Loans or Commitments acquired by Holdings, the Borrower, or any other
Subsidiary shall be retired and cancelled promptly upon the acquisition thereof;

(ii) by its acquisition of Loans or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

  (A)

it shall not have any right to (i) attend or participate in (including, in each
case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii)receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or receive any advice of counsel
to the Administrative Agent or (iii) make any challenge to the Administrative
Agent’s or any other Lender’s attorney-client privilege on the basis of its
status as a Lender; and

 

  (B)

except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 13.1 requiring the consent of all Lenders, all Lenders
directly and adversely affected or specifically such Lender, (II) that alters an
Affiliated Lender’s pro rata share of any payments given to all Lenders, or
(III) affects the Affiliated Lender (in its capacity as a Lender) in a manner
that is disproportionate to the effect on any Lender in the same Class, the
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote (and, in the case of a
plan of reorganization that does not affect the Affiliated Lender in a manner
that is materially adverse to such Affiliated Lender relative to other Lenders,
shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders) (and shall be deemed to have been voted in the
same percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph); and

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at the time of such purchase; and

(iv) any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
Loans or Commitments shall be retired and cancelled promptly).

 

183



--------------------------------------------------------------------------------

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders. None of the Borrower, any Subsidiary or any
Affiliated Lender shall be required to make any representation that it is not in
possession of information which is not publicly available and/or material with
respect to the Borrower and its Subsidiaries or their respective securities for
purposes of U.S. federal and state securities laws.

13.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted (x) to replace any Lender or (y) to
terminate the Commitment of such Lender, Letter of Credit Issuer or Swingline
Lender, as the case may be, and (1) in the case of a Lender (other than the
Letter of Credit Issuer and Swingline Lender), repay all Obligations of the
Borrower due and owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date, (2) in the case of the Letter
of Credit Issuer, repay all Obligations of the Borrower owing to such Letter of
Credit Issuer relating to the Loans and participations held by the Letter of
Credit Issuer as of such termination date and cancel or backstop on terms
satisfactory to such Letter of Credit issuer any Letters of Credit issued by it,
and (3) in the case of a Swingline Lender, repay all Obligations of the Borrower
owing to such Swingline Lender relating to the Loans and participations held by
the Swingline Lender as of such termination date and cancel or backstop on terms
satisfactory to such Swingline Lender any Swingline Loans issued by it that
(a) requests reimbursement for amounts owing pursuant to Sections 2.10 or 5.4 or
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken, or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts pursuant to Sections 2.10, 2.11, 3.5 or 5.4, as
the case may be, owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, an Affiliate
of a Lender, an Affiliated Lender or Approved Fund, and the terms and conditions
of such replacement, shall be reasonably satisfactory to the Administrative
Agent, (v) the replacement bank or institution, if not already a Lender shall be
subject to the provisions of Section 13.6(b), (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that unless otherwise agreed the Borrower shall be
obligated to pay the registration and processing fee referred to therein), and
(vii) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of either (i) all of the Lenders
directly and adversely affected or (ii) all of the Lenders, and, in each case,
with respect to which the Required Lenders (or at least 50.1% of the directly
and adversely affected Lenders) shall have granted their consent, then, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or terminate the
Commitment of such Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than the Letter of Credit Issuer), repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date, (2) in the
case of the Letter of Credit Issuer, repay all Obligations of the Borrower owing
to such Letter of Credit Issuer relating to the Loans and participations held by
the Letter of Credit Issuer as of such termination date and cancel or backstop
on terms satisfactory to such Letter of Credit Issuer any Letters of Credit
issued by it and (3) in the case of a Swingline Lender,

 

184



--------------------------------------------------------------------------------

repay all Obligations of the Borrower owing to such Swingline Lender relating to
the Loans and participations held by the Swingline Lender as of such termination
date and cancel or backstop on terms satisfactory to such Swingline Lender any
Swingline Loans issued by it; provided that (a) all Obligations hereunder of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment including
any amounts that such Lender may be owed pursuant to Section 2.11, and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, and (c) the Borrower shall pay to such Non-Consenting Lender
the amount, if any, owing to such Lender pursuant to Section 5.1(b). In
connection with any such assignment, the Borrower, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 13.6.

13.8 Adjustments; Set-off.

(a) Except as contemplated in Section 13.6 or elsewhere herein (or in a First
Lien Intercreditor Agreement and/or a Second Lien Intercreditor Agreement), if
any Lender (a “Benefited Lender”) shall at any time receive any payment of all
or part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Credit Parties but with the
prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Credit
Parties. Each Lender agrees promptly to notify the Credit Parties and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. For the avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (x) the application of funds
arising from the existence of a Defaulting Lender, (y) the application of Cash
Collateral provided for in Section 3.8, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or Participant, other
than to any Affiliated Lender (as to which the provisions of this paragraph
shall apply).

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

 

185



--------------------------------------------------------------------------------

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of Holdings, the Borrower, the Collateral Agent, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by Holdings, the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives (to the extent permitted by applicable law) any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other courts;

(c) agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Holdings or the Borrower or any other Credit Party in any other
jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.

 

186



--------------------------------------------------------------------------------

13.14 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution, and delivery
of this Agreement and the other Credit Documents;

(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);

(ii) in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, equity holders,
creditors or employees, or any other Person;

(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other Credit Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or other Agent has advised or
is currently advising the Borrower, the other Credit Parties or their respective
Affiliates on other matters) and neither the Administrative Agent or other Agent
has any obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;

(iv) the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and

(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrower have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of Holdings and the Borrower hereby agrees that
it will not claim that any Agent owes a fiduciary or similar duty to the Credit
Parties in connection with the Transactions contemplated hereby and waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or any other Agent with respect to any breach
or alleged breach of agency or fiduciary duty; and

(b) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

187



--------------------------------------------------------------------------------

13.16 Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure), (b)
upon the request or demand of any regulatory authority having jurisdiction over
such Restricted Person or any of its Affiliates (in which case such Restricted
Person agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Borrower promptly thereof prior to disclosure), (c) to the extent that such
Confidential Information becomes publicly available other than by reason of
improper disclosure by such Restricted Person or any of its affiliates or any
related parties thereto in violation of any confidentiality obligations owing
under this Section 13.16, (d) to the extent that such Confidential Information
is received by such Restricted Person from a third party that is not, to such
Restricted Person’s knowledge, subject to confidentiality obligations owing to
any Credit Party or any of their respective subsidiaries or affiliates, (e) to
the extent that such Confidential Information was already in the possession of
the Restricted Persons prior to any duty or other undertaking of confidentiality
or is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers, directors, partners, employees, legal counsel,
independent auditors, and other experts or agents who need to know such
Confidential Information in connection with providing the Loans or action as an
Agent hereunder and who are informed of the confidential nature of such
Confidential Information and who are subject to customary confidentiality
obligations of professional practice or who agree to be bound by the terms of
this Section 13.16 (or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16) (with each such Restricted Person, to the
extent within its control, responsible for such person’s compliance with this
paragraph), (g) to potential or prospective Lenders, hedge providers (or other
derivative transaction counterparties) (any such person, a “Derivative
Counterparty”), participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this Section 13.16
(or confidentiality provisions at least as restrictive as those set forth in
this Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, Derivative Counterparty or prospective Lenders,
Derivative Counterparty or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender,
Derivative Counterparty or prospective Lender or participant or prospective
participant that such Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 13.16
or confidentiality provisions at least as restrictive as those set forth in this
Section 13.16) in accordance with the standard syndication processes of such
Restricted Person or customary market standards for dissemination of such type
of information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such Confidential
Information and (ii) no such disclosure shall be made by such Restricted Person
to any person that is at such time a

 

188



--------------------------------------------------------------------------------

Disqualified Lender (provided, however, that disclosures may be made to
Disqualified Lenders unless a list of Disqualified Lenders has been made
available to all Lenders who so request), (h) for purposes of establishing a
“due diligence” defense, or (i) to rating agencies in connection with obtaining
ratings for the Borrower and the Facilities to the extent such rating agencies
are subject to customary confidentiality obligations of professional practice or
agree to be bound by the terms of this Section 13.16 (or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16).
Notwithstanding the foregoing, (i) Confidential Information shall not include,
with respect to any Person, information available to it or its Affiliates on a
non-confidential basis from a source other than Holdings, its Subsidiaries or
their respective Affiliates, (ii) the Administrative Agent shall not be
responsible for compliance with this Section 13.16 by any other Restricted
Person (other than its officers, directors or employees), (iii) in no event
shall any Lender, the Administrative Agent or any other Agent be obligated or
required to return any materials furnished by Holdings or any of its
Subsidiaries, and (iv) each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration,
settlement and management of this Agreement and the other Credit Documents.

13.17 Direct Website Communications. Each of Holdings and the Borrower may, at
its option, provide to the Administrative Agent any information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial, and other reports, certificates, and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto, (B) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, Holdings or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

189



--------------------------------------------------------------------------------

(a) Each of Holdings and the Borrower further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities, or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.

(c) Each of Holdings and the Borrower and each Lender acknowledge that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, the
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material nonpublic information: (1) the Loan Documents, (2) any notification of
changes in the terms of the Credit Facility and (3) all financial statements and
certificates delivered pursuant to Sections 9.1(a),(b) and (d).

13.18 USA PATRIOT Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

190



--------------------------------------------------------------------------------

13.19 [Reserved].

13.20 Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

13.21 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their equity
holders and/or their affiliates. Each Credit Party agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Credit Party, its equity holders or its affiliates, on
the other. The Credit Parties acknowledge and agree that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Credit Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its equity holders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its equity holders or its
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Credit Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, equity holders or creditors. Each Credit Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party, in connection with such
transaction or the process leading thereto.

13.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties to any Credit
Document, each party hereto acknowledges that any liability of any Lender that
is an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability

 

191



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.23 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
Bookrunners and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and Bookrunners and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that:

 

192



--------------------------------------------------------------------------------

(i) none of the Administrative Agent or the Joint Lead Arrangers or Bookrunners
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Credit Documents),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Lead Arrangers or Bookrunners or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Joint Lead Arrangers and Bookrunners hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

193



--------------------------------------------------------------------------------

For purposes of this section, the following definitions apply to each of the
capitalized terms below:

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

194



--------------------------------------------------------------------------------

ANNEX B

Schedule 1.01(b)

Revolving Credit Commitment

 

Revolving Credit Lender

   Revolving Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 35,000,000  

Goldman Sachs Bank USA

   $ 25,000,000  

MIHI LLC

   $ 25,000,000  

Mizuho Bank, Ltd.

   $ 25,000,000  

Sumitomo Mitsui Banking Corporation

   $ 25,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 15,000,000  

ING Capital LLC

   $ 15,000,000  

Jefferies Finance LLC

   $ 15,000,000  

Morgan Stanley Senior Funding, Inc.

   $ 15,000,000  

PNC Bank, National Association

   $ 15,000,000  

Royal Bank of Canada

   $ 15,000,000  

UBS AG, Stamford Branch

   $ 15,000,000  

Citizens Bank, N.A.

   $ 12,500,000  

KKR Corporate Lending LLC

   $ 7,500,000     

 

 

 

Total:

   $ 260,000,000     

 

 

 



--------------------------------------------------------------------------------

Letter of Credit Commitment

 

Letter of Credit Issuer

   Letter of Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 25,292,940.65  

Goldman Sachs Bank USA

   $ 18,086,142.85  

MIHI LLC

   $ 18,086,142.85  

Mizuho Bank, Ltd.

   $ 14,423,076.92  

ING Capital LLC

   $ 10,848,612.46  

Jefferies Finance LLC

   $ 10,848,612.46  

Morgan Stanley Senior Funding, Inc.

   $ 10,848,612.46  

PNC Bank, National Association

   $ 10,848,612.46  

Royal Bank of Canada

   $ 10,848,612.46  

UBS AG, Stamford Branch

   $ 10,848,612.46  

Citizens Bank, N.A.

   $ 9,020,021.97     

 

 

 

Total:

   $ 150,000,000     

 

 

 



--------------------------------------------------------------------------------

ANNEX C

Existing Letters of Credit

 

Existing Letter of Credit Issuer

   Letter of Credit Amount  

Morgan Stanley Senior Funding, Inc.

   $ 28,916,035.00  

Morgan Stanley Senior Funding, Inc.

   $ 11,154,746.00  

Morgan Stanley Senior Funding, Inc.

   $ 170,000.00  

MIHI LLC

   $ 18,154,851.00  

Jefferies Finance LLC

   $ 13,404,899.00  